Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 1of134 Pageid#: 19

EXHIBIT 2
Case 4:19-cv-00003-EKD Document 1-2

2). CT Corporation

TO: Stephanie Youngman
Johnson & Johnson

1 Johnson and Johnson Plz

Filed 01/28/19 Page 2 of 134 Pageid#: 20

Service of Process
Transmittal
12/27/2018

CT Log Number 534641592

New Brunswick, NJ 08933-0002

RE: Process Served in Virginia

FOR: Depuy Synthes Sales, Inc. (Domestic State: MA)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

TELEPHONE:

Susan O. Cardoza, Pltf. ys. Medical Device Business Services, Inc., etc., et al., Dfts.
// To: Depuy Synthes Sales, Inc.

Summons, Complaint, Exhibit(s)

Danville City Circuit Courts, VA
Case # 590CL1800085000

Product Liability Litigation - Personal Injury - Biolox
C T Corporation System, Glen Allen, VA

By Process Server on 12/27/2018 at 09:50

Virginia

Within 21 days after service

Robert W, Mann

Young, Haskins, Mann, Gregory, McGarry & Wall, P.C.
Post Office Box 72

Martinsville, VA 24114-0072

276-638-2367

CT has retained the current log, Retain Date: 12/27/2018, Expected Purge Date:
01/06/2019

image SOP
Email Notification, RA-JJCUS LDSOP RA-JJCUS-LDSOP@its. jnj.com

C T Corporation System
4701 Cox Road

Suite 285

Glen Allen, VA 23060
804-217-7255

Page 1 of 1/ AP

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Reciptent 1s
responsible for interpreting sald dacuments and for taking
appropriate action, Signatures on certified mall receipts
confirm receipt of package only, not contents.
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 3 of 134 Pageid#: 21

+
\

‘ = 4

COMMONWEALTH OF VIRGINIA

 

DANVILLE CIRCUIT COURT
Civil Division
401 PATTON STREET PO BOX 3300
DANVILLE VA 24541
(434) 799-5168

Summons

To: DEPUY SYNTHES SALES, INC Case No. 390CL18000850-00
CT CORP SYSTEM, REG AGENT
4701 COX ROAD
SUITE 285
GLEN ALLEN VA 23060

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.
Done in the name of the Commonwealth of Virginia on, Thursday, December 20, 2018

Clerk of Court: GERALD A. GIBSON.
by / ) Sorceu.
al (CLERK/DEPUTY CLERK )

Instructions:

Hearing Official;

Attorney's name: MANN, ROBERT W; ESQ
Y ce 400 STARLING AVE

P O BOX 72

MARTINSVILLE VA 24112-0072
Case, 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 4 of 134 Pageid#: 22

AL | VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF DANVILLE
Susan O. Cardoza,

Plaintiff,

vy.

Medical Device Business Services, Inc.
(Formally DePuy Orthopedics Inc.)
700 Orthopaedic Drive

Warsaw, IN 46581

and

Johnson & Johnson Services, Inc.
(Johnson & Johnson)

One Johnson & Johnson PLZ
New Brunswick, NJ 08933

FIRST
INTERROGATORIES,
REQUESTS FOR
PRODUCTION OF
DOCUMENTS, AND
REQUESTS FOR
ADMISSIONS TO DEPUY
DEFENDANTS

Case No. CL18000850-09

and

DePuy Synthes Sales, inc.
325 Paramount Drive
Raynham, MA 02767 ©

and

CeramTec GmbH
CeramTce - Platz 1-9
73207, Plochingen
Germany

and

CeramTec North American Corp.

CeramTec Subsidiary, American Headquarters
One Technology Place

Laurens, SC 29360

and

oc Danville Regional Medical Center, LLC
Youxe Hasuixs, May, | (d/b/a SOVAH Danville)
Grecory, McGarry 103 Powell Ct., Ste 200
& WALL PG. Brentwood, TN 37027

MARTINSVIELE, VA ]

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

 
Case

Law Orrices
YounG, Haskins, MANN,
GrEGorY, McGarry

& WALL PC,
MARTINSVILLE, VA

A:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 5o0f134 Pageid#: 23

and

Spectrum Medical Inc.

109 Bridge Street, Suite 300
Danville, VA 24541

and

Matt Wimbish
Roanoke, Virginia

Defendants

PLAINTIFF’S FIRST SET OF INTERROGATORIES, REQUESTS FOR
PRODUCTIONOF DOCUMENTS AND REQUESTS FOR ADMISSIONS TO MEDICAL
DEVICE BUSINESS SERVICES, INC., JOHNSON & JOHNSON SERVICES, INC., AND

DEPUY SYNTHES SALES, INC.

NOW COMES Plaintiff, Susan O. Cardoza, by counsel, pursuant to Rules 4:8, 4:9 and
4:11 of the Rules of the Supreme Court of Virginia, and propounds the following discovery to
the captioned Defendants: Medical Device Business Services, Inc., Johnson & Johnson Services,
Inc, and DePuy Synthes Sales, Inc.
DEFINITIONS
To facilitate your answers to this discovery, the terms used herein have the following
meanings unless the context requires otherwise.
t. “The product” refers to CERAMAX Ceramic Total Hip System (containing Biolox
Delta), more specifically described and identified in the product
labeling or product “stickers” attached as Exhibit A to the Complaint filed herein.
2. The “incident in question” refers to the failure of Ms. Cardoza’s prosthetic hip which was
imptanted in her body December 15, 2016. "

3. “Explanted liner components” refers to the fractured ceramic liner pieces removed from

Ms. Cardoza’s body at the time of revision surgery, March 10, 2017, “Explanted head”

2

 

 
Case,4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 6of134 Pageid#: 24

os refers to the ceramic head removed from Ms. Cardoza’s body at the time of revision
surgery, March 10, 2017.

4. “You” or “your” or “DePuy” refers to Medical Device Business Services Inc. (Formally
DePuy Orthopedics Inc.), Johnson & Johnson Services Inc., and DePuy Synthes Sales
Inc., its successors, predecessors, agents and employees and all other persons acting on
behalf of said defendants.

5. “Documents” or “writings of every kind and description” means all written, typed or
printed matter and all magnetic or other records or documentation of any kind or
description (including, without limitations, _ letters, correspondence, telegrams,
memoranda, notes, records, minutes, contracts, agreements, records or notations of
telephone or personal conversations, conferences, interoffice communications, microfilm,
bulletins, circulars, pamphlets, photographs, artists’ renderings, invoices, tape recordings,
computer printouts and work sheets), including, drafts and copies not identical to’ the
originals, all photographs and graphic matter, however produced or reproduced, and all
compilations of data from which information can be obtained, and any and ail writings or
recordings of any type or nature in your actual or constructive possession, custody or
control, including those in the possession, custody or control of any and all present or
former directors, officers, employees, consultants, accountants, attorneys or other agents,
whether or not prepared by you. mo

6, “Report” means the results of any examination, inspection, testing, or audits etiormed
by the DePuy defendants, or at the direction and request of DePuy defendants by others.

7 The words “describe” or “identify” when referring to a person are meant to request that

Woke ak

you set forth the following information: (a) Full name. (b) Present or last known
Law Ovvuents residential address. (c) Present or Jast known telephone number. (d) Present occupation,
aA =| ES
YOUNG, Ilaskins, Mann, . . .
GREGORY, NcGarRY job title, employer and employer's address. (¢) Occupation, job title, employer and

& WALL P.C.
MARTINSVILLE. VA 3

 

 
Case,4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 7 of 134 Pageid#: 25

Law Ovvricrs
Younc, Haskins, MANN,
Grecory. McGarry

& WALL PC.
MARTINSVILLE, VA

employer's address at the time of the event or period referred to in each particular
Interrogatory. (f) In the case of any person other than an individual, identification of the
officer, employee or agent most closely connected with the subject matter of that
Interrogatory and of the officer who is responsible for supervising that officer or
employee with regard to the subject matter of that Interrogatory.

8 The words “describe” or “identify” when referring to a document, are meant to request
that you set forth the foltowing information: (a) The nature (e.g., letter, handwritten note)
of the document. (b) The title or heading that appears on the document. (c) The date of
the document and the date of each addendum, supplement or other addition or change. (d)
Identification of the author and of the signor thereof, and of the person on whose behalf
or at whose request or direction the document was prepared or delivered. (e)
Identification of the addressee or recipient thereof, if any. (f) The present location of the
document, and the name, address, position or title and telephone number of the person or

persons having custody.

INTERROGATORIES

im Identify the person(s) signing and verifying your answers to this discovery. Identify
all persons who were contacted in order to answer to this discovery. Identify DePuy’s
most knowledgeable person regarding the investigation into your complaint file
COM-27-588 and the incident in question. Indentify DePuy’s most knowledgeable
person regarding the chain of custody for the explanted liner component.
ANSWER:

2s Identify all persons involved in the chain of custody pertaining to the Plaintiff's

explanted liner components; and, describe any and all precautions used to assure the

safety, security and integrity of the explanted liner components. This question is

4

 

 
Case

Law Orrices
Younc, Haskins, Maxy,

Grecory. MCGARRY
& WALL AILG,
MARTINSVILLE, VA

 

us

ft:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 8 of 134 Pageid#: 26

intended for you to disclose, in detail, all circumstances regarding possession and
handling of the explanted liner components from the time said components left the
surgical tray at the Danville hospital on March 10, 2017 until the time said
components were sent to 400' Starling Avenue, Martinsville, Virginia by FedEx on
November 21, 2018. Include any and all accidental breakage or damage to the
explanted liner components after said components came into the possession of Mr.
Wimbish.

ANSWER:

How many pieces were there of the explanted liner components when Mr. Wimbish
took possession of said components at the Danville hospital. How many pieces of the
explanted liner components were placed in the FedEx shipment sent to 400 Starling
Avenue, Martinsville, Virginia on November 21, 2018? Indentify and describe ‘all

documents and writings of every kind and description in support of your answer.
ANSWER: —
Indentify and describe, with particularity, all examination, inspections, and testing of
the explanted liner components including, but not limited to, all testing to determine
hardness, elasticity, and propensity to fracture or break.

ANSWER:

Indentify and describe, with particularity, all inspection, examination, and testing of
the explanted liner components which was specifically done in an effort to determine
the root cause of fracture of the explanted jiner component in Ms. Cardoza’s hip.
ANSWER: no
Indentify and describe, with particularity, all inspection, examination, testing, and
analysis specifically done to determine whether the explanted liner component was

manufactured in conipliance with the FDA approved protocol for this product.

 
Case

Law Orrices
Youn, I]ASKINS, Mans,
Grecory, McGarry

& WAL, v.C.
MARTINSVILLE, VA

 

I.

4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 9of134 Pageid#: 27

bead Pas

ANSWER:
Indentify and describe, with particularity, any destructive testing done on the
explanted liner component. Include, but do not limit your answer to, any and all
chemical analysis for inclusions; any and all chemicals used to sanitize the explanted
liner component; and al! other chemical or physical alterations of the explanted liner
components. How did you assure that there was no deleterious effect as a result of
your procedures and analysis?
ANSWER:
What is the last known address of Matthew (Matt) Wimbish? Indentify and describe
his employment or agency responsibilities with DePuy.
ANSWER:
indentify and describe, with particularity, when, where, and under what
circumstances Mr, Wimbish originally took possession of the fractured explanted
liner components.
ANSWER:
Indentify and describe, with particularity, all witnesses to Mr. Wimbish having
assumed possession of the explanted liner components. Indentify all documents, or

paper trail pertaining to this acquisition including, but not limited to, Mr. Wimbish’s

' , SRE &

notes and/or reports.

ANSWER:

Indentify and describe, with particularity, when, where, and under what
circumstances you acquired Ms. Cardoza’s medical records. Indentify all witnesses to
this acquisition. Indentify all documents, or paper trail pertaining to this acquisition.
ANSWER:

Indentify and describe, with particularity, the root cause of Ms. Cardoza’s ceramic

a . * shek ok

6

 
Case

Law OFFICES
Youns, Hasnins, Many,
Grecory, McGarry

& WALL bc.
MARTINSVIELE, VA

 

13,

15.

16.

4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 10 0f 134 Pageid#: 28

liner failure and the underlying reasons and contributing causes for such failure.
Indentify any documents wherever you referred to attempts to determine the root
cause.

ANSWER:

State whether or not, as a result of the incident in question, there was any corrective
action, recommendations or suggestions with regard to manufacture, sale, and/or
repossession of ceramic liner components. If so, identify and explain.

ANSWER:

If you contend that Ms. Cardoza, or any third party, caused or significantly contributed
to the fracture and failure of the ceramic liner, identify the individual and company
and set forth the complete basis for your contention. “ve
ANSWER:

Prior to receiving notification of representation from undersigned counsel, sent
October 10, 2018 (See Exhibit A), state whether or not your file and investigation of
Ms. Cardoza’s explanted liner component and the incident in question had been
completed and closed. If not, what remained to be done? Explain why there had been
no previous response to the repeated requests made by Mr. Simmons, (See Exhibit A)

ANSWER:

Indentify and describe, with particularity, your quality assurance protocol to assure
compliance with FDA PMA approval. Include, but do not limit your answer to,
process controls on raw materials or other materials received from CeramTec or
others. Include, but do not limit your answer to, protocols with respect to insuring
proper hardness, appropriate elasticity, and minimizing propensity for breakage and
fracture.

ANSWER:

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 11o0f134 Pageid#: 29

Law Orricks
YounG, HASKINS, MANN,
Grecory. McGarry
& WALL BG.
MARTINSVILLE, VA

 

*

17, In connection with Your examination, inspection, and testing of the explanted liner
components, was any failure analysis performed? If so, what was specifically done
and what were the conclusions? For example: (a) Were the components analyzed to
assure its composition and microstructure complied with design specifications? If so,
explain. (b) Were the liner components assessed in any way to assure Compliance
with design specifications for strength, toughness, hardness, wear resistance, and
propensity to breakage or fracture? If so, explain. (c) Were the fracture surfaces of the
explanted liner components examined to determine if the material had defects that
could act as stress raisers? If so, explain.

ANSWER:

18.  Indentify and describe, all internal and external audits pertaining to the rdlewantilses

from which Ms. Cardoza’s prosthesis was produced.

ANSWER:

19. Indentify and describe, all complaints known to you pertaining to the CERAMAX
Ceramic Total Hip System (containing Biolox Delta) from 2000 to the present.
Include, but do not limit your description to, whether or not the complaints related to
fracture of the ceramic liner.

ANSWER:

20. Indentify and describe, by date, jurisdiction, court, and attorneys and deposition all
lawsuits against you from the year 2000 to the present pertaining to alleged defects in
the CERAMAX Ceramic Total Hip System (containing Biolox Delta). °
ANSWER:

21. If your response to any of the following request for admissions is anything other than
an unqualified admission, state in detai] and explain the basis for your response and

identify all witnesses and documentation which justify your refusal to admit.

8

 
Case

Law OFFIGES
YOuNG, HASKINS, MANN,

Grecory, McGARRY

& WALL PC.
ALANTINSVILLE, VA

A:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 12 of 134 Pageid#: 30

 

tw

ANSWER:

Requests For Production Of Documents

Produce DePuy’s file pertaining to case COM-27-588, omitting nothing.
RESPONSE:
Produce all documents and correspondence, of every kind and description, pertaining
to the incident in question. Include, but do not limit your answer to, all
correspondence to and from:

a, Other defendants in this lawsuit

b. FDA

c. Internal correspondence

d. Outside consultants
RESPONSE:
Produce all reports, memorandums, results, or analysis pertaining to all testing,
examination, and inspection of Ms. Cardoza’s explanted liner components.
RESPONSE:
Produce all findings and non-compliance reports from internal and external audits
regarding the lots involved in interrogatory 18.
RESPONSE:
Produce your file (personnel file or the like) for Matthew (Matt) Wimbish,
RESPONSE:
Produce all writings, of every kind and description, authored or made by Mr. Wimbish
in connection with the incident in question.

RESPONSE:

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 13 of 134 Pageid#: 31

Law Orricks
Youns, JiasKins, Many,
Grecory, McGarry

& Wate .6.
MARTINSVILLE, VA

 

 

tO.

It.

H2.

13,

Produce al] writings, of every kind and description, sent to Mr. Wimbish by employees
or agents of any of the DePuy or J&J defendants in connection with the incident in
question.

RESPONSE:

Produce any notice letters, correspondence, or writings, of every kind and description, to

and from any of the DePuy/J&J defendants and to and from the CeramTec defendants.

RESPONSE:

Produce all micrographs, and imaging, of every kind and description, done in connection
with investigation, examination and testing of the explanted liner components. Include
all indentifying data pertaining to the imaging produced.

RESPONSE: |

Produce all of your policies, protocols, or procedures pertaining to repossession or
taking possession of explanted prosthesis after revision surgery.

RESPONSE:

Produce all policies, procedures, or protocols concerning compliance with FDA
approved requirements for the products.

REPONSE:

Produce a Privilege Log pursuant to Virginia Code § 4:1 (a) (6) (i) indentifying any
information, or requested information, in this discovery for which you claim privilege. "
RESPONSE:

Produce all documentation in support of your conclusion or assertion in Exhibit A (Hahn

letter) that Ms. Cardoza’s implanted hip was not defective in any way.

_ RESPONSE:

 
Case

Law Orrices
Youn, Hasnins, Many,
Grecory, McGarry

& WALL -.G.
MARTINSVILLE, VA

 

14.

16.

17.

18,

4.:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 14 of 134 Pageid#: 32

Produce all documents and correspondence, of every kind and description, concerning
or pertaining in any way to your attempts to acquire, and acquiring, Ms. Cardoza’s
medical records.

RESPONSE:

Produce all documents and correspondence, of every kind and description, concerning
or pertaining in any way to your attempts to acquire, and acquiring, Ms. Cardoza’s
explanted head.

RESPONSE:

Produce all documents and correspondence, of every kind and description, concerning
or pertaining in any way to your attempts Co acquire, and acquiring, Ms. Cardoza’s
explanted liner components.

RESPONSE:

Produce all documents, related to or in any way concerning the chain of custody of
the explanted liner components.

RESPONSE:

Produce all documents indentified in answers to the preceding interrogatories and/or

consulted, used, and/or relied upon in preparing answers to this discovery.

RESPONSE:

Requests For Admissions
Admit the authenticity and genuineness of correspondence in Exhibit A between
agents for DePuy and agents for Ms. Cardoza.

RESPONSE:

 
Case

Law Orricrs
Youne, Haskins, MANN,
Grecory. McGarry

& WALL 1.C.
SLARTINSVILLE, VA

 

4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 15 0f 134 Pageid#: 33

Admit that, prior to and on the date of the incident in question, it was the custom and

practice of DePuy to take possession if possible, or at least seek possession, of all

failed implants after revision surgery.

REPSONSE:

Admit that, in the past, in keeping with the aforesaid practice DePuy has compensated
surgeons financially for acquiring the patient's consent and authorization to release
explanted components to DePuy.

RESPONSE:

Admit that your acquisition, possession of, and testing of the explanted components
was | the ordinary course of business.

REPSONSE:

Admit that your acquisition, possession of, and analysis of Ms. Cardoza’s iredical
records was in the ordinary course of business.

REPONSE:

Admit that your creation and maintenance of Complaint File COM-27-588 was in the
ordinary course of business.

RESPONSE:

Admit that, neither DePuy, nor Mr. Wimbish, had Ms. Cardoza’s permission, consent,
or authorization for you to take possession of her explanted component(s).
RESPONSE:

Admit that, when Mr. Wimbish took possession of Ms. Cardoza’s explanted
component(s), he was acting in furtherance of DePuy’s ends, and had no independent

personal motive of his own.

REPSONSE:

12

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 16 of 134 Pageid#: 34

, ‘ 9, Admit that, in connection Gtk the incident in question, Mr. Wimbish was DePuy’s
agent and acting within the scope of his authority and agency.
REPSONSE:

10. Admit that, at all pertinent times, you knew that you did not have Ms. Cardoza’s
authorization, permission, or consent to possess and exercise dominion over her
explanted hip component.

RESPONSE:

11, Admit that, at all pertinent times, you knew that it was improper and unlawful to
possess and exercise dominion over Ms. Cardoza’s explanted hip without her
authorization, permission, and consent.

RESPONSE:

12. Admit that, at all pertinent times, you knew that you did not have Ms. Cardoza’s
authorization, permission, or consent to possess and exercise dominion over her
medical records.

RESPONSE:

13. Admit that, it is unlikely that Ms. Cardoza’s ceramic hip implant would have
fractured, in separate pieces, in less than three months of implantation, as in this case,
if FDA approved protocols and requirements had been followed. i
RESPONSE:

14, Admit that, at all pertinent times, you knew that it was improper and unlawful to
possess and exercise dominion over Ms. Cardoza’s medical records without her

authorization; permission, and consent.

RESPONSE:

Law Orrices
Younc, HASKINS, MANN,
Grecory, McGarry
& WALL, PG.

MARTINSVILLR, VA.
13

 

 

 
Case

Law Ovvicus
Youn, Haskins, Maxy,
Grecory, McGarry

& WALL B.C.
MARTINSYILLE, VA

A:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 17 of 134 Pageid#: 35

Respectfully submitted,

SUSAN O. CARDOZA

 

 

Robert W. Mann, Esquire (VSB #07622)

YOUNG, HASKINS, MANN, GREGORY, MCGARRY & WALL, P.C.
Post Office Box 72

Martinsville, VA 24114-0072

Telephone (276)-638-2367

Facsimile (276)-638-1214

Email: RWMann@comcast.net

CERTIFICATE OF SERVICE
| certify that a true and exact copy of the foregoing Plaintiff's First Set of Interrogatories,
Requests for Production of Documents and Requests for Admissions was sent by first class mail,
postage fully pre-paid, to William A. Hahn, Ii, Esquire, 11 South Meridian Street, Indianapolis,
IN 46204-3535, attorney for DePuy and J&J defendants; Ashley Calkins, Esquire, P.O. Box
72050, Richmond, Virginia 23255-2050 attorney for Danville Regional Medical Center LLC;
Spectrum Medical Inc., 109 Bridge St., Suite 300, Danville, Virginia, 24544 and CeramTec
GmbH, CeramTec-Platz 1-9, 73207, Plochingen, Germany, on tris(Zlon day of December

2018 to:

 

Robert W. Mann

 

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 18 of 134 Pageid#: 36

 

EXHIBIT A INDEX
Description . Bates#
Preservation Letter to DePuy (04/18/2017) 001
Letter to Mr. Hahn (07/24/2017) 002
Letter to Mr. Hahn (11/06/2017) 003
Letter to Mr. Hahn (02/05/2018) 004
Letter to Mr. Hahn (10/10/2018) 005
Mr. Hahn letter to Mr. Mann (11/14/2018) 006

Email to Mr. Hahn from Mr. Mann (11/19/2018) 007
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 19 of 134 Pageid#: 37

LUIS A. ABREU, PLLC

ATTORNEY S A T LAW

 

tuis A. Abreu P.O. Box 1598 (434) 791-4677
labreu@lulsabreuwlaw.com 626 North Ridge Street Fax: (434) 791-4676
Danville, Virginla 24543

Michael D, Simmons www. luisabreulaw.com

msimmons@lulsabreulaw.com
April 16, 2017

VIA Certified Mail, Return Receipt Requested, and Electronic Transmisaion

DaPuy Synthes Joint Reconstruction
700 Orthopaedic Drive
Warsaw, IN 46582

Preservation of Evidence/ Spoliation Notice

RE: Our Client: Susan Olival Cardoza
Addresa: 172 Graymont Place
Danville, VA 24541
Date of Birth: 12/19/1953
Social Security #: $##-#8-0687

Dear Sir/Madam:

Please be advised that we represent Susan Cardoza with respect to her
injuries sustained from a falled hip replacement performed on December 15,
2016. It is raquested that you provide us with a complete copy of your file
regarding services or products renderad to Ms. Cardoza. Please also provide
us with copies of all documentation relating to the hip replacement and parts

used in the hip replacement surgery.

This letter ig to also put DePuy Synthes on notice that it must
preserve all data of any type relating to the claim. Most importantly, all
ef the hip replacement parts removed guring the operation must be preserved,
This includes, without limitation, the CERAMAX Ceramic Insert, BIOLOX Delta
Ceramic Femoral Head, and any other part that was seplaced on March 10, 2017.
We have attempted to comtact your employee, Richard Fox with Quality Control,
whose name was given to us by the office of the treating physician, Dr. Mark
C. Hermann. We were notified by Dr. Hermann's office that Mr. Fox had the
pieces described above. We were advioed that the Case Number is COM-271-548
and thea phone number provided to us for Mr. Fox de 1-866-811-9367. We have
left several measages at that phone number but have not received any response
or call backs, and we are attempting to notify Mr. Pox and DePuy that any and
all parts of the hip replacement removed from Ms. Cardoza’s hip after the
surgery are to be preserved. Please ensure this letter is provided to the
appropriate persona in your office who is charged with the custody of the
above items.

Please do not dispose of any of this material, as I expect that it will-
be both discoverable and admiasible in any litigation that may arise out of
thie claim. Pailure to preserve thia material.will result in a request for a
spoliation instruction at any trial in this matter.
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 20 of 134 Pageid#: 38

4 *

LUIS A. ABREU

- ATTORNEY AT ‘LAW
Page 2
April 18, 2017

If you are no longer in possession of these parts, please identify who
hag or took these parte (and their contact information}. Please also share
the circumstances under which the parts were removed during the second

surgery,
Thank you for your assistance in this matter. If you have any
questions, please do not hesitate to call us at 434-791-4677 during regular

business hours.

very truly yours,

Jul

Michael D. Simmons

MDS/lzrp
Ce: Me. Susan Olival Cardoza (VIA Electronic Transmission and U.3. Mail)

Mark C. Hermann, M.D. (VIA U.8. Nail)
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 21 0f 134 Pageid#: 39

LUIS A. ABREU, PLLC

ATTORNEY S§ A T LAW

 

Luis A, Abreu P, O. Box 1598 (434) 791-4677
labreu@lulsabreulaw.com 626 North Ridge Street Fax: (434) 791-4676
Danville, Virginia 24543

Michael D. Simmons www. luisabreulaw.com

msimmons@lulsabreulaw.com

July 24, 2017
VIA ELECTRONIC TRANSMISSION AND U.S. MAIL

William A. Hahn, II, Esq.
Barnes & Thornburg LLP

11 South Meridian Street
Indianapolis, IN 46204-3535

RE: Our Client: Susan Olival Cardoza

Dear Mr. Hahn:

Ags you may recall, our firm contacted you about Ms. Susan
Cardoza’s hip replacement parts that were taken by a DePuy
representative and subsequently shipped to the U.K. We have not heard
from you since May 5, 2017. We are requesting an update on those
parts and any relevant information you may have. It is our belief
that any testing by DePuy should have been completed by this time and
progress in the analysis of the parts should be well under way.

Please update us as soon as possible. We look forward to hearing
from you. If you have any questions, please call us at 434-791-4677.

Very truly yours,
Michael D. Simmons

MDS/1rp

ec: Ms. Susan ©. Cardoza (VIA Electronic Transmission and U.S. Mail)

CHL
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 22 of 134 Pageid#: 40

LUIS A. ABREU, PLLC

ATTORNEYS AT LAW

 

Luis A. Abreu P.O. Box 1598 (434) 791-4677
labreu®luisabreulaw.com 626 North Ridge Street Fax: (434) 791-4676
Danville, Virginia 24543

Michael BD, Simmons www, luisabreulaw.com

msimmons@luisabrevlaw.com

November 6, 2017
VIA ELECTRONIC TRANSMISSION AND U.S. MAIL

William A. Hahn, II, Beq.
Barnes & Thornburg LLP

11 South Meridian Street
Indianapolis, IN 46204-3535

RE: Our Client: Susan Olival Cardoza
Dear Mr. Hahn:

As you may recall, oux firm represents Ms. Susan Cardoza in
connection with the injuries she sustained when her total hip
replacement surgery in December of 2016 failed. We have not heard
from you since May 5, 2017, regarding the removed parts that were sent
to the United Kingdom for testing, although we have requested an
update on multiple occasions. Please update us as soon as possible,
since we need to move forward. In addition, we are requesting that
the removed parts be made available to us, ora representative on our
behalf, so that we may take an independent evaluation of those parts.
Purthermore, we remind you that all the parta need to be preserved as

evidence.

Please update us as soon as possible. We look forward to hearing
from you. I£ you have any questions, please call us at 434-791-4677.

Very truly yours,

Michael D. Simmona

MDS/1rp

cc: Ms. Sugan 0. Cardoza (VIA Electronic Transmission and U.S. Mail)
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 23 of 134 Pageid#: 41

LUIS A. ABREU, PLLC

ATTORNEYS AT LAW

 

Luis A, Abreu P.O, Box 1598 " (434) 791-4677
labreu@luisabreulaw.com 626 North Ridge Street Fax: (434) 791-4676

Danville, Virginia 24543

Michael D. Simmons www.lulsabreulaw.com
msimmons@tulsabreulaw.com

February 5, 2018
VIA ELECTRONIC TRANSMISSION AND U.S. MAIL

William A. Hahn, II, Esq.
Barnes & Thornburg LLP

11 South Meridian Street
Indianapolis, IN 46204-3535

RE: Our Client: Susan Olival Cardoza

Dear Mr. Hahn:

As you may recall, we represent Ms. Susan Cardoza in the injuries
she sustained when her total hip replacement failed. The purpose of
this letter ia to give you the opportunity to share with us the
reason(s) for the failure of the hip replacement parts. Me. Cardoza’ s
medical records do not expound upon the reason(s) for the failure, and
if you are aware of whether it was a manufacturing defect(s), an
incorrect installation, or other error, we hope that you would share
with us your position as to any reasons her first two operationg were

not successful.

Finally, we remind you that all the evidence in this matter must
be preserved,

Very truly yours,
Michael D. Simmons

MDS/lrp

ce: Ms, Susan Olival Cardoza
(VIA Blectronic Transmission and U.S. Mail)

CY
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 24 of 134 Pageid#: 42

 

LAW OFFICES
YOUNG, HASKINS, MANN, GREGORY, McGARRY ¢- WALL
A PROFESSIONAL CORPORATION
JAMES W. HASKINS 400 STARLING AVENUE RR VIM} YOUNG, JR.
ROBERT W, MANN * POST OFFICE BOX 72 * (1922-1995)
JOHN L. GREGORY III MARTINSVILLE, VIRGINIA 24114-0072
JAMES R. MeGARRY RWMANN@COMCAST.NET PHONE (276}638-2367
SCOTTC. WALL FAX (276) 638-1214

October 10, 2018

Certified Mail Return Receipt Letter
William A. Hahn II, Esquire

Bames & Thormburg LLP

11 South Meridian Street
Indianapolis, IN 46204

RE: DePuy case number: COM-27/-588
Susan Cardoza, DOB: 12/19/1953, SSN: ***-**-0687

Dear Mr, Hahn:

We are associated with Luis A. Abreu and Michael D. Simmons representing Ms. Cardoza. We have been
retained to file suit in this matter. I am enclosing an updated HIPPA authorization and request.

| am also enclosing the initial notice letter and request dated April 18, 2017, along with self-explanatory
correspondence dated July 24, 2017, November 6, 2017, and February 5, 2018. It is my understanding there
has been no response.

It is apparent that DePuy took possession of the failed implant on the date of Ms. Cardoza’s revision
surgery, March 10, 2017. It is our understanding that DePuy subsequently conducted an investigation and
appropriate testing to determine the root cause of failure. We assume that an appropriate Medical Device
Report was filed with the FDA as required by law. In addition to the information previously requested, this
request is for all communications relative to this matter between DePuy and the FDA.

Time is of extreme essence. The applicable statute of limitations requires that appropriate action must be
filed on or before December 15, 2018. Accordingly, please let me hear from you at your very first
convenience.

Very truly yours,
ee
RWM/hmb
Enclosures Robert W. Mann

Ce: Michael D. Simmons, Esquire
Luis Abreu, Esquire

* CERTIRED SPECIALIST INCIVIL TRIAL ADVOCACY BY THE NATIONAL BOARD OF TRIAL ADVOCACY
THERE I$ NO PROCEDURE IN THE COMMONWEALTH OF VIRGINIA FOR APPROVING CERTIFYING ORGANIZATIONS
* ow

Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19

LIS, Meridian Street

BARNES & THORNBURG up Indianapolis, IN 46204-3535

317-236-1313
317-231-7433 (Fax)

wavy. bilaw,.com

William A, Hahn

Partner

(317) 231-7364
willian\.hahn@bilaw.com

November 14, 2018

Via United States First Class Mail

Robert W. Mann

Young, Haskins, Mann, Gregory,
McGarry & Wall, PC

400 Starling Ave.

Martinsville, VA 24112

Re: Susan Cardoza — Claim Regarding Pinnacle Acetabular Cup System

Dear Mr. Mann:

Thank you for allowing us the opportunity to review the medical records and explant
relating to your client Susan Cardoza’s claim. The ‘examination of these materials does not
indicate that any DePuy products that were implanted in her hip were defective in any respect.
Accordingly, DePuy respectfully declines your client’s claim.

The records we have received indicate that Ms. Cardoza had a left hip total replacement
in 2013. We have received no records relating to that procedure. On June 1, 2016, Ms. Cardoza
treated with Dr. Mark Hermann with reports of both right knee and right hip pain. Dr. Hermann
diagnosed her with having early osteoarthritis in her right hip. At that time, Dr. Hermann did not
recommend a hip replacement procedure due to the early nature of her osteoarthritis. On
September 19, 2016, Ms. Cardoza had a follow up with Dr. Hermann at which time she was
reporting pain in both her right knee and.right hip. Dr. Hermann scheduled her for a follow up
appointment to discuss timing of a surgical intervention. On November 11, 2016, she again saw
Dr. Hermann to discuss her total hip replacement surgery. At that time, risks and benefits of the
procedure were discussed with Ms, Cardoza.

Dr. Hermann performed her right total hip replacement surgery on December 15, 2016.
Dr. Hermann elected to utilize a ceramic insert with a ceramic femoral head. We have not
received any product stickers for the products Dr. Hermann elected to implant. We also have not
received any records identifying the femoral stem or acetabular cup that Dr. Hermann implanted.

Ms. Cardoza had a follow up with Dr. Hermann on December 27, 2016, at which time he
noted that she was reporting no difficulties. On March 1, 2017, Ms. Cardoza had another follow
up with Dr. Hermann relating to her right hip arthroplasty. At that time, she reported a
“crunchy” sensation with an audible noise while bending. She reported that it was not painful.
Dr, Hermann examined her and confirmed an audible crunching sound while flexing her hip for

Atlanta Chicago Dallas Delaware Indiana Los Angales Michigan Minneapolis Ohio Washinston, D.C.

Page 25 of 134 Pageid#: 43

COL
oe ¢

Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 26 of 134 Pageid#: 44

Robert W. Mann
November 14, 2018
Page 2

squats, Dr. Hermann determined that he wanted to evaluate her x-rays and recheck her in two
weeks. On March 7, 2017, Dr. Hermann saw her again and determined that Ms. Cardoza had
sustained a fractured ceramic liner. i

Dr. Hermann performed a revision procedure on March 10, 2017. Dr. Hermann noted
that the hip fluid he encountered was normal. Dr. Hermann confirmed that the ceramic liner had
fractured. He removed the fractured components and the ceramic head. He elected to implant a
polyethylene liner and a metal femoral head. We do not have product stickers for the
components Dr, Hermann implanted during the revision procedure. Ms. Cardoza saw Dr.
Hermann for a follow up appointment on March 23, 2017, at which time he noted that Ms.
Cardoza was feeling much better.

With regard to Ms, Cardoza's ceramic insert, DePuy has not identified any anomalies or
material defects regarding the insert. Nor were any issues identified with respect to the lot from
which the insert came.

Based on the investigation to date, there is nothing demonstrating that any DePuy
products implanted during Ms. Cardoza’s total hip replacement on her right hip were defective in
any respect. Accordingly, DePuy respectfully declines your client’s request for compensation.
We appreciate your cooperation in allowing us the opportunity to investigate Ms, Cardoza’s
claim, and extend sincere wishes for her good health in the future. Lastly, please let me know
where you would like to have the ceramic insert sent to.

Very truly yours,

Lith ME

William A. Hahn

WAH:alw

BARNES & THORNBURG LLP

CO6

“
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 27 of 134 Pageid#: 45

e tow a

 

. ty -
Robert W. Mann
From: Robert W. Mann (RWMann@comcast. net}
Sent: Monday, November 19, 2018 3:03 PM
To: ‘william. hahn@btlaw.com’

Subject: Susan Cardoza

Dear Mr. Hahn:

lam receipt of your letter dated November 14, 2018, received in today’s mail November 19", 2018. As we discussed on
October 30, 2018, we requested that the failed ceramic insert be sent to me at 400 Starling Avenue, Martinsville VA
24112, Of course, assuring the chain of custody is your responsibility. As you know from previous correspondence, as
well as our conversation on October 30", time is of the essence as the applicable statute of limitations runs December
14, 2018.

Your November 14™ letter opens and closes with the conclusion that the product was not “defective in any respect”.
You provide no explanation or basis for this conclusion. DePuy’s manufacturing representative ,Matthew Wimbish,
without Ms. Cardoza’s permission, took possession of the fractured implant on March 10, 2017. So far as we can
determine, neither the hospital nor the surgeon purported to give any permission to Mr. Wimbish. That said, the
implant belonged to Ms. Cardoza, not the hospital or the surgeon. Under these circumstances, there is at least an
implied promise that, in return for DePuy having had the faited product for a year and eight months, DePuy would
release to Ms. Cardoza the specifics of any testing done which may have fed to the conclusion that the product was not
“defective in any respect”. Further, | note that your Medical Device Report to the FDA states that the matter is still
under investigation, and this has not been finally updated.

in addition to relinquishing physicat possession of the fractured implant, we again cali on DePuy to provide us with a
description of all of the tests done on the failed product; the specific test results; including, but not limited to, raw data.
This is essentially the same request that was made by Ms. Cardoza in DePuy’s initial notice latter dated April 18,2017. |
reiterate, time is of the essence. Please let me have your client's position on this request as soon as possible.

Robert W. Mann

Young, Haskins, Mann, Gregory, McGarry & Wall, PC
400 Starling Ave.

Martinsville, VA 24112

(276) 638-2367 (telephone)

(276) 638-1214 (facsimile)

007

A
“i Case 4:19-cv- -00003- EE Document 1-2 Filed 01/28/19 Page 28 of 134

io
Bt

 

 

 

 

 

 

 

 

 

 

  
     
 

 

-o &
t~ h
re x Aa
ru “OFFICIAL Gee
So rms
I gnommenanes | Dy 2S tig, MPVs,
Restricted Delvery Fee’ ze ii /
4 ~_ ((Endorsamant Required) te “ah Cy,
rt Total Postage & Fees $ os AB JES, 0 3.
Perro AN ot
PEMA A EE car, .
a | een 5 Thaks ON hd ccscssscspissih ;
~ ay MU sBthelf Merid; a Steeey

 

  
 
  
 
     
     
        

 
  
  
 

ECO Ota. ike
Se soe 6378
ott atin eee Toye ours oe
geortnat wer Canyrelurns) wee
neice Aiea Ge mhallplsce as
pr ‘Space permits Meret ean
ae pr

( Ge Pees fad a ae
re eS

     

  
  

  

~ ers 4? 4] - ots
~dalivary; ‘adda EMciiterent.tromn’) Norn: (Eyes

pe meen ene a

at *

 
 
 
  

   
   
 
 
  

ps i eenanne ay Uber exene toil
plate yates aPC a Hated anaes SOU
ELAS feral UneRLER Seen Fee
fe

       
       

 
 
    
      
  

    
  
 

 

a : Soe os

- =}

sf

is ee estes
OSG Dee sje
a ee ee

          
 

Si
al

i
1
fe
iT

aoe

 
  
  

 

 

mL)
EAS ee

a a E{POMES

7010. 2780 no03 6272 - P07

 

 

sea et
2 oun Mirah Bf
aes it for. Tisha
sursraer eit

3 ed sess = nt

re ec |
es vied ea RAINED ERE

Tie a i

2 Ey eee = Eahaate TRaR aRCESIORe|
a Wear ee

     
    
 
    

 
 
 

   

 
        
      

  
       

mM

cama

 

Pageid#:

46
Case 4:19-cv-00003-EKD Document 1-2

‘). CT Corporation

TO: Stephanie Youngman
Johnson & Johnson

1 Johnson and Johnson Plz

Filed 01/28/19 Page 29 of 134 Pageid#: 47

Service of Process
Transmittal
12/27/2018

CT Log Number 534645632

New Brunswick, NJ 08933-0002

RE: Process Served in Virginia

FOR: Johnson & Johnson Services, Inc. (Domestic State: NJ)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURTI/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED:

APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

TELEPHONE:

Susan O. Cardoza, Pltf. vs. Medical Device Business Services, Inc., etc., et al., Dfts.
// To: Johnson & Johnson Services, Inc.

Summons, Complaint, Exhibit(s), First Set of Interrogatories, Letter(s), Request(s)

Danville County Circuit Court, VA
Case # 590CL1800085000

Product Liability Litigation - Personal Injury - Cermax Ceramic Total Hip System
C T Corporation System, Glen Allen, VA

By Process Server on 12/27/2018 at 09:50

Virginia

pate 21 days after such service (Document(s) may contain additional answer
ates)

Robert Mann

Young, Haskins, Mann, Gregory, Mcgarry & Wall, P.C.
400 Starling Ave

PO BOX 7247

Martinsville, VA 24112-0072

(276)-638-2367

CT has retained the current log, Retain Date: 12/31/2018, Expected Purge Date:
01/05/2019

Image SOP
Email Notification, RA-JJCUS LDSOP RA-JJCUS-LDSOP@its. jnj.com

Email Notification, Amy McLaren cls-ctsopsupport@wolterskluwer.com

C T Corporation System
4701 Cox Road

Suite 285

Glen Allen, VA 23060
804-217-7255

Page 1 of 1 / NP

Information displayed on thts transmittal is for CT
Corporation's record keeping purposes only and !s provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Reciplent is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail recelpts
confirm receipt of package only, not contents,
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 30 of 134 Pageid#: 48

veo as

COMMO

 

DANVILLE CIRCUIT COURT
; Civil Division
401 PATTON STREET PO BOX 3300
DANVILLE VA 24541
(434) 799-5168

Summons

To: JOHNSON& JOHNSON Case No, 590CL18000850-00
SERVICES, INC
CT CORP SYSTEM, REG AGENT
4701 COX ROAD :
SUITE 285
GLEN ALLEN VA 23060

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.
Done in the name of the Commonwealth of Virginia on, Thursday, December 20, 2018

Clerk of Court; GERALD A. GIBSON

LSet

(CLERK/DEPUTY CLERK }

Instructions:

Hearing Official:

MANN, ROBERT W; ESQ

400 STARLING AVE

P O BOX 72

MARTINSVILLE VA 24] 12-0072

Attorney's name:
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 31 o0f134 Pageid#: 49

VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF DANVILLE

Susan O. Cardoza,

Plaintiff,
v.

Medical Device Business Services, Inc.
(Formally DePuy Orthopedics Inc.)
700 Orthopaedic Drive

Warsaw, IN 46581

and

Johnson & Johnson Services, Inc.
(Johnson & Johnson)

One Johnson & Johnson PLZ
New Brunswick, NJ 08933

and

s Pe eee Nee Ne ee Ne ee” Ne Ne ee ee ee” ee”

COMPLAINT
Case No. L13- 85°

Ne

DePuy Synthes Sales, Inc.
325 Paramount Drive
Raynham, MA 02767

and

CeramTce GmbH
CeramTec — Platz 1-9
73207, Plochingen
Germany

and

(ip

CeramTec North American Corp.

CeramTec Subsidiary, American Headquarters
One Technology Place

Laurens, SC 29360

a

 

OO2IHd £1 930 8108
73

and

Danville Regional Medical Center, LLC
(d/b/a SOVAH Danville)

Nee Ne Nee Ne Nee as as ee Nee Ne” ee ee ee ee ee ee ee ee ee ee” ee” A =

103 Powell Ct., Ste 200
Brentwood, TN 37027
Law OrFices ‘
Younc, Hasxins, Mann,
and

Grecory, McGarry

& WALL P.C.
MARTINSVILLE, VA |

 

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 32 of 134 Pageid#: 50

Law Oprices
Younc, Haskins, Mann,

Grecory, McGarry

& WALL, P.C.
MARTINSVILLE, VA

Spectrum Medical Inc.
109 Bridge Street, Suite 300
Danville, VA 24541

Matt Wimbish
Roanoke, Virginia

 

Defendants

COMES NOW the Plaintiff, Susan Olival Cardoza, by counsel, and respectfully alleges

as follows:

PARTIES

_ Plaintiff is a United States citizen residing in Danville, Virginia. (hereafter sometimes,

“patient” or “Plaintiff”)

. Defendant, Medical Device Business Services, Inc. is a corporation organized and

incorporated in Indiana with its primary place of business in Warsaw, Indiana. This
corporation developed, designed, tested, manufactured, distributed and sold the hip
implant which is the subject of this lawsuit. (hereafter “DePuy” or “ DePuy defendants”)

Defendant, Johnson & Johnson Services, Inc. is a corporation organized and existing
under the law of New Jersey with its primary place of business in New Brunswick, New
Jersey. As DePuy’s parent company this company was involved in the development,
design, testing, manufacturing, distributing and sale of the hip implant which is the
subject of this lawsuit. (hereafter “J&J”)

_ Defendant, DePuy Synthes Sales, Inc. is a subsidiary, affiliate and/or sister corporation of

Johnson & Johnson. Upon information and belief, this company distributed and sold the
hip implant which is the subject of this lawsuit. (hereafter “DePuy Sales” or “DePuy
defendants’)

_ Defendant, CeramTec GmbH, is a company that produces pink-colored ceramic hip

implant components sold under the name BIOLOX Delta. This company sells these
products to original equipment manufacturers such as,-and including, the DePuy and J&J
defendants. The DePuy and J&J defendants. incorporate BIOLOX Delta products into hip
implant systems that DePuy and J&J in turn sells to hospitals and orthopedic surgical
groups for use by surgeons in orthopedic surgeries. (hereafter “CeramTec”)

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 33 of 134 Pageid#: 51

Law Orrices
“ouNG, HaSKINS, Mayn,

Grecory, McGarry

& WALLP.C.
MARTINSVILLE, VA

 

11.

13.

14,

Defendant, CeramTec North American Corp. is a subsidiary or affiliate corporation of
CeramTec GmbH having a United States presence in Laurens, South Carolina. Upon
information and belief, this company distributes and sells CeramTec hip implant
products, including the products sold herein, in the United States. (hereafter “CeramTec
Sales” or ‘“‘CeramTec defendants”)

Defendant, Danville Regional Medical Center, is a subsidiary of LifePoint Health
Systems whose primary place of business is Brentwood, Tennessee, This defendant
operates the hospital in Danville, Virginia. (hereafter “Hospital”)

Defendant, Spectrum Medical Inc. is a healthcare provider in the Commonwealth of
Virginia whose services include, among other things, orthopedic surgery. (hereafter
“Spectrum’’)

Defendant, Matt Wimbish, at all pertinent times, was a manufacturer’s representative for
the DePuy defendants. At all pertinent times, this defendant resided in Virginia.
(hereafter ““Wimbish”)

JURISDICTION AND VENUE

. This Court has personal jurisdiction over the DePuy and J&J defendants because they are

authorized to do business and in fact do business in this state. These defendants and
CeramTec have sufficient minimum contacts with this state and otherwise purposefully
avail themselves of the markets in this state through the promotion, marketing, and sale
of its hip implant products in Virginia. This Court has Long-arm jurisdiction over
CeramTec pursuant to Virginia Code § 8.01-328.], paragraphs 2, 4, and 5.

This Court has subject matter jurisdiction over this action, pursuant to VA. Code §17.1-
513.

. The proper venue for this case lies in Danville inasmuch as the Hospital and Spectrum,

have principle places of business located in Danville, Virginia.
FACTS

Sometime prior to December 15, 2016, the J&J and DePuy defendants, and the CeramTec
defendants, devetoped, designed, tested, manufactured, distributed, sold, and placed in
the stream of commerce a ceramic-on-ceramic total hip replacement prosthesis which is
the subject of this lawsuit. Said prosthesis is known as CERMAX Ceramic Total Hip
System and is specifically identified by the package “sticker” labeling attached. (Exhibit
A). This prosthesis will be hereafter referred to as “the product”.

On or about December 15, 2016, the defendant Hospital and/or the Spectrum defendant
resold the product to the patient, and her surgeon implanted the product in her body
during a total hip replacement.

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 34 o0f 134 Pageid#: 52

Law Orpeicus
YOUNG, ILASHINS, MANN,

Grecory, McOARRY

& Watt, P.6.
MANTINSVILLE, VA

 

 

15.

16.

17.

18.

19.

20.

21.

22.

23,

24.

25,

26.

27.

The hip is a ball-and-socket joint, where the ball is the femoral head and the socket is
formed by the acetabulum.

In a total hip replacement, surgeons remove damaged biological material and implant
prosthetic components.

In the product which is the subject of this lawsuit, the liner which is part of the
acetabulum component, and the femoral head were made of ceramic material by

CeramTec.

In the product which is the subject of the lawsuit, the ceramic femoral head and liner
were manufactured and placed in the stream of commerce by the CeramTec. These
component parts were sold to the J&J and DePuy defendants and were used and relied
upon in the manufacture and sale of the product.

On or about December 15, 2016, the patient underwent a total hip replacement procedure
at the Hospital.

At the time and place aforesaid, the product was implanted in the patient’s body by a
surgeon who was an employee and agent of Spectrum, acting within the scope of his
employment, authority and agency. (hereafter “surgeon”’)

On or about March 3, 2017 the patient presented to Spectrum reporting “a squeaking pain
and increasing pain of her hip”. It appeared to Spectrums: orthopedic clinician “that the
acetabular liner has displaced completely and is rotated”.

On or about March 7, 2017, the patient presented again to her original surgeon, at
Spectrum, with continued history of increasing hip pain making it even difficult to sleep.
Her surgeon concluded that there had been “a fracture of the ceramic liner”.

After physical examination and x-ray imaging, the surgeon determined that the product
had probably malfunctioned and emergent revision surgery was indicated.

On or about March 10, 2017, the patient presented to the Hospital for emergent revision
surgery.

Prior to surgery, the patient specifically told her surgeon that she would like to have the
parts that were to be removed from her body, and requested that said explants be given to
her. Her surgeon agreed that the product would be preserved and given to the patient.

During the revision surgery, the surgeon found that the ceramic liner had indeed
“fractured in multiple planes” and that sharp dangerous fragment shards had been
deposited in the patient’s body. oe

During the revision surgery, the surgeon removed the ceramic head and shattered ceramic
liner, and replaced said components with non-ceramic implants.

 

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 35o0f134 Pageid#: 53

Law OFFICES
“ouNG, Hasnins, MANN,

Grecory, McGarry

& WAL P.C,
MARTINSVILLE, VA

 

28.

29.

35.

37,

38.

39,

To the best of the surgeon’s ability he removed the shattered ceramic fragments and
shards. However, despite his best efforts, all of the dangerous shards could not be
removed,

At the time of the revision surgery, while the patient was under general anesthesia, the
defendant Wimbish took possession of the shattered pieces of the ceramic liner which
had been removed from the patient’s body. In so doing, defendant Wimbish was acting
within the scope of his employment and/or agency with the DePuy defendants, and his
actions were in furtherance of DePuy’s interests.

The patient paid for the product. When it was implanted in her body on or about

December 15, 2016, the product thereafter belonged to her.

Neither DePuy nor defendant Wimbish had the patient’s permission, authorization, or

consent to take possession of the product.

_ The ceramic head was retained by the hospital. By report, the head was cracked, but not
shattered.
.Since March 10, 2017, the patient has been hospitalized on several occasions for hip

related complications stemming from her original surgery. The patient has undergone a
second revision surgery at an outside hospital. Subsequent treating physicians have been
unable to remove the remaining dangerous shattered ceramic fragment shards from her
body.

. Upon information and belief, the shattered fragments taken by defendant Wimbish have

been examined, inspected, and tested in an attempt to determine the root cause of the
failed prosthesis. It is believed, and therefore averred and alleged, that examination,
inspection and testing of the failed product took place in Warsaw, Indiana and in Leeds,
England. The chain of custody is unknown.

On April 7, 2017, lawyers then representing the patient sent a Preservation of
Evidence/Spoliation notice letter to the Hospital. (Exhibit B).

Upon information and belief, the hospital still has physical possession of the cracked

femoral head, which was removed from the patient’s body.

The hospital has failed and refused to allow the patient to take possession of the femoral
head without a “subpoena”.

On or about Apri] 18, 2017, lawyers then representing the patient sent a Preservation of
Evidence/Spoliation notice letter to the DePuy defendants. (Exhibit C). ,

Despite follow-up written requests on July 24, 2017, November 6, 2017 and February 5,
2018, and numerous telephone calls to DePuy, there was no meaningful response

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 36 of 134 Pageid#: 54

Law Orricrs

Youn, HASKINS, MANN,

Grecory, McGarry

& WALL. P.C.
MantinSvitie, VA

 

40.

41.

42.

43,

44,

45.

46.

47,

48.

49.

whatsoever except to identify the attorney who was handling the matter for DePuy until
November 23, 2018.

Subsequently, despite continuing requests for the results of DePuy’s examination, testing,
and inspection of the ceramic liner, DePuy has failed and refused to make this
information available to the Plaintiff.

On or about November 23, 2018, the DePuy defendants belatedly caused to be delivered
to the Plaintiff's agent what purported to be the shattered components of the Plaintiff's
explanted prosthesis. The fragments and shattered pieces were in an unsecured Ziploc
bag with insufficient and confusing identifying information.

The DePuy defendants knew that, under these circumstances, at this point in time, it
would be virtually impossible for the Plaintiff to determine with reasonable certainty the
root cause of her injuries and damage.

The product is a Class [I] medical device which, by definition, is a product having an
unreasonable risk of serious bodily injury or death unless approved manufacturing
processes are strictly adhered to.

During clinical trials, required by the FDA, before marketing the product, the DePuy
defendants reported isolated ceramic liner “fracture” to have been observed on x-ray only
after more than 18 months of duration of implantation. Subsequent surveillance and
reporting of ceramic line “fracture” have provided similar information. .

Isolated “fracture” is materially different from a ceramic liner “shattering” into many
pieces as occurred in the Plaintiff's hip after less than three months ofimplantation. —,

It is highly unlikely that a ceramic liner would “shatter”, as in this case, if the DePuy
defendants, during the manufacturing process, had appropriately followed their own
protocol as approved by the FDA.

The product was in substantially the same condition when implanted in the patient’s body
as it was when it left the hands of the defendants,

COUNT I
BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY BY DEPUY
AND J&J DEFENDANTS

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At all times relevant to this action, all defendants were merchants with regard to the
product at issue.

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 37 of 134 Pageid#: 55

Law Orrices
Youn, HaSkins, MANN,

Grecory, McGaRRY

& WALL P.G.
MARTINSVILLE, VA

 

50.

51.

52.

Said defendants impliedly warranted that the product they either designed, selected,
produced, inspected, tested, manufactured, packaged, marketed, distributed, and sold was
merchantable under applicable law.

Said defendants breached this implied warranty of merchantability because the product
was defective, unreasonably dangerous, and neither fit, suitable nor safe for the ordinary
purposes for which it was intended, and would not pass without objection in the industry
in which it was sold, In this, among other things, in manufacturing the product the DePuy
defendants failed to adhere to FDA approved processes and procedures causing a
manufacturing defect. Stated differently, the product the patient received was not the
product approved by the FDA because defendants did not adhere to FDA manufacturing
requirements.

Asa direct and proximate result of these defendants having breached an implied warranty
of merchantability, the patient has suffered injuries and damages described in this
Complaint.

COUNT II

BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

53.

54.

55.

57.

BY DEPUY AND J&J DEFENDANTS

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At all times relevant to this action, these defendants knew or had reason to know that
purchasers of the product would be using it in connection with hip replacement, thus
relying upon their representation that it was reasonably safe for this particular purpose.

Said defendants impliedly warranted that the product they either designed, selected,
produced, inspected, tested, manufactured, packaged, marketed, distributed, and sold was
fit for the purpose of hip replacement when in fact, it was not.

_ Said defendants breached this implied warranty of fitness for a particular purpose because

the product was defective, unreasonably dangerous, and neither fit, suitable nor safe, for
the particular purpose for which it was manufactured and sold. In this, among other
things, in manufacturing the product the DePuy and J&J defendants failed to adhere to
FDA approved processes and procedures causing a manufacturing defect. Stated
differently, the product the patient received was not the product approved by the FDA
because defendants did not adhere to FDA manufacturing requirements.

As a direct and proximate result of these defendants’ having breached an, implied
warranty of fitness for a particular purpose, the patient has suffered injuries and damages
described in this Complaint.

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 38 of 134 Pageid#: 56

Law Ovricus
Youn, HaSKINS, MANN,
Grecory, McGarry
& WAL B.C.

MARTINSVILLE, VA

 

 

58.

59.

60.

61,

62.

COUNT Ill
BREACH OF IMPLIED WARRANTY MERCHANTABILITY BY CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At all times relevant to this action, all defendants were merchants with regard to the
product at issue.

Said defendants impliedly warranted that the product they either designed, selected,
produced, inspected, tested, manufactured, packaged, marketed, distributed, and sold was
merchantable under applicable law.

Said defendants breached this implied warranty of merchantability because the product
was defective, unreasonably dangerous, and neither fit, suitable nor safe for the ordinary
purposes for which it was intended, and would not pass without objection in the industry
in which it was sold.

As a direct and proximate result of these defendants having breached an implied warranty
of merchantability, the patient has suffered injuries and damages described in this
Complaint.

COUNT IV

BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

63.

64.

65.

66.

67.

BY CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At all times relevant to this action, these defendants knew or had reason to know that
purchasers of the product would be using it in connection with hip replacement, thus
relying upon their representation that it was reasonably safe for this particular purpose.

Said defendants impliedly warranted that the product they either designed, selected,
produced, inspected, tested, manufactured, packaged, marketed, distributed, and sold was
fit for the purpose of hip replacement when in fact, it was not.

Said defendants breached this implied warranty of fitness for a particular purpose because
the product was defective, unreasonably dangerous, and neither fit, suitable nor safe for
the particular purpose for which it was manufactured and sold.

As a direct and proximate result of these defendants’ having breached an implied
warranty of fitness for a particular purpose, the patient has suffered injuries and damages
described in this Complaint.

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 39 of 134 Pageid#: 57

Law Or Fices
POUNG, HaSKINS, MANN,
Grecory, McGarry
& WALL PC.
MARTINSVILLE, VA

 

68.

69,

70.

71,

72.

73.

74.

75.

76,

ited

78.

COUNT V
FAILURE TO WARN BY CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

These defendants knew, or had reason to know, that the product would be utilized by
orthopedic surgeons and patients in the exact fashion as set forth in this Complaint.

These defendants knew, or had reason to know, that without more explicit warnings to
surgeons and patients there was an unreasonable risk of breaking, fracture, and shattering
of the product. In spite of the unreasonable condition of said product without more
explicit warnings, these defendants failed to provide adequate warnings and instructions
to patients and surgeons.

As a direct and proximate result of these defendants’ having failed to warn, the patient
has suffered injuries and damages described in this Complaint.

COUNT VI
BREACH OF EXPRESS WARRANTIES BY CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

These defendants made certain expressed warranties which falsely minimized the
products propensity to break, fracture, and shatter. Among other things, theses defendants
misleadingly characterized the product as being comparable to steel in hardness.

The patient’s surgeon, and indirectly the patient, relied upon this type of expressed
warranty to the patient’s detriment.

These defendants breached their expressed warranties in that the product did not conform
to the warranties made by these defendants.

As a direct and proximate result of these defendants’ having breached the expressed
warranty, the patient has suffered injuries and damages described in this Complaint.

COUNT VII
SPOLIATION BY DEPUY AND J&J DEFENDANTS

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

Ceramics are inherently vulnerable to breakage, fracture, and shattering. Although
improvements in materials engineering had greatly reduced fracture rates in ceramic

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 40 of 134 Pageid#: 58

Law Orrices
YounG, HASHINS, MANN,

Grecory, McGarry

& WALL P.G.
MARTINSVILLE, VA

 

79.

80.

81.

82.

83.

84.

85.

femoral heads at the time of the patient’s surgery, concerns still existed for ceramic liners
at this point in time.

Knowing these concerns, commencing with the wrongful conversion of the patient’s
explanted shattered component, and unauthorized analysis use of the patient’s medical
records, these defendants embarked on a course of conduct intended and designed to
conceal the results of their investigation and testing thereby frustrating, and depriving the
patient of her right and opportunity to prove a cause of action for products liability.
Stated differently, these defendants have suppressed material evidence most likely
favorable to the patient. This wrongful course of action continues to this date. In this,
among other things, these defendants have thwarted Plaintiff's right to conduct her own
investigation as to the cause of her injury and damage; have failed and refused to share
with the patient the results of their root cause investigation and testing; and have made
use of the Plaintiff's property and confidential records for their own benefit.

These defendants have failed to properly and completely report to the FDA the results of
their root cause analysis and testing.

Where, as here, these defendants have within their control material evidence and do not
disclose it, there is an inference, that the evidence, if it were disclosed, would be
unfavorable to the defendants.

The defendants knew that evidence which has been suppressed, and continues to be
suppressed, is crucial to the Plaintiff's underlying action for products liability.

Asa direct and proximate result of this wrongful course of action (spoliation), the patient
has suffered injuries and damages described in this Complaint.

COUNT VIII
WRONGFUL DISCLOSURE OF MEDICAL INFORMATION BY ALL
DEFENDANTS EXCEPT CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At ail pertinent times, all persons in control of, in possession of, or exercising dominion
over the Plaintiff's explanted components and the Plaintiff's medical records were
employees or agents of the Hospital defendant and/or the Spectrum defendant, acting
within the scope of their employment, agency, and authority. In this, among other things,
no such person was pursuing his own ends, or had external, independent or personal
motives; such persons were performing a normal function of their assigned service or
task; and, the breach of duty occurred during the very thing the person was being paid to
do, Breach of duty occurred while engaged in the very thing the person was being paid to
do.

10

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 41 0f 134 Pageid#: 59

Law Orrices
Younc, HASKINS, MANN,

Grecory, McGarry

& WALL P.C,
MARTINSVILLE, VA

 

86.

87.

88.

89.

90.

91.

92.

93.

94.

95.

96.

DePuy is liable under the doctrine of respondeat superior (master servant) for all
wrongful acts and omissions of such person, The acts and omission of such persons were
intended only to serve the purposes of the Hospital and Spectrum.

The Hospital and Spectrum Defendants owed a duty to the Plaintiff not to disclose
information gained from the Plaintiff during the course of treatment without the
Plaintiff's authorization.

These Defendants breached this duty by, among other things (a) allowing the Defendant
Wimbish to wrongfully take possession of the explanted component (b) violating HIPAA
and also HITECH laws and regulations, and common law duties, in disclosing the
Plaintiff's confidential medical information to the DePuy defendants.

In breaching this duty of care, these Defendants facilitated, were implicit in, and aided
and abetted the wrongful conversion and use of the Plaintiff's property and medical
records by the DePuy defendants.

As a direct and proximate result of this wrongful course of action (disclosure of medical
information), the patient has suffered injuries and damages described in this Complaint.

COUNT IX
WRONGFUL CONVERSION BY ALL DEFENDANTS EXCEPT CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

In taking possession of the explanted shattered hardware component, the defendant
Wimbish and his employer/principle wrongfully exercised and assumed authority over
the Plaintiff's property with intent to deprive the Plaintiff of her right and opportunity to
determine the cause of her injuries and damage.

Thereafter, despite repeated written and verbal requests, the DePuy and J&J defendants
wrongfully failed and refused to provide any meaningful information to the Plaintiff or to
heed her requests, from March 10, 2017 unti] November 23, 2018. These defendants to
this day have wrongfully failed and refused to provide the results of the root cause
analysis and testing.

The DePuy defendants ratified and approved the wrongful conversion of Plaintiffs
property by Defendant Wimbish.

By wrongfully converting the Plaintiff's property to their own use, the DePuy defendants,
in equity, impliedly promised to share with the Plaintiff the results of their examination,

inspection, and testing.

The DePuy defendants, having assumed possession of the fractured explants (along with
the Plaintiffs confidential medical records) were under a duty to investigate and

1]

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 42 of 134 Pageid#: 60

Law Orrices
YOUNG, HaSKINS, MANN,

Grecory, McGarry
& Wate PG.

MARTINSVILLE, VA

 

97.

98,

99.

determine the root cause of the product failure and to report their findings to the Food &
Drug Administration (FDA) and to the Plaintiff.

In addition to the wrongful conversion of the Plaintiff's explanted failed hip component
the DePuy Defendants wrongfully acquired the Plaintiff's personal health information
(confidential medical records) without the Plaintiffs authorization, permission, or
consent.

The Hospital and Spectrum Defendants were complicit in, facilitated, and aided and
abetted wrongful conversion of the fractured implant. In this, among other things, these
defendants allowed the Defendant Wimbish to take possession of the failed explanted
component, and leave the premises; and these Defendants, without authorization,
delivered to the DePuy Defendants, or allowed DePuy Defendants to take possession of
Plaintiffs confidential medical records.

As a direct and proximate result of this wrongful course of action (conversion), the
patient has suffered injuries and damages described in this Complaint.

COMPENSATORY DAMAGES AS TO ALL DEFENDANTS

100. Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully

herein.

101.As a direct and proximate result of the acts and omissions of the DePuy and J&J

defendants, and the CeramTec defendants, as set forth in Counts I, II, MII, IV, V, and VJ,
the Plaintiff has been required to incur medical and related expense in the past, and will
require even further such expenses in the future; has suffered in the past, and continues to
suffer, and will suffer in the future severe emotional and mental anguish and distress with
physical inconvenience and other physical ramifications, all attributable to the aforesaid
acts and omissions, breaches of warranties and other actions described in Counts I
through VI; the Plaintiff suffered specific direct injury to her person; was caused other
serious and permanent injuries about her person internally and externally, was caused
excruciating pain and mental anguish; was maimed and disabled; and, was rendered less
capable of performing her normal daily tasks all due to her damage.

102.As a direct and proximate result of the spoliation, wrongful disclosure of medical

information, and wrongful conversion by all defendants except CeramTec, as set forth in
Counts VII, VIII, and IX, the Plaintiff has lost a fair and timely opportunity to prove her
underlying products liability claim; has been deprived of her property; and has suffered
an invasion of her privacy; and has been otherwise thwarted and frustrated in her attempts
to prove the cause of her injury and damage, all of which has caused the Plaintiff great
mental anguish and distress.

12

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 43 of 134 Pageid#: 61

PUNITIVE DAMAGES AS TO DEPUY AND J&J DEFENDANTS

103, Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

_ 104. The aforesaid acts and omissions attributable to the DePuy and J&J defendants, as set
forth in Counts VII, VIII, and IX, constitute willful and wanton conduct; that is, acting
consciously in disregard of civil obligations and the Plaintiff's rights, or acting with
reckless indifference to the consequences. These defendants conduct and course of action
was so willful and wanton that it shows a conscious disregard of the rights of others.
There are severe criminal and civil penalties for HIPAA violations. The tort of
conversion, as in this case, is tantamount to grand larceny.

WHEREFORE, Plaintiff moves the Court for judgment against the Defendants jointly
and severally for compensatory damages in the amount of $2,500,000.00 (Two million -five
hundred thousand dollars) prejudgment and other interest as may be appropriate, and her cost in
this behalf expended; Plaintiff further moves the Court for punitive damages in the amount of
$350,000.00 (Three hundred fifty thousand dollars).

A TRIAL BY JURY IS REQUESTED.

Respectfully submitted,

SUSAN 0. CARDOZA

By:

 

‘Of Counset’

Robert W. Mann, Esquire (VSB #07622)

YOUNG, HASKINS, MANN, GREGORY, MCGARRY & WALL, P.C.
Post Office Box 72

Martinsville, VA 24114-0072

Telephone (276)-638-2367

Facsimile (276)-638-1214

Email: RWMann@comcast.net

Law Orrices
foun, HASKINS, MANN,

Grecory, McGarry

& WALL P.G
MARTINGVILLE, VA
13

 

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 44 of 134 Pageidi 62
DO NO EVIATIONS:

, QD, QOD, trailing zero (1. omg). vg, lack of leading zero (.f mg), MS, MSO4, MgSo4

 

TIME

 

 

GE 1246-03-000 [5016081836 = iganearss

L000 HOLE ELIMINATOR - PS oO | ? ) + 4 ' Lin »
AQUA _ . .

1)10603

 

 

 

 

 

 

 

 

 

Oa Puy Germopecgiae, In,
nl Oe tacoma
* {17200731 (10)D180818 asseaia
BEB 1217-31: -082 Coy 91788 (STEALETR) £72028.09-30
ae STASULAR ee 420
rm OD GRIPT

 

 

it
citi

i

 

it

a =f
a iF

 

 

 

 

REV.O Ws
"(RED 1218-87-652 et eyeeis3 [R} $3 2021-08-21
an

Caramic ingen

ST ==
ais

ii neve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

» {47121083 1(10)838 eee A eas
a 1365-36-310 ow 8398876 (STERLETR| ams -20
BIOLOX® DELTA
Cra démm UIA 1244 TAPER = _
>. ™
LE x fh gg
ea, | OU
- ie TH seus Att Sn
_Ws7invosan{rojessesre 76 _ See ao.
"BEB sL92810 “GBD 5189977 *- _ SERETR Qann0.1051 aan = zal
ota ae aga 5
eos

 

 

oii

Ucn nt

q j204031(1 8258

Soom 4 PEAT Coder

‘Seennat ny

ae

Dery Fren

o
=
<
—-> |
i
a AS |
7 ties bare ieeet Cire

 

 

 

 

 

   
 

 

"3—PLAINTIFF'S"—"

 

 

USE BLACK INK ONLY

 

q EXHIBIT -
‘E Poe Patient Informatlon/Label
IN ETE o TI DR Sateen
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 45 of 134 Pageid#: 63
Physician’s Progress Report
PROGRESS RECORD

DO ONOTUSE ABBREVIATIONS;
IU, QD, QOD, trailing zero (1.0mg), Ug, lack of leading zero (.1 mg}, MS, MSO4, MgSO4

 

 

 

 

 

TIME | ee.
7oss Sere aan Bae aga
| IN am! fh
| tga wie wi

 

. (TR10391[10}e20

 

 

 

 

 

 

——— ‘EB sze Meta (dtl #391080 Q: 2021-08-30
a

0 =e
aia tad

 

 

 

 

 

 

 

 

yy 31

 

“USE BLACK INK ONLY

 

 

 

ANAT AT MAUNA

TORMDM006 29560 : PNSCAN 0M280$732934

 

 

 

 

 

 

 

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 46 of 134 Pageid#: 64

mo, LUIS A. ABREU, PLLC

ATTORNEYS AT LAW

 

Luis A. Abreu P, O. Bax 1598 . (434) 791-4677

labreu@tulsabreulaw.com 626 North Ridge Street Fax: (434) 791-4676 aes
Danville, Virginia 24543 Reg

Michael D. Simmons www, lulsabreulaw.com ey

msimmans@luisabreulaw.com

April 7, 2027
VIA U.S. Mail and Certified Mail, Return Receipt. Requested

Danville Regional Medical Center

‘ i e
142 South Main Street eo SE
Danville, VA 24541 ZO <& ‘
’ =p Qo. i
Preservation of Evidence/ Spollation Notice com i oe
‘ Ma
RE: Our Client: Sugan Olival Cardoza SOQ = a
Addreas: 172 Graymont Place Linear =~
Danville, VA 24541 WAS ORG
Date of Birth: 12/19/1953 2-im
Social Security #: #H#-##-0687 a= Pam

Dear Sir/Madam:

Please be advised that we represent Susan Cardoza with respect to her
injuries sustained from a failed hip replacement performed on December 15,
2016. Please provide us with a complete copy of your file regarding services
rendered to Ms. Cardoza including, but not limited to, office notes,
radiology reports, diagnostic reports, disability slips, prescriptions,
statement of account with CPT and ICD-9 codes, etc. Please also provide us
with copies of all documentation relating to the hip replacement and parts
used in the hip replacement surgery. Enclosed is an original of Danville
Regional Madical Hospital's Authorization For Release Of Protected Haalth
Information which has been signed by Ms. Cardoza.

This letter is to also put Danville Regina] Medical Hospital on notice
that it must preserve all data of any type relating to the Claim. Most
importantly, all of the hip replacement parts removed during the operation
must be preserved. This includes the CERAMAX Ceramic Insert, BIOLOZ Delta
Ceramic Femoral Head, and any other part that was replaced on March 10, 2017.
Please engure this letter is provided to the appropriate person in your
effice who is charged with the custody of the above items.

Please do not dispose of any of this material, as I expect that it will
be both diacoverable and admissible in any litigation that may arise out of
this claim. Failure to preserve this material will reault in a request for a
spoliation instruction at any trial in this matter.

Ig you are no longer in possession of these parts, Please identify who
has or took these parts (and thair contact information). Please also share
the circumstances under which the parts were removed during the second

aurgery.

S PLAINTIFF'S’
EXHIBIT

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 47 of 134 Pageid#: 65

LUIS A. ABREU

ATTORNEY L:A W

 

Page 2
April 7, 2017

Thank you for your assistance in this matter. If you have any
questions, please do not hesitate to call us at 434-791-4677 during regular
businase houre.

Very truly yours,

J

Michael D. Simmons

+
=

MDS/lrp
Enclosure

car Ms. Susan Olival Cardoza {W/O Enclosure}
(VXA Electronic Transmission and U.S. Mail)

Mark C. Hermann, M.D. (W/O Enclosure)
(VIA U.S. Mail)
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 48 of 134 Pageid#: 66

LUIS A. ABREU, PLLC

ATTORNEYS AT LAW

 

Luis A. Abreu P, ©. Box 1598 (434) 791-4677
labreu@luisabreulaw.com 626 North Ridge Street Fax; (434) 791-4676
Danville, Virginia 24543

Michael OD, Simmons www.lulsabreulaw.com

msimmons@lulsabreulaw.com
April 18, 2017

VIA Certified Mail, Return Receipt Requested, and Electronic Transmission
DePuy Synthes Joint Reconstruction

700 Orthopaedic Drive
Wargaw, IN 46582

 

PAS.
O. =.
Preservation of Evidence/ Spoliation Notice FOR 3s.
2.0 A"
peed Sir .
RE: Oux Client: dJuaan Olival Cardoza mes OC he 5
Address: 172 Graymont Place a4 G2 TF
Danville, VA 24541 Cre
Date of Birth 12/19/1953 = Tc
Social Security #: HHA-HH-0687 ae
o
Dear Sir/Madam: 2

 

Please be advised that we represent Susan Cardoza with reapect to her
injuries sustained from a failed hip replacement performed on Decamber 15, me
2016. It is requested that you provide us with a complete copy of your file
regarding services or products rendered to Ms, Cardoza. Please also provide
us with copies of all documentation relating to the hip replacement and parta
used in the hip replacement surgery.

This letter is to also put DePuy Synthes on notice that it must
preserve all data of any type relating to the claim. Moat importantly, all
of the hip replacement parts removed during the operation must be praserved.
This includes, without limitation, the CERANAX Ceramic Insert, BIOLOX Delta
Ceramic Femoral Head, and apy other part that was replaced on March 10, 2017.
We have attempted to contact your employea, Richard Fox with Quality Control,
whose name wag given to us by the office of the treating physician, Dr. Mark
C. Hermann. We were notified by Dr, Hermann's office that Mr. Fox had the
pieces described above. We were advised that tha Case Number is COM-271-588
and the phone number provided to us for Mx. Fox is 1-866-811-9367. We have
lefe several messages at that phone number but have not received any response
or call backs, and we are attempting to notify Mr. Pox and DePuy that any and
all parts of the hip replacement removed from Ms. Cardoza’s hip after the
surgery are to be preserved. Please ensure thia.letter is provided to the
appropriate person in your office who ig charged with the custody of the
above items.

Please do not dispose of any of this material, as I expect that it will
be both discoverable and admiagible in any litigation that may arise out of
this claim. Failure to preserve this material wili result in a request for a
spoliation instruction at any trial in this matter.

     
 

2 PLAINTIFF'S ~"S
EXHIBIT |
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 49 of 134 Pageid#: 67

LUIS A. ABREU

ATTORNEY AT LAW

 

Page 2
April 18, 2017

I£ you are no longer in possession of these parts, please identify who
has or took these parts (and their contact information). Please algo ahare
the circumatances undex which the parte were removed during the second

gurgery.

Thank you for your assistance in this matter, If you have any
questions, please do not hesitate to call ua at 434-791-4677 during regular
business hours.

very truly yours,

Michael D. Simmons

MDS/lrp
ce: Ma. Susan Olival Cardoza (VIA Electronic Txansmisaion and u.8. Mail)

Mark C. Hermann, M.D. (VIA U.8. Mail)
ald alae

VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF DANVILLE
Susan O. Cardoza,

Plaintiff,
v.

Medical Device Business Services, Inc.
(Formally DePuy Orthopedics Inc.)
700 Orthopaedic Drive

Warsaw, IN 46581

and

Johnson & Johnson Services, Inc. .
(Johnson & Johnson)

One Johnson & Johnson PLZ

New Brunswick, NJ 08933

FIRST
INTERROGATORIES,
REQUESTS FOR
PRODUCTION OF
DOCUMENTS, AND
REQUESTS FOR
ADMISSIONS TO DEPUY
DEFENDANTS

Case No. CL18000850-00

and

DePuy Synthes Sales, Inc.
325 Paramount Drive
Raynham, MA 02767

and

CcramTec GmbH
CcramTec — Platz 1-9
73207, Plochingen
Germany

' eh be hye M,
and bog rg ae
ed HE

" ’
va Daag vee

CeramTec North American Corp.

CeramTec Subsidiary, American Headquarters
One Technology Place

Laurens, SC 29360

omy . H
te Ma -t iP.4

Cor ce ECE bE et

1 poet a ch dete

and

saw OF Danville Regional Medical Center, LLC
AW VICES .
Youns, Haskins, Many, (d/b/a SOVAH Danville)
Grecory. McGarry || 103 Powell Ct, Ste 200
& Watt Bc. Brentwood, TN 37027

MARTINSVILLE, Viv t

Me ee ee ee ee ee eee eee Ss Fe Ne ee * 7 et ee eet ee ee ee

 

 
Case

Law Orv ices
Youn, HASKINS, MANN,
Grecory, McGarry
& Watu ic.
MARTINSVILLE, VA

 

A:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 51 0f 134 Pageid#: 69

and

Spectrum Medical Ine.

109 Bridge Street, Suite 360
Danville, VA 24541

and

Matt Wimbish
Roanoke, Virginia

Defendants

PLAINTIFF'S FIRST SET OF INTERROGATORIES, REQUESTS FOR
PRODUCTIONOF DOCUMENTS AND REQUESTS FOR ADMISSIONS TO MEDICAL
DEVICE BUSINESS SERVICES, INC., JOHNSON & JOHNSON SERVICES, INC., AND

DEPUY SYNTHES SALES, INC.

NOW COMES Plaintiff, Susan O. Cardoza, by counsel, pursuant to Rules 4:8, 4:9 and
4:11 of the Rules of the Supreme Court of Virginia, and propounds the following discovery to
the captioned Defendants: Medical Device Business Services, Inc., Johnson & Johnson Services,
Inc. and DePuy Synthes Sales, Inc.
DEFINITIONS
To facilitate your answers to this discovery, the terms used herein have the following

meanings unless the context requires otherwise. mr

te et.
1. “The product” refers to CERAMAX Ceramic Total Hip System. (containing Biolox

Delta), more specifically described and identified in the product
labeling or product “stickers” attached as Exhibit A to the Complaint filed herein.

2. The “incident in question” refers to the failure of Ms. Cardoza’s prosthetic hip which was
implanted in her body December 15, 2016.

3. “Explanted liner components” refers to the fractured ceramic liner pieces removed from

Ms, Cardoza’s body at the time of revision surgery, March 10, 2017. “Explanted head”

2

 
Case

Law OFFICES
Youn, HASKINS, MANN,

GrecoryY, McGarry
& WALL B.C.

MARTINSVILLE, VA

 

1.:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 52 of 134 Pageid#: 70

' 4

refers to the ceramic "head removed from Ms. Cardoza’s body at the time of revision
surgery, March 10, 2017.

“Vou” or “your” or “DePuy” refers to Medical Device Business Services Inc. (Formally
DePuy Orthopedics Inc.), Johnson & Johnson Services inc., and DePuy Synthes Sales
Inc., its successors, predecessors, agents and employees and all other persons acting on
behalf of said defendants.

“Documents” or “writings of every kind and description” means all written, typed or
printed matter and all magnetic or other records or documentation of any kind or
description (including, without limitations, letters, correspondence, telegrams,
memoranda, notes, records, minutes, contracts, agreements, records or notations of
telephone or personal conversations, conferences, interoffice communications, microfilm,
bulletins, circulars, pamphtets, photographs, artists’ renderings, invoices, tape recordings,
computer printouts and work sheets), including, drafts and copies not identical’ tothe
originals, all photographs and graphic matter, however produced of repngdieed and'ail
compilations of data from which information can be obtained, and any and all writings or
recordings of any type or nature in your actual or constructive possession, custody or
contral, including those in the possession, custody or control of any and all present or
former directors, officers, employees, consultants, accountants, attorneys or other agents,
whether or not prepared by you.

“Report” means the results of any examination, inspection, testing, or audits nerformed
by the DePuy defendants, or at the direction and request of DePuy defendants by others.
The words “describe” or “identify” when referring to a person are meant to feaueet that

' votes Tia

you set forth the following information: {a) Full name. (b) Present or last known
: i ve al
residential address. (c) Present or last known telephone number. (d) Present occupation,

job title, employer and employer's address. (¢) Occupation, job title, employer and

3

 
Case #:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 53 0f 134 Pageid#: 71:':

employer's address at the time of the event ar period refered to in each natticular
Interrogatory. (f) In the case of any person other than an individual, identification of the
officer, employee or agent most closely connected with the subject matter of that
Interrogatory and of the officer who is responsible for supervising that officer or
employee with regard to the subject matter of that Interrogatory.

8. The words “describe” or “identify” when referring to a document, are meant to request
that you set forth the following information: (a) The nature (e.g., letter, handwritten note)
of the document. (b) The title or heading that appears on the document. {c) The date of
the document and the date of each addendum, supplement or other addition or change. (d)
Identification of the author and of the signor thereof, and of the person on whose behalf
or at whose request or direction the document was prepared or delivered. (6)
Identification of the addressee or recipient thereof, if any. (f) The present location of the

document, and the name, address, position or title and telephone number of the person or

persons having custody.

INTERROGATORIES

i Identify the person(s) signing and verifying your answers to this discovery. Identify
5 . E

all persons who were contacted in order to answer to this discovery. Identify DePuy’s

most. knowledgeable person regarding the investigation into your complaint file

neat!

COM-27-588 and the incident in question. Indentify DePuy’s most knowledgeable

Pa

person regarding the chain of custody for the explanted liner component.

ANSWER:
2. Identify all persons involved in the chain of custody pertaining to the Plaintiff's
a explanted liner components; and, describe any and all precautions used to assure the
Youre, Hasxins, MANN, . . : . . . .
GREGORY, MoGARRY safety, security and integrity of the explanted liner components. This question 1s
& Warn ec.

MARTINSVILLE, VA 4

 

 
Case

Law Orrices
Younc, Haskins, MANN,
Grecory, McGarry

& Wau nc.
MAR TINSVILLE, VA

 

A:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 54 0f 134 Pageid#: 72

intended for you ‘to disctose, in detail, all circumstances regarding possession and
handling of the explanted liner components from the time said components left the
surgical tray at the Danville hospital on March 10, 2017 until the time said
components were sent to 400 Starling Avenue, Martinsville, Virginia by FedEx on
November 21, 2018. Include any and all accidental breakage or damage to the
explanted liner components after said components came into the possession of Mr.
Wimbish.

ANSWER:

How many pieces were there of the explanted liner components when Mr. Wimbish
took possession of said components at the Danville hospital. How many pieces of the
explanted liner components were placed in the FedEx shipment sent to 400 Starling
Avenue, Martinsville, Virginia on November 21, 2018? Indentify and describe ‘all
documents and writings of every kind and description in support of your answer. |

ANSWER:

Indentify and describe, with particularity, all examination, inspections, and testing of
the explanted liner components including, but not limited to, all testing to determine
hardness, elasticity, and propensity to fracture or break.

ANSWER:

Indentify and describe, with particularity, all inspection, examination, and testing of
the explanted liner components which was specifically done in an effort to determine
the root cause of fracture of the explanted liner component in Ms. Cardoza’s hip.
ANSWER:

Indentify and describe, with particularity, all inspection, examination, testing, and
analysis specifically done to determine whether the explanted liner component_was

. . * - ‘ )
manufactured in compliance with the FDA approved protocol for this product.

sod Nate

 
Case

Law Ovricis
Youne, HaSKINS, MANN,
Grecory, McGarry
& WALL PC.
MAWTINSVILLE, VA

7.

 

 

10.

12.

4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 55 o0f 134 Pageid#:73 °

ANSWER: © **
Indentify and describe, with particularity, any destructive testing done on the
explanted liner component. Include, but do not limit your answer to, any and all
chemical analysis for inclusions; any and all chemicals used to sanitize the explanted
liner component; and all other chemical or physical alterations of the explanted liner
components. How did you assure that there was no deleterious effect as a result of
your procedures and analysis?
ANSWER:
What is the Jast known address of Matthew (Matt) Wimbish? Indentify and describe
his employment or agency responsibilities with DePuy.
ANSWER:
Indentify and describe, with particularity, when, where, and under” what
circumstances Mr. Wimbish originally took possession of the fractured explanted
liner components.
ANSWER:
Indentify and describe, with particularity, all witnesses to Mr. Wimbish having
assumed possession of the explanted liner components. Indentify all documents, or
paper trail pertaining to this acquisition including, but not limited to, Mr. Wimbish’s
notes and/or reports.
ANSWER:
Indentify and describe, with particularity, when, where, and under what
circumstances you acquired Ms. Cardoza’s medical records, Indentify all Hinessesiio
this acquisition. Indentify all documents, or paper trail pertaining to this acquisition.

ANSWER:

Indentify and describe, with particularity, the root cause of Ms. Cardoza’s ceramic

6

 
Case

Law OrricEs
YounG, HAsHins, MANN,
Grecory, McGarry

& WALL P.C.
MARTINSVILLE, VA

 

14.

he

16.

4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 56 of 134 Pageid#: 74

liner failure and ‘the underlying reasons and contributing causes for such failure.
Indentify any documents wherever you referred to attempts to determine the root
cause.

ANSWER:

State whether or not, as a result of the incident in question, there was any corrective
action, recommendations or suggestions with regard to manufacture, sale, and/or
repossession of ceramic liner components. If so, identify and explain.

ANSWER:

If you contend that Ms. Cardoza, or any third party, caused or significantly contributed
to the fracture and failure of the ceramic liner, identify the individual and company
and set forth the complete basis for your contention.

ANSWER:

Prior to receiving notification of representation from undersigned counsel, sent
October 10, 2018 (See Exhibit A), state whether or not your file and investigation of
Ms. Cardoza’s explanted liner component and the ‘incident in question had been
completed and closed. If not, what remained to be done? Explain why there had ‘been
no previous response to the repeated requests made by Mr. Simmons. (See Exhibit A)

ANSWER:

Indentify and describe, with particularity, your quality assurance protocol to assure
compliance with FDA PMA approval. Include, but do not limit your answer to,
process controls on raw materials or other materials received from CeramTec or
others. Include, but do not limit your answer to, protocols with respect to insuring
proper hardness, appropriate elasticity, and minimizing propensity for breakage and

fracture.

ANSWER:

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 57 of 134 Pageid#: 75 ,.,,

Law Orricus
YounG, HASHINS, MANN,
Grecory, McGarry

& WALL b.C.
MARTINSVILLE, VA

 

 

17. In connection with your’examination, inspection, and testing of the explanted liner
components, was any failure analysis performed? If so, what was specifically done
and what were the conclusions? For example: (a) Were the components analyzed to
assure its composition and microstructure complied with design specifications? If so,
explain. (b) Were the liner components assessed in any way to assure compliance
with design specifications for strength, toughness, hardness, wear resistance, and
propensity to breakage or fracture? If so, explain. (c) Were the fracture surfaces of the
explanted liner components examined to determine if the material had defects that
could act as stress raisers? If so, explain.

ANSWER:
18.  Indentify and describe, all internat and external audits pertaining to the relevant lots

heey

from which Ms. Cardoza’s prosthesis was produced.
ANSWER: 7

19. Indentify and describe, all complaints known to you pertaining to the CERAMAX
Ceramic Total Hip System (containing Biolox Delta) from 2000 to the present.

-Include, but do not limit your description to, whether or not the complaints related to
fracture of the ceramic liner. |
ANSWER:

20.  Indentify and describe, by date, jurisdiction, court, and attorneys and deposition all
lawsuits against you from the year 2000 to the present pertaining to alleged defects in
the CERAMAX Ceramic Total Hip System (containing Biolox Delta).

ANSWER:
21. If your response to any of the following request for admissions is anything other than

an unqualified admission, state in detail and explain the basis for your response and

identify all witnesses and documentation which justify your refusal to admit.

8

 
Case f

Law Drvices
Youn, IlasKins, Mann,
Grecory, McGarry
& WALL PC.
MARTINSVILLE, VA

 

:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 58 0f 134 Pageid#: 76° :

Ww

ANSWER: *

Requests For Production Of Documents

Produce DePuy’s file pertaining to case COM-27-588, omitting nothing.
RESPONSE:
Produce all documents and correspondence, of every kind and description, pertaining
to the incident in question. Include, but do not limit your answer to, all
correspondence to and from:

a, Other defendants in this lawsuit

b. FDA

c. Internal correspondence

d. Outside consultants
RESPONSE:
Produce all reports, memorandums, results, or analysis pertaining to all testing,
examination, and inspection of Ms. Cardoza’s explanted liner components.
RESPONSE:
Produce all findings and non-compliance reports from internal and external audits
regarding the lots involved in interrogatory 18.
RESPONSE:
Produce your file (personnel file or the like) for Matthew (Matt) Wimbish.
RESPONSE:
Produce all writings, of every kind and description, authored or made by Mr. Wimbish

in connection with the incident in question.

RESPONSE:

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 59 of 134 Pageid#: 77

Law OFFICES
Younc, Hasutns, Many,
Grecory, McGarry

& WALL IAG.
Marvtinsvitie, VA

 

7.

10.

41.

12.

Produce all writings, of every kind and description, sent to Mr. Wimbish by employees
or agents of any of the DePuy or J&J defendants in connection with the incident in
question.

RESPONSE:

Produce any notice letters, correspondence, or writings, of every kind and description, to

and from any of the DePuy/J&J defendants and to and from the CeramTec defendants.

RESPONSE:

Produce all micrographs, and imaging, of every kind and description, done in connection
with investigation, examination and testing of the explanted liner components. Include
all indentifying data pertaining to the imaging produced,

RESPONSE:

Produce all of your policies, protocols, or procedures pertaining to repossession or
taking possession of explanted prosthesis after revision surgery.

RESPONSE:

Produce all policies, procedures, or protocols concerning compliance with FDA
approved requirements for the products.

REPONSE:

Produce a Privilege Log pursuant to Virginia Code § 4:1 (a) (6) (i) indentifying any
information, or requested information, in this discovery for which you claim privilege.
RESPONSE:

Produce all documentation in support of your conclusion or assertion in Exhibit A (Hahn
letter) that Ms, Cardoza’s implanted hip was not defective in any way.

RESPONSE:

10

 
Case

Law Orrices

YounG, Haskins, Mann,

GrecorY. McGarry
& WALL.
MARTINSVILLE, VA

 

14,

15.

17.

18.

“.:19-cv-O0003-EKD Document 1-2 Filed 01/28/19 Page 60 of 134 Pageid#: 78

Produce all docuntents arid correspondence, of every kind and description, concerning
or pertaining in any way to your attempts to acquire, and acquiring, Ms. Cardoza’s
medical records.

RESPONSE:

Produce all documents and correspondence, of every kind and description, concerning
or pertaining in any way to your attempts to acquire, and acquiring, Ms. Cardoza’s
explanted head.

RESPONSE:

Produce all documents and correspondence, of every kind and description, concerning
or pertaining in any way to your attempts to acquire, and acquiring, Ms. Cardoza’s
explanted liner components. mee
RESPONSE:

Produce all documents, related to or in any way conceming the chain of custody of

the explanted liner components.

RESPONSE:

Produce all documents indentified in answers to the preceding interrogatories and/or
consulted, used, and/or relied upon in preparing answers to this discovery.

RESPONSE:

Requests For Admissions
Admit the authenticity and genuineness of correspondence in Exhibit A between
agents for DePuy and agents for Ms. Cardoza.

RESPONSE:

 
   

Law Orrices
OUNG, HASKINS, MANN,
GREGORY, McGARRY

& WALL PC.
MARTINSVIELE, VA

 

Case 4:19-cv-00003-EK

Pageid#. 79

 

Admit thatSprior ‘to and dn thé date of the incident in question, it was the custom and
practice of DePuy to take possession if possible, or at least seek possession, of all
failed implants after revision surgery.

REPSONSE:

_ Admit that, in the past, in keeping with the aforesaid practice DePuy has compensated

surgeons financially for acquiring the patient’s consent and authorization to release
explanted components to DePuy.

RESPONSE:

1 t >

. t . ‘ =
Admit that your acquisition, possession of, and testing of the explanted components
was | the ordinary course of business.

REPSONSE: -
Om
Admit that your acquisition, possession of, and analysis of Ms. Cardoza’s medical

records was in the ordinary course of business.

REPONSE:

Admit that your creation and maintenance of Complaint File COM-27-588 was in the

Ros - = ee Co

ordinary course of business.
ne .

RESPONSE:

Admit that, neither DePuy, nor Mr. Wimbish, had Ms. Cardoza’s permission, consent,
or authorization for you to take possession of her explanted component(s).
RESPONSE: a 8

Admit that, when Mr. Wimbish took posission of Ms. Cardoza’s explanted
component(s), he was acting in furtherance of DePuy’s ends, and had no indepenticnt

personal motive of his own.

REPSONSE:

12

 

 

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 62 of 134 Pageid#: 80

Law Orvices
Youna, IJASKLNS, Many,

Grecory, McGarry

& Way eC.
ATARTISSVIELE, VA

 

9.

10.

12.

13,

Admit that;*in cdnnecticn with the incident in question, Mr. Wimbish was DePuy’s
agent and acting within the scope of his authority and agency.

REPSONSE:

Admit that, at all pertinent times, you knew that you did not have Ms. Cardoza’s
authorization, permission, or consent lo possess and exercise dominion over her
explanted hip component.

RESPONSE:

Admit that, at all pertinent times, you knew that it was improper and unlawful to
possess and exercise dominion over Ms. Cardoza’s explanted hip without her
authorization, permission, and consent.

RESPONSE:

Admit that, at al! pertinent times, you knew that you did not have Ms. Cardoza’s
authorization, permission, or consent to possess and exercise dominion over her
medical records.

RESPONSE:

Admit that, it is unlikely that Ms. Cardoza’s ceramic hip implant would have’
fractured, in separate pieces, in less than three months of implantation, as in this case,
if FDA approved protocols and requirements had been followed. 7
RESPONSE:

Admit that, at all pertinent times, you knew that it was improper and unlawful to
possess and exercise dominion over Ms. Cardoza’s medical records without her
authorization, permission, and consent. pe

RESPONSE:

13

 
Case

Law Orvrices
YounG, Haskins, MANN,
GreGcory, McGarry
& WALL PC.
MARTINSVILLE, VA

A:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 63 of 134 Pageid#: 81
” ' . Respectfully submitted,

SUSAN O. CARDOZA

5
Of Counsel

 

Robert W. Mann, Esquire (VSB #07622)

YOUNG, HASKINS, MANN, GREGORY, MCGARRY & WALL, P.C.
Post Office Box 72

Martinsville, VA 24114-0072

Telephone (276)-638-2367

Facsimile (276)-638-1214

Email: RWMann@comcast.net

CERTIFICATE OF SERVICE
I certify that a true and exact copy of the foregoing Plaintiff's First Set of Interrogatories,
Requests for Production of Documents and Requests for Admissions was sent by first class mail,
postage fully pre-paid, to William A. Hahn, I], Esquire, 1! South Meridian Street, Indianapolis,
IN 46204-3535, attorney for DePuy and J&J defendants; Ashley Calkins, Esquire, P.O. Box
72050, Richmond, Virginia 23255-2050 attorney for Danville Regional Medical Center LLC;
Spectrum Medical Inc., 109 Bridge St, Suite 300, Danville, Virginia, 24541 and CeramTec
GmbH, CeramTec-Platz 1-9, 73207, Plochingen, Germany, on this /2@9 day of December

2018 to:

Robert W. Mann

 

'

14

 

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 64 of 134 Pageid#: 82

-

 

EXHIBIT A INDEX
Description ‘ Bates#
Preservation Letter to DePuy (04/18/2017) 001
Letter to Mr. Hahn (07/24/2017) 002
Letter to Mr. Hahn (11/06/2017) 003
Letter to Mr. Hahn (02/05/2018) 004
Letter to Mr. Hahn (10/10/2018) 005
Mr. Hahn letter to Mr. Mann (11/14/2018) | 006

Email to Mr. Hahn from Mr. Mann (11/19/2018) 007
W.

LUIS A. ABREU, PLLC

ATTORNEYS AT LAW

 

Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 65 of 134 Pageid#: 83

Luis A. Abreu P, O. Box 1598 (434) 791-4677
labreu@luisabreulaw.cam 626 North Ridge Street Fax: (434) 791-4676

Danville, Virginia 24543

Michael O. Simmons www, lulsabreulaw.com
msimmons@lulsabreulaw.com

April 18, 2017
VIA Certified Mail, Return Receipt Requested, and Electronic Tranamiassion

DePuy Synthes Joint Reconstruction
700 orthopaedic Drive
Warsaw, IN 46582

Preservation of Evidence/ Spoliation Notice

RE: Our Client: Susan Olival Cardoza
Addrass: 172 Graymont Place
Danville, VA 24541
Date of Birth: 12/19/1353
Social Security #: HHH - HY —-0687

Dear Sir/Madam:

Please be advised that we represent Susan Cardoza with respect to her
injuries sustained from a failed hip replacement performed on December 15,
2016. It is requested that you provide us with a complete copy of your file
regarding services or products rendered to Ms. Cardoza. Please also provide
ue with copies of all documentation relating to the hip replacement and parts
used in the hip replacement surgery.

This letter is to also put DePuy Synthes on notice that it must
preserve all data of any type relating to tha claim. Most importantly, all
of the hip replacement parts removed during the operation must he preserved.
This includes, without limitation, the CERAMAX Ceramic Insert, BIOLOX Delta
Ceramic Femoral Head, and any other part that was replaced on March 10, 2017.
We have attempted to contact your employee, Richard Pox with Quality Control,
whose name was given to us by the office of the treating physician, Dr. Mark
C. Harmann. We were notified by Dr. Hermann’s office that Mr. Pox had the
pieces described above. We were advised that the Case Number is COM-271-588
and the phone number provided to us for Mr. Fox is 1-866-811-5367. We have
left several messages at that phone number but have not received any response
or call backs, and we are attempting to notify Mr. Fox and DePuy that any and
all parts of the hip replacement removed from Ms. Cardoza’s hip after the
surgery are to be preserved. Please ensure this letter is provided to the
appropriate person in your office who is charged with the custody of the
above items.

Please do not dispose of any of this material, ae I expect that it will
be both discoverable and admissible in any litigation that may arise out of
this claim. Pailure to preserve this material will result in a request for a
apoliation instruction at any trial in thie matter.

Col
Case¢4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 66 of 134 Pageid#: 84

LUIS A. ABREU

ATTORNEY LAW

 

Page 2
April 18, 2017

If you are no longer in possession of these parts, please identify who

has or tock these parte (and their contact information). Please also share
the ciroumstances under which the parts were removad during the second
surgery.

Thank you for your assistance in this matter. If you have any
questions, please do not hesitate to call ua at 434-791-4677 during regular
business hours.

Very truly yours,

~ >

Michael D. Simmons

MDS/lrp
ec: Ms. Susan Olival Cardoza {VIA Electronic Transmission and U.S. Mail)

Mark C. Hermann, M.D. (VIA U.8. Mail)

CB |
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 67 of 134 Pageid#: 85

LUIS A. ABREU, PLLC

ATTORNEY S AT LAW

 

Luis A. Abreu . P. O, Box 1598 (434) 791-4677
labreu@lulsabreulaw.com 626 North Ridge Street Fax: (434) 791-4676
Danville, Virginia 24543

Michael BD, Simmons www, luisabreulaw.com

msimmons@|lvisabreulaw.com

July 24, 2017
VIA ELECTRONIC TRANSMISSION AND U.S. MAIL

William A. Hahn, II, Esq.
Barnes & Thornburg LLP

11 South Meridian Street
Indianapolis, IN 46204-3535

RE: Our Client:. Susan Olival Cardoza

Dear Mr. Hahn:

Ags you may recall, our firm contacted you about Ms. Susan
Cardoza‘'s hip replacement parts that were taken by a DePuy
representative and subsequently shipped to the U.K. We have not heard
from you since May 5, 2017. We are requesting an update on those
parts and any relevant information you may have. It is our belief
that any testing by DePuy should have been completed by this time and
progress in the analysis of the parts should be well under way.

Please update us as soon as possibie. We look forward to hearing
from you. If you have any questions, please call us at 434-791-4677.

Very truly yours, ;
Michael D. Simmons
MDS/lrp

cc: Ms. Susan ©. Cardoza (VIA Electronic Transmission and U.S. Mail)
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 68 of 134 Pageid#: 86

LUIS A. ABREU, PLLC

ATTORNEY § AT LAW

 

Luis A. Abreu P, O. Box 1598 (434) 791-4677
labreu@luisabreulaw.com 626 North Ridge Street Fax: (434) 791-4676
Danville, Virginia 24543

Michael D. Simmons www. luisabreulaw,com

msimmons®@lulsabreulaw,com

November 6, 2017
VIA ELECTRONIC TRANSMISSION AND U.S. MAIL

William A. Hahn, II, S8sq.
Barnes & Thornburg LLP

11 South Meridian Street
Indianapolis, IN 46204-3535

RE: Our Client: Susan Olival Cardoza

Dear Mr. Hahn:

As you may recall, our firm represents Ms. Susan Cardoza in
connection with the injuries she sustained when her total hip
replacement surgery in December of 2016 failed. We have not heard
from you since May S, 2017, regarding the removed parts that were sent
to the United Kingdom for testing, although we have requested an
update on multiple occasions. Please update us as soon as possible,
since we need to move forward. In addition, we are requesting that
the removed parts be made available to us, ora representative on our
behalf, so that we may make an independent evaluation of those parts.
Purthermore, we remind you that all the parts need to be preserved as

evidence.

Please update us as soon as possible. We look forward to hearing
from you. If you have any questions, please call us at 434-791-4677.

Very truly yours,
Michael D. simmons

MDS/irp

ca: Ms. Susan 0. Cardoza (VIA Electronic Transmission and U.S. Mail)

COS
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 69 of 134 Pageid#: 87

soa

LUIS A. ABREU, PLLC

ATTORNEYS AT LAW

 

Luis A. Abreu P, ©, Box 1598 (434) 791-4677
labreu@lulsabreulaw.com 626 North Ridge Street Fax: {434} 791-4676

Danville, Virginia 24543
Michael D, Simmons www. iuisabseulaw.com
msimmons@Juisabreulaw.com

February 5, 2018
VIA ELECTRONIC TRANSMISSION AND U.S. MAIL

William A. Hahn, II, Eaq.
Barnea & Thornburg ULP

11 South Meridian Street
Indianapolis, IN 46204-3535

RE: Our Client: Susan Olival Cardoza

Dear Mr. Hahn:

As you may recall, we represent Ms. Susan Cardoza in the injuries
she sustained when her total hip replacement failed. The purpose of
this letter is to give you the opportunity to share with us the
reason(s) for the failure of the hip replacement parts. Ma. Cardoza’s
medical records do not expound upon the reason(s) for the failure, and
if you are aware of whether it was a manufacturing defect(s), an
incorrect installation, or other error, we hope that you would share
with us your position as to any reasons her first two operations were

not successful,

Finally, we remind you that all the evidence in this matter must
be preserved.

Very truly yours,
Michael D. Simmons
MDS /1irp

ee? Ms. Susan Olival Cardoza
(VIA Rlectronic Transmission and U.S. Mail)

COY
a
ww

Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 70 of 134 Pageid#: 88

 

LAW OFFICES
YOUNG, HASKINS, MANN, GREGORY, McGARRY t WALL
A PROFESSIONAL CORPORATION
JAMES W. HASKINS 400 STARLING AVENUE RR UM YOUNG IR
ROBERT W. MANN" POST OFFICE BOX 72 (1922-1995)
JOHN L GREGORY. MARTINSVILLE, VIRGINIA 24114-0072
JAMES R. McGARRY RWMANN@COMCASTNET PHONE (276) 638-2367
SCOTIC. WALL FAX (276) 638-1214
October 10, 2018

Certified Mail Return Receipt Letter
William A. Hahn II, Esquire

Barnes & Thornburg LLP

1} 1 South Meridian Street
Indianapolis, IN 46204

RE: DePuy case number: COM-271-588
Susan Cardoza, DOB: 12/19/1953, SSN: ***-**.0687

Dear Mr. Hahn:

We are associated with Luis A. Abreu and Michael D. Simmons representing Ms. Cardoza. We have been
retained to file suit in this matter. I am enclosing an updated HIPPA authorization and request.

| am also enclosing the initiat notice letter and request dated April 18, 2017, along with self-explanatory
correspondence dated July 24, 2017, November 6, 2017, and February 5, 2018. It is my understanding there
has been no response.

It is apparent that DePuy took possession of the failed implant on the date of Ms. Cardoza’s revision
surgery, March 10, 2017, It is our understanding that DePuy subsequently conducted an investigation and
appropriate testing to determine the root cause of failure. We assume that an appropriate Medical Device
Report was filed with the FDA as required by law. In addition to the information previously requested, this
request is for al] communications relative to this matter ‘between DePuy and the FDA.

Time is of extreme essence. The applicable statute of limitations requires that appropriate action must be
filed on or before December 15, 2018. Accordingly, please let me hear from you at your very first
convenience.

Very truly yours,

is Ne es
RWM/hmb

Enclosures Robert W. Mann
Ce: Michael D. Simmons, Esquire
Luis Abreu, Esquire

* CERTIFIED SPECIALIST IN CIVIL TRIAL ADVOCACY BY THE NATIONAL BOARD OF TRIAL ADVOCACY
THERE ISNO PROCEDURE SN THE COMMONWEALTH OF VIRGINIA FOR APPROVING CERTIFYING ORGANIZATIONS
_ Case 4:19-cv

   
  
  
  
   

Document 1-2. Filed 04/28/19 Page 71 0f 134 Pageid#: 89

rou 2780 0003 S272 9078

S.E-

   

FFICIAL

* Postage | $

Cortified Fea “ wad:
Retum Receipt Fee | “yr Hoaunigre
tum Recelpt Fes :
(Endorsement Fequired) / yy, Bares.

Restrioiad: Dolvery Foo
(Endorsamom Required)

"Total Postage & Feaa

Ea

Bee EEE Se eS
eit) il Beet ag Steesy

 

none co oe 8 py tall gt A} F C ° ve 7 rz 4 ‘ Ne AEN Agee ra
ai elatyournais gianiaiaddr onith cee SD Gly ES EaAddassosy
fe gsoital tive agente here ey ea eee safe ot i i
- Attach ithisiearaito.the

eh a

 

ean oc

ae — dan neo

 

 

wea Rerun: eae. 750

as
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19

11S. Meridian Street

BARNES & THORNBURGu Indcsopolig IN 46004-3535

317-236-1313
317-231-7433 (Fax}

wivw. btlaw.com

William A. Hahn

Partner

(31 7} 231-7364

william, hahn@bulaw.com

November 14, 2018

Via United States First Class Mail

Robert W. Mann

Young, Haskins, Mann, Gregory,
McGarry & Wall, PC

400 Starling Ave,

. Martinsville, VA 24112

Re: Susan Cardoza - Claim Regarding Pinnacle Acetabular Cup System

Dear Mr, Mann:

Thank you for allowing us the opportunity to review the medical records and explant
relating to your client Susan Cardoza’s claim. The examination of these materials does not
indicate that any DePuy products that were implanted in her hip were defective in any respect.
Accordingly, DePuy respectfully declines your client’s claim.

The records we have received indicate that Ms. Cardoza had a left hip total replacement
in 2013. We have received no records relating to that procedure. On June 1, 2016, Ms. Cardoza
treated with Dr. Mark Hermann with reports of both right knee and right hip pain. Dr. Hermann
diagnosed her with having early osteoarthritis in her right hip. At that time, Dr. Hermann did not
recommend a hip replacement procedure due to the early nature of her osteoarthritis. On
September 19, 2016, Ms. Cardoza had a follow up with Dr. Hermann at which time she was
reporting pain in both her right knee and.right hip. Dr. Hermann scheduled her for a follow up
appointment to discuss timing of a surgical intervention. On November 11, 2016, she again saw
Dr. Hermann to discuss her total hip replacement surgery. At that time, risks and benefits of the
procedure were discussed with Ms. Cardoza.

Dr. Hermann performed her right total hip replacement surgery on December 15, 2016.
Dr. Hermann elected to utilize a ceramic insert with a ceramic femoral head. We have not
received any product stickers for the products Dr. Hermann elected to implant, We also have not
received any records identifying the femoral stem or acetabular cup 'that Dr. Hermann implanted.

Ms. Cardoza had a follow up with Dr. Hermann on December 27, 2016, at which time he
noted that she was reporting no difficulties. On March 1, 2017, Ms. Cardoza had another follow
up with Dr. Hermann relating to her right hip arthroplasty, At that time, she reported a
“crunchy” sensation with an audible noise while bending. She reported that it was not painful.
Dr. Hermann examined her and confirmed an audible crunching sound while flexing her hip for

Atlanta Chicago Dallas Dalsware indiana Los Angeles = *lichigan Minneapolis  Obio Washington, D.C.

Page 72 of 134 Pageid#: 90

COG
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 73 of 134 Pageid#: 91

@ + is

Robert W. Mann
November 14, 2018
Page 2

squats. Dr. Hermann determined that he wanted to evaluate her x-rays and recheck her in two
weeks. On March 7, 2017, Dr. Hermann saw her again. and determined that Ms. Cardoza had
sustained a fractured ceramic liner.

Dr, Hermann performed a revision procedure on March 10, 2017. Dr. Hermann noted
that the hip fluid he encountered was normal. Dr. Hermann confirmed that the ceramic liner had
fractured. He removed the fractured components and the ceramic head. He elected to implant a
polyethylene liner and a metal femoral head. We do not have product stickers for the
components Dr. Hermann implanted during the revision procedure. Ms. Cardoza saw Dr.
Hermann for a follow up appointment on March 23, 2017, at which time he noted that Ms.
Cardoza was feeling much better.

With regard to Ms. Cardoza's ceramic insert, DePuy has not identified any anomalies or
material defects regarding the insert. Nor were any issues identified with respect to the lot from
which the insert came.

Based on the investigation to date, there is nothing demonstrating that any DePuy
products implanted during Ms. Cardoza’s total hip replacement on her right hip were defective in
any respect. Accordingly, DePuy respectfully declines your client’s request for compensation.
We appreciate your cooperation in allowing us the opportunity to investigate Ms. Cardoza’s
claim, and extend sincere wishes for her good health in the future. Lastly, please let me know
where you would like to have the ceramic insert sent to.

Very truly yours,

Lith. KE

William A. Hahn

WAH:alw

BARNES & THORNBURG LLP

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 74 of 134 Pageid#: 92

ence @

 

- 8 «
Robert W. Mann
From: Robert W. Mann [RWMann@comcast.net]
Sent: Monday, November 19, 2018 3:03 PM
To: ‘william. hahn@btlaw.com
Subject: Susan Cardoza

Dear Mr. Hahn:

lam receipt of your letter dated November 14, 2018, received in today’s mail November 19", 2018. As we discussed on
October 30, 2018, we requested that the failed ceramic insert be sent to me at 400 Starling Avenue, Martinsville VA
24112. Of course, assuring the chain of custody is your responsibility. As you know from previous correspondence, as
well as our conversation on October 30°", time is of the essence as the applicable statute of limitations runs December
14, 2018.

Your November 14" letter opens and closes with the conclusion that the product was not “defective in any respect”.
You provide no explanation or basis for this conclusion. DePuy’s manufacturing representative ,Matthew Wimbish,
without Ms. Cardoza’s permission, took possession of the fractured implant on March 10, 2017. So far as we can
determine, neither the hospital nor the surgeon purported to give any permission to Mr. Wimbish. That said, the
implant belonged to Ms. Cardoza, not the hospital or the surgeon. Under these circumstances, there is at least an
implied promise that, in return for DePuy having had the failed product for a year and eight months, DePuy would
release to Ms. Cardoza the specifics of any testing done which may have led to the conclusion that the product was not
“defective in any respect”. Further, | note that your Medical Device Report to the FDA states that the matter is still
under investigation, and this has not been finally updated.

In addition to relinquishing physical possession of the fractured implant, we again call on DePuy to provide us with a
description of all of the tests done on the failed product; the specific test results; including, but not limited to, raw data.
This is essentially the same request that was made by Ms. Cardoza in DePuy’s initial notice latter dated April 18,2017. |
reiterate, time is of the essence. Please let me have your client’s position on this request as soon as possible.

Robert W. Mann

Young, Haskins, Mann, Gregory, McGarry & Wall, PC
400 Starling Ave.

Martinsville, VA 24112

(276) 638-2367 (telephone)

(276) 638-1214 (facsimile)

OY
Case 4:19-cv-00003-EKD Document 1-2

2) CT Corporation

TO: Stephanie Youngman
Johnson & Johnson

1 Johnson and Johnson Plz

Filed 01/28/19 Page 75 of 134 Pageid#: 93

Service of Process

Transmittal
12/28/2018
CT Log Number 534649154

New Brunswick, NJ 08933-0002

RE: Process Served in Virginia

FOR: Medical Device Business Services, Inc. (Domestic State: IN)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

TELEPHONE:

Susan O. Cardoza, Pltf. vs. Medical Device Business Services, Inc., etc., et al., Dfts.
Summons, Complaint, Exhibit(s)

Danville City Circuit Courts, VA
Case # 590CL1800085000

Product Liability Litigation - Personal Injury - Ceramic-On-Ceramic Total Hip
Replacement Prosthesis

C T Corporation System, Glen Allen, VA
By Process Server on 12/28/2018 at 10:20
Virginia

Within 21 days after such service

Robert W. Mann

Young, Haskins, Mann, Gregory, McGarry & Wall, P.C.
Post Office Box 72

Martinsville, VA 24114-0072

276-638-2367

CT has retained the current log, Retain Date: 12/28/2018, Expected Purge Date:
01/07/2019

Image SOP
Email Notification, RA-JJCUS LDSOP RA-JJCUS-LDSOP@its.jnj.com

C T Corporation System
4701 Cox Road

Suite 285

Glen Allen, VA 23060
804-217-7255

Page 1 of 1/ DV

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 76 of 134 Pageid#: 94

a
1m

COMMO

  

DANVILLE CIRCUIT COURT
Civil Division
401 PATTON STREET PO BOX 3300
DANVILLE VA 2454]
(434) 799-5168

Summons

To: MEDICAL DEVICES BUSINESS Case No. 590CL18000850-00
SERVICES, INC
CT CORP SYSTEM, REG AGENT
4701 COX ROAD
SUITE 285
GLEN ALLEN VA 23060

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.
Done in the name of the Commonwealth of Virginia on, Thursday, December 20, 2018
Clerk of Court: GERALD A. et)
by _ / LS Ce eree
(CLERK/DEPUTY CLERK }

Instructions:

Hearing Official:

MANN, ROBERT W; ESQ

.400 STARLING AVE

P O BOX 72

MARTINSVILLE VA 24112-0072

Attorney's name:
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 77 of 134 Pageid#: 95

Law Orrices
YounG, Hasxns, Many,

Grecory, McGarry

& WALL, P.C.
MARTINSVILLE, VA

 

a 7

VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF DANVILLE

Susan O, Cardoza,

Plaintiff,
Vv.

Medical Device Business Services, Inc.
(Formally DePuy Orthopedics Inc.)
700 Orthopaedic Drive

Warsaw, IN 46581

and

Johnson & Johnson Services, Inc.
(Johnson & Johnson)

One Johnson & Johnson PLZ
New Brunswick, NJ 08933

and

DePuy Synthes Sales, Inc.
325 Paramount Drive
Raynham, MA 02767

and

CeramTec GmbH
CeramTec — Platz 1-9
73207, Plochingen
Germany

and

CeramTec North American Corp.

CeramTec Subsidiary, American Headquarters
One Technology Place

Laurens, SC 29360

and

Danville Regional Medical Center, LLC
(d/b/a SOVAH Danville)

103 Powell Ct., Ste 200

Brentwood, TN 37027

and

we eee ee ee ee Se ee ee ee ee’

—/

Nee Nee ee ee ee ee” a a ay Ne ee Ne ee” SN ee a Se ee ee ee ee” Nee” Ne” =,

COMPLAINT

Case No.CL13- 852

 

00nd £1 9300102

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 78 of 134 Pageid#: 96

Law OFPICES
Youns, Hasrins, Mann,

Grecory, McGarry

& WALL, P.C.
MARTINSVILLE, VA

 

Roanoke, Virginia

)
Spectrum Medical Inc. )
109 Bridge Street, Suite 300 }
Danville, VA 24541 )
)
and )
)
Matt Wimbish )
)
)
)

Defendants

COMES NOW the Plaintiff, Susan Olival Cardoza, by counsel, and respectfully alleges

as follows:

Lo

PARTIES

Plaintiff is a United States citizen residing in Danville, Virginia. (hereafter sometimes,
“natient” or “Plaintiff’)

Defendant, Medical Device Business Services, Inc. is a corporation organized and
incorporated in Indiana with its primary place of business in Warsaw, Indiana. This
corporation developed, designed, tested, manufactured, distributed and sold the hip
implant which is the subject of this lawsuit. (hereafter “DePuy” or “ DePuy defendants”)

Defendant, Johnson & Johnson Services, Inc. is a corporation organized and existing
under the law of New Jersey with its primary place of business in New Brunswick, New
Jersey. As DePuy’s parent company this company was involved in the development,
design, testing, manufacturing, distributing and sale of the hip implant which is the
subject of this lawsuit. (hereafter “J&J”)

Defendant, DePuy Synthes Sales, Inc. is a subsidiary, affiliate and/or sister corporation of
Johnson & Johnson. Upon information and belief, this company distributed and sold the
hip implant which is the subject of this lawsuit. (hereafter “DePuy Sales” or “DePuy
defendants”)

Defendant, CeramTec GmbH, is a company that produces pink-colored ceramic hip
implant components sold under the name BIOLOX Delta. This company sells these
products to original equipment manufacturers such as, and including, the DePuy and J&J
defendants. The DePuy and J&J defendants incorporate BIOLOX Delta products into hip
implant systems that DePuy and J&J in tum sells to hospitals and orthopedic surgical
groups for use by surgeons in orthopedic surgeries. (hereafter “CeramTec”)

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 79 of 134 Pageid#: 97

Law OFlices
rouNnG, HASKINS, MANN,

Grecory, McGarry

& WALL P.G.
MARTINSVILLE, YA

 

10,

11.

12,

13.

14.

Defendant, CeramTec North American Corp. is a subsidiary or affiliate corporation of
CeramTec GmbH having a United States presence in Laurens, South Carolina. Upon
information and belief, this company distributes and sells CeramTec hip implant
products, including the products sold herein, in the United States. (hereafter “CeramTec
Sales” or “CeramTec defendants”)

Defendant, Danville Regional Medical Center, is a subsidiary of LifePoint Health
Systems whose primary place of business is Brentwood, Tennessee. This defendant
operates the hospital in Danville, Virginia. (hereafter “Hospital”)

Defendant, Spectrum Medica! Inc. is a healthcare provider in the Commonwealth of
Virginia whose services include, among other things, orthopedic surgery. (hereafter
Spectrum”)

Defendant, Matt Wimbish, at all pertinent times, was a manufacturer’s representative for
the DePuy defendants. At all pertinent times, this defendant resided in Virginia.
(hereafter “Wimbish”)

JURISDICTION AND VENUE

This Court has personal jurisdiction over the DePuy and J&J defendants because they are
authorized to do business and in fact do business in this state. These defendants and
CeramTec have sufficient minimum contacts with this state and otherwise purposefully
avail themselves of the markets in this state through the promotion, marketing, and sale
of its hip implant products in Virginia. This Court has Long-arm jurisdiction over
CeramTec pursuant to Virginia Code § 8.01-328.}, paragraphs 2, 4, and 5.

This Court has subject matter jurisdiction over this action, pursuant to VA. Code §17.1-
5}3.

The proper venue for this case lies in Danville inasmuch as the Hospital and Spectrum,
have principle places of business located in Danville, Virginia.

FACTS

Sometime prior to December 15, 2016, the J&J and DePuy defendants, and the CeramTec
defendants, developed, designed, tested, manufactured, distributed, sold, and placed in
the stream of commerce a ceramic-on-ceramic total hip replacement prosthesis which is
the subject of this lawsuit. Said prosthesis is known as CERMAX Ceramic Total Hip
System and is specifically identified by the package “sticker” labeling attached. (Exhibit
A). This prosthesis will be hereafter referred to as “the product”.

On or about December 15, 2016, the defendant Hospital and/or the Spectrum defendant
resold the product to the patient, and her surgeon implanted the product in her body
during a total hip replacement.

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 80 of 134 Pageid#: 98

Law OFPICES
VouNG, HASKINS, Many,
GrecorY, McGarry
& WALL P.C,
MARTINSVILLE, VA

 

a Uke

18,

no),

20.

21.

22,

24,

25.

27,

* a

. The hip is a ball-and-socket joint, where the ball is the femoral head and the socket is

formed by the acetabulum.

_In a total hip replacement, surgeons remove damaged biological material and implant

prosthetic components.

In the product which is the subject of this lawsuit, the liner which is part of the
acetabulum component, and the femoral head were made of ceramic material by
CeramTec.,

In the product which is the subject of the lawsuit, the ceramic femoral head and liner
were manufactured and placed in the stream of commerce by the CeramTec. These
component parts were sold to the J&J and DePuy defendants and were used and relied
upon in the manufacture and sale of the product.

On or about December 15, 2016, the patient underwent a total hip replacement procedure
at the Hospital.

At the time and place aforesaid, the product was implanted in the patient’s body by a
surgeon who was an employee and agent of Spectrum, acting within the scope of his
employment, authority and agency. (hereafter “surgeon”)

On or about March 3, 2017 the patient presented to Spectrum reporting “a squeaking pain
and increasing pain of her hip”. It appeared to Spectrums' orthopedic clinician “that the
acetabular liner has displaced completely and is rotated”.

On or about March 7, 2017, the patient presented again to her original surgeon, at
Spectrum, with continued history of increasing hip pain making it even difficult to sleep.
Her surgeon concluded that there had been “a fracture of the ceramic liner”.

. After physical examination and x-ray imaging, the surgeon determined that the product

had probably malfunctioned and emergent revision surgery was indicated.

On or about March 10, 2017, the patient presented to the Hospital for emergent revision
surgery.

Prior to surgery, the patient specifically told her surgeon that she would like to have the
parts that were to be removed from her body, and requested that said explants be given to
her. Her surgeon agreed that the product would be preserved and given to the patient.

. During the revision surgery, the surgeon found that the ceramic liner had indeed

“fractured in multiple planes” and that sharp dangerous fragment shards had been
deposited in the patient’s body. mo

During the revision surgery, the surgeon removed the ceramic head and shattered ceramic
liner, and replaced said components with non-ceramic implants.

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 81 0f134 Pageid#: 99

Law OFrFices
(OUNG, HASKINS, Mann,

Grecory, McGarry
& WaLL Pc.

MARTINSVILLE, VA

 

28.

29,

32.

33.

34.

35.

36.

37,

38.

39.

To the best of the surgeon’s ability he removed the shattered ceramic fragments and
shards. However, despite his best efforts, all of the dangerous shards could not be

removed.

At the time of the revision surgery, while the patient was under general anesthesia, the
defendant Wimbish took possession of the shattered pieces of the ceramic liner which
had been removed from the patient’s body. In so doing, defendant Wimbish was acting
within the scope of his employment and/or agency with the DePuy defendants, and his
actions were in furtherance of DePuy’s interests.

The patient paid for the product. When it was implanted in her body on or about

December 15, 2016, the product thereafter belonged to her.

Neither DePuy nor defendant Wimbish had the patient’s permission, authorization, or

consent to take possession of the product.

The ceramic head was retained by the hospital. By report, the head was cracked, but not
shattered.

Since March 10, 2017, the patient has been hospitalized on several occasions for hip
related complications stemming from her original surgery. The patient has undergone a
second revision surgery at an outside hospital. Subsequent treating physicians have been
unable to remove the remaining dangerous shattered ceramic fragment shards from her
body.

Upon information and belief, the shattered fragments taken by defendant Wimbish have
been examined, inspected, and tested in an attempt to determine the root cause of the
failed prosthesis. It is believed, and therefore averred and alleged, that examination,
inspection and testing of the failed product took place in Warsaw, Indiana and in Leeds,
England. The chain of custody is unknown.

On April 7, 2017, lawyers then representing the patient sent a Preservation of
Evidence/Spoliation notice letter to the Hospital. (Exhibit B).

Upon information and belief, the hospital still has physical possession of the cracked
femoral head, which was removed from the patient’s body.

The hospital has failed and refused to allow the patient to take possession of the femoral
head without a “subpoena”.

On or about April 18, 2017, lawyers then representing the patient sent a Preservation of
Evidence/Spoliation notice letter to the DePuy defendants. (Exhibit C).

Despite follow-up written requests on July 24, 2017, November 6, 2017 and February 5,
2018, and numerous telephone calls to DePuy, there was no meaningful response

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 82 of 134 Pageid#: 100

Law Orrtces
Younc, HASKINS, Mann,

GreGorY, McGARRY

& Watt, PG,
MARTINSVILLE, VA

 

40.

41.

42.

43.

44,

45.

46.

47,

48.

49,

whatsoever except to identify the attorney who was handling the matter for DePuy until
November 23, 2018.

Subsequently, despite continuing requests for the results of DePuy’s examination, testing,
and inspection of the ceramic liner, DePuy has failed and refused to make this
information available to the Plaintiff.

On or about November 23, 2018, the DePuy defendants belatedly caused to be delivered
to the Plaintiffs agent what purported to be the shattered components of the Plaintiff's
explanted prosthesis. The fragments and shattered pieces were in an unsecured Ziploc
bag with insufficient and confusing identifying information.

The DePuy defendants knew that, under these circumstances, at this point in time, it
would be virtually impossible for the Plaintiff to determine with reasonable certainty the
root cause of her injuries and damage.

The product is a Class II] medical device which, by definition, is a product having an
unreasonable risk of serious bodily injury or death unless approved manufacturing
processes are strictly adhered to.

During clinical trials, required by the FDA, before marketing the product, the DePuy
defendants reported isolated ceramic liner “fracture” to have been observed on x-ray only
after more than 18 months of duration of implantation. Subsequent surveillance and
reporting of ceramic line “fracture” have provided similar information.

Isolated “fracture” is materially different from a ceramic liner “shattering” into many
pieces as occurred in the Plaintiff's hip after less than three months of implantation. —_,

It is highly unlikely that a ceramic liner would “shatter”, as in this case, if the DePuy
defendants, during the manufacturing process, had appropriately followed their own
protocol as approved by the FDA. _

The product was in substantially the same condition when implanted in the patient’s body
as it was when it left the hands of the defendants.

COUNT I
BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY BY DEPUY
AND J&J DEFENDANTS

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At all times relevant to this action, all defendants were merchants with regard to the
product at issue.

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 83 of 134 Pageid#: 101

Law Orricrs
YounG, HASKINS, MANN,

GREGORY. MCGARRY

& WALL. P.C.
MARTINSVILLE, VA

 

SO.

51.

52.

Said defendants impliedly warranted that the product they either designed, selected,
produced, inspected, tested, manufactured, packaged, marketed, distributed, and sold was
merchantable under applicable law.

Said defendants breached this implied warranty of merchantability because the product
was defective, unreasonably dangerous, and neither fit, suitable nor safe for the ordinary
purposes for which it was intended, and would not pass without objection in the industry
in which it was sold. In this, among other things, in manufacturing the product the DePuy
defendants failed to adhere to FDA approved processes and procedures causing a
manufacturing defect. Stated differently, the product the patient received was not the
product approved by the FDA because defendants did not adhere to FDA manufacturing

requirements.

As a direct and proximate result of these defendants having breached an implied warranty
of merchantability, the patient has suffered injuries and damages described in this
Complaint.

COUNT II

BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

53.

54.

55.

57.

BY DEPUY AND J&J DEFENDANTS

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth ‘fully
herein.

At all times relevant to this action, these defendants knew or had reason to know that
purchasers of the product would be using it in connection with hip replacement, thus
relying upon their representation that it was reasonably safe for this particular purpose.

Said defendants impliedly warranted that the product they either designed, selected,
produced, inspected, tested, manufactured, packaged, marketed, distributed, and sold was
fit for the purpose of hip replacement when in fact, it was not.

_ Said defendants breached this implied warranty of fitness for a particular purpose because

the product was defective, unreasonably dangerous, and neither fit, suitable nor safe for
the particular purpose for which it was manufactured and sold. In this, among other
things, in manufacturing the product the DePuy and J&J defendants failed to adhere to
FDA approved processes and procedures causing a manufacturing defect. Stated
differently, the product the patient received was not the product approved by the FDA
because defendants did not adhere to FDA manufacturing requirements.

As a direct and proximate result of these defendants’ having breached an implied
warranty of fitness for a particular purpose, the patient has suffered injuries and damages
described in this Complaint.

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 84 of 134 Pageid#: 102

Law Orrices
Youn, HASKINS, Many,
Grecory, McGarry
& WALL. P.C.
MARTINSVILLE, VA

 

58.

59.

60.

61.

62.

COUNT Ill
BREACH OF IMPLIED WARRANTY MERCHANTABILITY BY CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At all times relevant to this action, al! defendants were merchants with regard to the
product at issue.

Said defendants impliedly warranted that the product they either designed, selected,
produced, inspected, tested, manufactured, packaged, marketed, distributed, and sold was
merchantable under applicable law.

Said defendants breached this implied warranty of merchantability because the product
was defective, unreasonably dangerous, and neither fit, suitable nor safe for the ordinary
purposes for which it was intended, and would not pass without objection in the industry
in which it was sold.

Asa direct and proximate result of these defendants having breached an implied warranty
of merchantability, the patient has suffered injuries and damages described in this
Complaint.

COUNT IV

BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

63.

64.

65,

66.

67,

BY CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At all times relevant to this action, these defendants knew or had reason to know that
purchasers of the product would be using it in connection with hip replacement, thus
relying upon their representation that it was reasonably safe for this particular purpose.

Said defendants impliedly warranted that the product they either designed, selected,
produced, inspected, tested, manufactured, packaged, marketed, distributed, and sold was
fit for the purpose of hip replacement when in fact, it was not.

Said defendants breached this implied warranty of fitness for a particular purpose because
the product was defective, unreasonably dangerous, and neither fit, suitable nor safe for
the particular purpose for which it was manufactured and sold.

As a direct and proximate result of these defendants’ having breached an implied
warranty of fitness for a particular purpose, the patient has suffered injuries and damages
described in this Complaint.

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 85 of 134 Pageid#: 103

Law Oprices
COuUNG, HASKINS, MANN,

Grecory, McGarry

& WALL, P.C.
MARTINSVILLE, VA

 

68.

69.

70.

71,

72.

73.

74.

75.

76.

77.

78,

COUNT V
FAILURE TO WARN BY CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

These defendants knew, or had reason to know, that the product would be utilized by
orthopedic surgeons and patients in the exact fashion as set forth in this Complaint.

These defendants knew, or had reason to know, that without more explicit warnings to
surgeons and patients there was an unreasonable risk of breaking, fracture, and shattering
of the product. In spite of the unreasonable condition of said product without more
explicit warnings, these defendants failed to provide adequate warnings and instructions
to patients and surgeons.

As a direct and proximate result of these defendants’ having failed to warn, the patient
has suffered injuries and damages described in this Complaint.

COUNT VI
BREACH OF EXPRESS WARRANTIES BY CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

These defendants made certain expressed warranties which falsely minimized the
products propensity to break, fracture, and shatter. Among other things, theses defendants
misleadingly characterized the product as being comparable to steel in hardness.

The patient’s surgeon, and indirectly the patient, relied upon this type of expressed
warranty to the patient’s detriment.

These defendants breached their expressed warranties in that the product did not conform
to the warranties made by these defendants.

As a direct and proximate result of these defendants’ having breached the expressed
warranty, the patient has suffered injuries and damages described in this Complaint.

COUNT VII
SPOLIATION BY DEPUY AND J&J DEFENDANTS

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

Ceramics are inherently vulnerable to breakage, fracture, and shattering. Although
improvements in materials engineering had greatly reduced fracture rates in ceramic

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 86 of 134 Pageid#: 104

Law Orrices
YounG, HASKINS, Many,

Grecory, McGarry

& Wau, P.C,
MARTINSVILLE, VA

 

79.

80.

81.

82.

83.

84.

85.

femoral heads at the time of the patient’s surgery, concerns still existed for ceramic liners
at this point in time.

Knowing these concerns, commencing with the wrongful conversion of the patient's
explanted shattered component, and unauthorized analysis use of the patient’s medical
records, these defendants embarked on a course of conduct intended and designed to
conceal the results of their investigation and testing thereby frustrating, and depriving the
patient of her right and opportunity to prove a cause of action for products liability.
Stated differently, these defendants have suppressed material evidence most likely
favorable to the patient. This wrongful course of action continues to this date. In this,
among other things, these defendants have thwarted Plaintiff's right to conduct her own
investigation as to the cause of her injury and damage; have failed and refused to share
with the patient the results of their root cause investigation and testing; and have made
use of the Plaintiff's property and confidential records for their own benefit.

These defendants have failed to properly and completely report to the FDA the results of
their root cause analysis and testing.

Where, as here, these defendants have within their control material evidence and do not
disclose it, there is an inference, that the evidence, if it were disclosed, would be
unfavorable to the defendants.

The defendants knew that evidence which has been suppressed, and continues to be
suppressed, is crucial to the Plaintiff's underlying action for products liability.

As a direct and proximate result of this wrongful course of action (spoliation), the patient
has suffered injuries and damages described in this Complaint.

COUNT VIII
WRONGFUL DISCLOSURE OF MEDICAL INFORMATION BY ALL
DEFENDANTS EXCEPT CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At all pertinent times, all persons in control of, in possession of, or exercising dominion
over the Plaintiff's explanted components and the Plaintiff's medical records were
employees or agents of the Hospital defendant and/or the Spectrum defendant, acting
within the scope of their employment, agency, and authority. In this, among other things,
no such person was pursuing his own ends, or had external, independent or personal
motives; such persons were performing a normal function of their assigned service or
task; and, the breach of duty occurred during the very thing the person was being paid to
do, Breach of duty occurred while engaged in the very thing the person was being paid to
do.

10

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 87 of 134 Pageid#: 105

Law Orvices
Younc, HASHINS, MANN,
Grecory, McGarry

& WALL P.C.
AARTINSVILLE, VA

 

86.

87.

88.

89,

90.

91.

02.

93.

94,

95.

96.

DePuy is liable under the doctrine of respondeat superior (master servant) for all
wrongful acts and omissions of such person. The acts and omission of such persons were
intended only to serve the purposes of the Hospital and Spectrum.

The Hospital and Spectrum Defendants owed a duty to the Plaintiff not to disclose
information gained from the Plaintiff during the course of treatment without the

Plaintiff's authorization.

These Defendants breached this duty by, among other things (a) allowing the Defendant
Wimbish to wrongfully take possession of the explanted component (b) violating HIPAA
and also HITECH laws and regulations, and common jaw duties, in disclosing the
Plaintiff's confidential medical information to the DePuy defendants.

In breaching this duty of care, these Defendants facilitated, were implicit in, and aided
and abetted the wrongful conversion and use of the Plaintiff's property and medical
records by the DePuy defendants.

As a direct and proximate result of this wrongful course of action (disclosure of medical
information), the patient has suffered injuries and damages described in this Complaint.

| COUNT 1X
WRONGFUL CONVERSION BY ALL DEFENDANTS EXCEPT CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

In taking possession of the explanted shattered hardware component, the defendant
Wimbish and his employer/principle wrongfully exercised and assumed authority over
the Plaintiffs property with intent to deprive the Plaintiff of her right and opportunity to
determine the cause of her injuries and damage.

Thereafter, despite repeated written and verbal requests, the DePuy and J&J defendants
wrongfully failed and refused to provide any meaningful information to the Plaintiff or to
heed her requests, from March 10, 2017 until November 23, 2018. These defendants to
this day have wrongfully failed and refused to provide the results of the root cause
analysis and testing.

The DePuy defendants ratified and approved the wrongful conversion of Plaintiffs
property by Defendant Wimbish.

By wrongfully converting the Plaintiff's property to their own use, the DePuy defendants,
in equity, impliedly promised to share with the Plaintiff the results of their examination,

inspection, and testing.

The DePuy defendants, having assumed possession of the fractured explants (along with
the Plaintiff's confidential medical -records) were under a duty to investigate and

1h

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 88 of 134 Pageid#: 106

Law Orrices
YOUNG, HASKINS, MANN,

GREGORY, McGarry

& WAL Pc.
MAaRTINSVILLE, VA

 

97.

98.

99.

determine the root cause of the product failure and to report their findings to the Food &
Drug Administration (FDA) and to the Plaintiff.

In addition to the wrongful conversion of the Plaintiff's explanted failed hip component
the DePuy Defendants wrongfully acquired the Plaintiff's personal health information
(confidential medical records) without the Plaintiffs authorization, permission, or
consent.

The Hospital and Spectrum Defendants were complicit in, facilitated, and aided and
abetted wrongful conversion of the fractured implant. In this, among other things, these
defendants allowed the Defendant Wimbish to take possession of the failed explanted
component, and leave the premises; and these Defendants, without authorization,
delivered to the DePuy Defendants, or allowed DePuy Defendants to take possession of
Plaintiff's confidential medical records.

As a direct and proximate result of this wrongful course of action (conversion), the
patient has suffered injuries and damages described in this Complaint.

COMPENSATORY DAMAGES AS TO ALL DEFENDANTS

100. Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully

herein.

101.As a direct and proximate result of the acts and omissions of the DePuy and J&J

defendants, and the CeramTec defendants, as set forth in Counts I, II, III, 1V, V, and VI,
the Plaintiff has been required to incur medical and related expense in the past, and will
require even further such expenses in the future; has suffered in the past, and continues to
suffer, and will suffer in the future severe emotional and mental anguish and distress with
physical inconvenience and other physical ramifications, all attributable to the aforesaid
acts and omissions, breaches of warranties and other actions described in Counts I
through VI; the Plaintiff suffered specific direct injury to her person; was caused other
serious and permanent injuries about her person internally and externally, was caused
excruciating pain and mental anguish; was maimed and disabled; and, was rendered less
capable of performing her norma! daily tasks all due to her damage.

102.As a direct and proximate result of the spoliation, wrongful disclosure of medical

information, and wrongful conversion by all defendants except CeramTec, as set forth in
Counts VH, VIU, and IX, the Plaintiff has lost a fair and timely opportunity to prove her
underlying products liability claim; has been deprived of her property; and has suffered
an invasion of her privacy; and has been otherwise thwarted and frustrated in her attempts
to prove the cause of her injury and damage, al] of which has caused the Plaintiff great
mental anguish and distress.

12

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 89 of 134 Pageid#: 107

PUNITIVE DAMAGES AS TO DEPUY AND J&J DEFENDANTS

103. Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

_ 104. The aforesaid acts and omissions attributable to the DePuy and J&J defendants, as set
forth in Counts VII, VII, and IX, constitute willful and wanton conduct; that is, acting
consciously in disregard of civil obligations and the Plaintiff's rights, or acting with
reckless indifference to the consequences. These defendants conduct and course of action
was so willful and wanton that it shows a conscious disregard of the rights of others.
There are severe criminal and civil penalties for HIPAA violations. The tort of
conversion, as in this case, is tantamount to grand larceny.

WHEREFORE, Plaintiff moves the Court for judgment against the Defendants jointly
and severally for compensatory damages in the amount of $2,500,000.00 (Two million .five
hundred thousand dollars) prejudgment and other interest as may be appropriate, and her cost in
this behalf expended; Plaintiff further moves the Court for punitive damages in the amount of
$350,000.00 (Three hundred fifty thousand dollars).

A TRIAL BY JURY IS REQUESTED.
Respectfully submitted,

SUSAN O. CARDOZA

By?

 

“Of Counset

Robert W. Mann, Esquire (VSB #07622)

YOUNG, HASKINS, MANN, GREGORY, MCGARRY & WALL, P.C.
Post Office Box 72

Martinsville, VA 24114-0072

Telephone (276)-638-2367

Facsimile (276)-638-1214

Email: RWMann@comcast.net

Caw Orrices
ouNG, HASHINS, MANN,
Grecory, McGarry
& Wan P.6.
MARTINSVILLE, VA

13

 

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 90 of 134 Page: 108

DO NOT USE ABBREVIATIONS:

|, QD; QOD, trailing zero (1. omg): Hg, lack of fleading zero (.1 mg), MS, MSO4, MgSo4

 

TIME

 

LeAO

 

 

 

 

 

 

 

 

 

 

 

 

REH1246-03-000 [oy 016081836 * Gmaray :

HOLE ELIMINATOR - PS . Raw A 4 on l ip |

VA Lall = |
one ee

EER 1217-31-052 (OT c9i780 . — b930

PINNACLE® 160
i ARAN Meeaan jaa

ian = i

 

 

 

 

 

(REF) 1218-87-652 @ 8308193 [STERILE[R} } 2025-08-91

CERAMAX'™
ceramic ingen

 

 

TA i

 

 

 

i on i
Hi neve Sh

i "(171210831 (10)85881 85 _..

—
1 ee?

 

 

 

 

 

 

 

 

 

REA F} 1365-36-310 co 8398876 ERETA) {i 2021-09-90

BIOLOX® DELTA
aera PEMORAL HEAD
CIA 12/14 TAPER

 

 

 

 

 

 

it

ee

ic x: jl, ——s-8
Ll el an
= oo ait = 8

(UUM)

 

 

 

 

 
 

   

d

d

 

“3—PLAINTIFF'S
-EXHIBIT

Le

UDG CM UOY MMU ATS AT AD & ME UIN THON SUM AUC AD DINTT DAL ENDE BIL

  
  

 

USE BLACK INK ONLY
. Patient Informatlon/Label

   

CARDOZA, SUSAN MARIE
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 91 of 134 Pageid#: 109
Physician’s Progress Report

_ PROGRESS RECORD
DO NOT USE ABBREVIATIONS:
IU, QD, QOD, trailing zero (1.0mg), fg, lack of leading zero (.1 mg), MS, MSO4, MgSO4

 

 

 

 

 

 

 

       

           

 

 

 

 

 

 

 

 

 

 

 

TIME | ee
qfoss Hire mai ~~ aan nus
| AN am fh
{Ne
| | WSPEC™ METAL a G]savanse |
tian a f
| Race aE
41 Me ts

oe OT a

L Hart L225 (lb / 9-5
wa
MLA 2 fpr pA

 

6 cyn3- 31

 

 

“USE BLACK INK ONLY

 

 

 

Hi

 

 

ANTM ITANT UY A

[ORMOM00629560 PNSCAN 0M2805732934

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 92 of 134 Pageid#: 110

LUIS A. ABREU, PLLC

ATTORNEYS AT LAW

 

Luis A, Abreu P, O. Box 1598 ' (434) 791-4677

labreu@luisabreulaw.com 626 North Ridge Street Fax: (434) 791-4676 we
Danville, Virginia 24543 wef

Michael D, Simmons www.tuisabreulaw.com was

msimmons@lulsabreulaw.com April 7, 2027

VIA U.S. Mail and Certified Mail, Return Receipt. Requasted

Danville Regional Medical Center
142 South Main Street ee
Danville, VA 24541 SOV

Ti
att 1D
45

t

Preservation of Evidence/ Spoliation Notice i:

foe

u/

RE: Our Client: 4 Susan Olival Cardoza mat
Addresa: 172 Graymont Place Aies—q

Danville, VA 24541 bas 5
Date of Birth: 12/19/1953 Za—rh
Social Security #: HH8 - 48-0687

ie, 4
Bi a!
GO:ziINd | 9304102

Dear 8ir/Madam:

Please be advised that we represent Susan Cardoza with respect to har
injuries sustained from a failed hip replacement performed on December 15,
2016, Please provide us with a complete copy of your Eile regarding services
rendered to Ms. Cardoza including, but not limited to, office notes,
radiology reports, diagnostic reports, disability slips, prescriptions,
statement of account with CPT and ICD-9 codes, ete. Please also provide us
with copies of all documentation relating to the bip replacement and parts
used in the hip replacement surgery. Enclosed ia an original of Danville
Regional Medical Hospital’s Authorization For Release Of Protected Health
Information which has been signed by Ms, Cardoza.

This letter is to alse put Danville Reginal Medical Hospital on notice
that it must preserve all data of any type relating to the claim. Most
importantly, all of the hip replacement parts removed during the operation
must be preserved, This includes the CERAMAX Ceramic Insert, BIOLOX Delta
Ceramic Femoral Head, and aay other part that was replaced on March 10, 2017.
Please ensure this letter ia provided to the appropriate person in your
office who is charged with the custody of the above items.

Please do not dispose of any of this material, as I expect that it will
be both discoverable and admissible in any litigation that may arise out of
this claim. Pailure to preserve this material will result in a request for a
epoliation instruction at any trial in this matter.

If you are no longer in possession of these parts, please identify who
hae or took these parts {and their contact information). Please also share
the circumstances under which the parts were removed during the second

ourgery.

“PLAINTIFF'S.”
EXHIBIT

B

     
   

= STATE LEGAL®
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 93 of 134 Pageid#: 111

LUIS A. ABREU

ATTORNEY AT LAW

Page 2
April 7, 2017

Thank you for your assistance in thig matter. If you have any
questions, please do not hesitate to call us at 434-791-4677 during regular
business hours. ,

Very truly yours,
Michael D. Simmons

NDS/Lrp
Eaclosure

cc: Ms. Suaan Olival Cardoza (W/O Enclosure)
(VIA Blectronic Tranamission and U.S. Mail)

Mark C. Hermann, M.D. {W/O Enclosure)
(VIA U.S. Mail)
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 94 of 134 Pageid#: 112

Luis A. Abreu
labreu@luisabreulaw.com

Michael D, Simmons
msimmons@lulsabreulaw.com

LUIS A. ABREU, PLLC

ATTORNEYS AT LAW

 

P.O. Box 1598
626 North Ridge Street
Danville, Virginla 24543
www. lulsabreulaw.com

Fax;

(434) 791-4677
(434) 791-4676

; April 18, 2017

VIA Certified Mail, Return Receipt Requested, and Electronic Transmisaion

DePuy Synthes Joint Reconstruction
700 Orthopaedic Drive
Warsaw, IN 46582

Preservation of Evidence/ Spoliation Notice =O

RE: Our Client: Susan Olival Cardoza Sos
Address: 1732 Graymont Place
Danville, VA 24841
Date of Birth: 12/19/1953
Bocial Security #: 80-84-0687

.

y
:

aid £1 230 0102
G3 Ald

 

06

Dear Sir/Madam:

Please be advised that we represent Susan Cardoza with respect to her
injuries sustained from a failed hip replacement performed on December 15, - z
2016. It ise requested that you provide us with a complete copy of your file
regarding services or products rendered to Ms. Cardoza. Please also provide
ue with copies of all documentation relating to the hip replacement and parte
used in the hip replacement aurgery.

This letter is to also put DePuy Synthes on notice that it must
praserve all data of any type relating to the claim. Most importantly, ali
of the hip replacement parts removed during the operation must be presexved.
This includes, without limitation, the CERAMAX Ceramic Insert, BIOLOX Delta
Ceramic Femoral Head, and any other part that was replaced on Maxch 10, 2017.
We have attempted to contact your employee, Richard Fox with Quality Control,
whose name was given to us by the office of the treating physician, Dr. Mark
C, Hermann, We were notified by Dr. Hermann’s office that Mr. Pox had the
pieces described above. We were advised that the Case Number is COM-271-568
and the phone number provided to us for Mr. Fox is 1-866-811-9367. We have
left several messages at that phone number but have not received any responae
or call backs, and we are attempting to notify Mr. Pox and DePuy that any and
all parts of the hip replacement removed from Ne. Cardoza’s hip after the
surgery are to be preserved. Please ensure this.letter ie provided to the
appropriate pergen in your office who 1s charged with the custody of the
above items.

Please do not dispose of any of this material, as I expect that it will
be both diecoverable and admissible in any litigation that may arise out of
this claim, Failure to preserve this material will result in a request for a
spoliation instruction at any trial in thie matter.

3° PLAINTIER'S
EXHIBIT-

  
 

oak oA pay attic

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 95 of 134 Pageid#: 113

LUIS A. ABREU

Page 2
April 18, 2027

I€ you are no longer in possession of these parts, please identify who
hag or took these parts (and their contact information) . Please also share
the circumstances under which the parts were removad during the second
surgery.

Thank you for your assistance in this matter. If you have any

questions, please do not hesitate to call ua at 434-791-4677 during regular
business hours.

Very truly yours,

Michael D. Simmons

MDS/irp
ce: Ma. Susan Olival Cardoza (VIA HZlectronic Transmission and U.8. Mail)

Mark C. Hermann, N.D. (VIA U.S. Mail)
Case 4

Law Orriczs
Youne, Haskins, Many,

Grecory, McGARRY

& WALL P.C.
MARTINSVILLE, VA

Susan QO. Cardoza,

Plaintiff,

Vv.

Medical Device Business Services, Inc.
(Formally DePuy Orthopedics Inc.)
700 Orthopaedic Drive

Warsaw, IN 46581

and

Johnson & Johnson Services, Inc.
(Johnson & Johnson)

One Johnson & Johnson PLZ
New Brunswick, NJ 08933

and

DePuy Synthes Sales, Inc.
325 Paramount Drive
Raynham, MA 02767

and

CeramTec GmbH
CeramTec — Platz 1-9
73207, Plochingen
Germany

and

CeramTec North American Corp. .
CeramTcc Subsidiary, American Headquarters
One Technology Place

Laurens, SC 29360

and

Danville Regional Medical Center, LLC
(d/b/a SOVAH Danville)

103 Powell Ct., Ste 200

Brentwood, TN 37027

 

 

ue ee ee ee ee ee TE Eee Ee Oe oe ee ms A Ne el See ee Ne ee Ne eee ee ee

"19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 96 of 134 Pageid#: 114

VIRGINIA: IN THEXCIRCUITCOURT FOR THE CITY OF DANVILLE

FIRST
INTERROGATORIES,
REQUESTS FOR
PRODUCTION OF
DOCUMENTS; AND
REQUESTS FOR
ADMISSIONS TO DEPUY
DEFENDANTS

Case No. CL18000850-00

 
Case 4:19-cv-00003-EKD Document,1-2 Filed 01/28/19 Page 97 of 134 Pageid#: 115

. ty 4 i
and
Spectrum Medical Inc.
109 Bridge Street, Suite 300
Danville, VA 24541

and

Matt Wimbish
Roanoke, Virginia

Nee ne ae ee ee ee” Nee ee ee NO”

Defendants

PLAINTIFF’S FIRST SET OF INTERROGATORIES, REQUESTS FOR
PRODUCTIONOF DOCUMENTS AND REQUESTS FOR ADMISSIONS TO MEDICAL
DEVICE BUSINESS SERVICES, INC., JOHNSON & JOHNSON SERVICES, INC., AND

DEPUY SYNTHES SALES, INC.

NOW COMES Plaintiff, Susan O. Cardoza, by counsel, pursuant to Rules 4:8, 4:9 and
4:11 of the Rules of the Supreme Court of Virginia, and propounds the following discovery to
the captioned Defendants: Medical Device Business Services, Inc., Johnson & Johnson Services,
Inc. and DePuy Synthes Sales, Inc.

DEFINITIONS

To facilitate your answers to this discovery, the terms used herein have the following

meanings unless the context requires otherwise.
l. “The product” refers to CERAMAX Ceramic Total Hip System (containing Biolox

Delta), more specifically described and identified in the product

labeling or product “stickers” attached as Exhibit A to the Complaint filed herein.
2. The “incident in question” refers to the failure of Ms. Cardoza’s prosthetic hip which mas

implanted in her body December 15, 2016.

“Explanted liner components” refers to the fractured ceramic liner pieces removed from

uo

Law Orvices
Younc, HASKINS, MANN,
Grecory, McGarry Ms. Cardoza’s body at the time of revision surgery, March 10, 2017. “Explanted head”
& WaLh P.C.
Mantinsvi..y, VA

2

 

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 98 of 134 Pageid#: 116

Law Orrrcrs
Youn, Haskins, Many,
Grecory, McGarry

& Wali.
MARTINSVILLE, VA

 

refers to the ceramic Head removed from Ms. Cardoza’s body at the time of revision
surgery, March 10, 2017. ™

“You” or “your” or “DePuy” refers to Medical Device Business Services Inc. (Formally
DePuy Orthopedics Inc.), Johnson & Johnson Services Inc., and DePuy Synthes Sales
Inc., its successors, predecessors, agents and employees and all other persons acting on
behalf of said defendants.

“Documents” or “writings of every kind and description” means all written, typed or
printed matter and all magnetic or other records or documentation of any kind or
description (including, without limitations, letters, correspondence, telegrams,
memoranda, notes, records, minutes, contracts, agreements, records or notations of
telephone or personal conversations, conferences, interoffice communications, microfilm,
bulletins, circulars, pamphlets, photographs, artists’ renderings, invoices, tape recordings,
computer printouts and work sheets), including, drafts and copies not identical to the
originals, all photographs and graphic matter, however produced or reproduced, and all
compilations of data from which information can be obtained, and any and all writings or
recordings of any type or nature in your actual or constructive possession, custody or
control, including those in the possession, custody or control of any and all present or
former directors, officers, employees, consultants, accountants, attorneys or other agents,
whether or not prepared by you.

“Report” means the results of any examination, inspection, testing, or audits performed
by the DePuy defendants, or at the direction and request of DePuy defendants by others.
The words “describe” or “identify” when referring to a person are meant to request that
you set forth the following information: (a) Full name. (b) Present or last known
residential address. (c) Present or last known telephone number. (d) Present occupation,

job title, employer and employer's address. (e) Occupation, job title, employer and

3

 
Case 4

Law Ovrices
Younc, HASHINS, Mann,
Grecory, McGarry
& WALL P.C.
MARTINSVILLE, VA

 

-19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 99 of 134 Pageid#: 117

employer's address atthe time'of the event or period referred to in each particular
Interrogatory. (f) In the case of any person other than an individual, identification of the
officer, employee or agent most closely connected with the subject matter of that
Interrogatory and of the officer who is responsible for supervising that officer or

employee with regard to the subject matter of that Interrogatory.

_ The words “describe” or “identify” when referring to a document, are meant to request

that you set forth the following information: (a) The nature (e.g., letter, handwritten note)
of the document. (b) The title or heading that appears on the document. (c) The date of
the document and the date of each addendum, supplement or other addition or change. (d)
Identification of the author and of the signor thereof, and of the person on whose behalf
or at whose request or direction the document was prepared or delivered. (€)
Identification of the addressee or eeipient thereof, if any. (f) The present location of the
document, and the name, address, position or title and telephone number of the person or

persons having custody.

INTERROGATORIES

Identify the person(s) signing and verifying your answers to this discovery. Identify
all persons who were contacted in order to answer to this discovery. Identify DePuy’s
most knowledgeable person regarding the investigation into your complaint file
COM-27-588 and the incident in question. Indentify DePuy’s most knowledgeable
person regarding the chain of custody for the explanted liner'‘component.

ANSWER: wr
Identify all persons involved in the chain of custody pertaining to the Plaintiff's

explanted liner components; and, describe any and all precautions used to assure the

safety, security and integrity of the explanted liner components. This question is

4

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 100 of 134 Pageid#: 118

ty * '

intended for you {3 disclose; in detail, all circumstances regarding possession and
handling of the explanted liner components from the time said components left the
surgical tray at the Danville hospital on March 10, 2017 until the time said
components were sent to 400 Starling Avenue, Martinsville, Virginia by FedEx on
November 21, 2018. Include any and all accidental breakage or damage to the
explanted liner components after said components came into the possession of Mr.
Wimbish.

ANSWER:

3. How many pieces were there of the explanted liner components when Mr. Wimbish
took possession of said components at the Danville hospital. How many pieces of the
explanted liner components were placed in the FedEx shipment sent to 400 Starling
Avenue, Martinsville, Virginia on November 21, 2018? Indentify and describe all
documents and writings of every kind and description in support of your answer.
ANSWER:

4. Indentify and describe, with particularity, all examination, inspections, and testing of
the explanted liner components including, but not limited to, all testing to determine
hardness, elasticity, and propensity to fracture or break.

ANSWER:

5. Indentify and describe, with particularity, all inspection, examination, and testing of

the explanted liner components which was specifically done in an effort to determine

the root cause of fracture of the explanted liner component in Ms. Cardoza’s hip.

 

 

ANSWER:
6. Indentify and describe, with particularity, all inspection, examination, testing, and
Law Opptews . analysis specifically done to determine whether the explanted liner component_was
Youne, Hasxins, Many,
Grecory, McGarry manufactured in compliance with the FDA approved protocol for this product.
& WALL PC.

MARTINSVILLE, VA 5

 

 
Case 4:

Law Ovrices
Youno, Haskins, Mann,
Grecory, McGarry

& WALL P.G.
MARTINSVILLY, VA

 

11.

=
Ww

19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 101 of 134 Pageid#: 119

ANSWER:” es. “
Indentify and describe, with particularity, any destructive testing done on the
explanted liner component. Include, but do not limit your answer to, any and all
chemical analysis for inclusions; any and all chemicals used to sanitize the explanted
liner component; and all other chemical or physical alterations of the explanted liner
components. How did you assure that there was no deleterious effect as a result of
your procedures and analysis?
ANSWER:
What is the last known address of Matthew (Matt) Wimbish? Indentify and describe
his employment or agency responsibilities with DePuy.
ANSWER:
Indentify and describe, with particularity, when, where, and under ‘what
circumstances Mr. Wimbish originally took possession of the fractured explanted
liner components.
ANSWER:
Indentify and describe, with particularity, all witnesses to Mr. Wimbish having
assumed possession of the explanted liner components. Indentify all documents, or
paper trail pertaining to this acquisition including, but not limited to, Mr. Wimbish’s
notes and/or reports.
ANSWER:
Indentify and describe, with particularity, when, where, and under what
circumstances you acquired Ms. Cardoza’s medical records. Indentify all witnesses to
this acquisition. Indentify all documents, or paper trail pertaining to this acquisition.
ANSWER:

Indentify and describe, with particularity, the root cause of Ms. Cardoza’s ceramic

6

 
Case 4:

Law Orrices
Youna, ITASKINS, MANN,
Grecory, McGarry
& Wai.

MARTINSVILLE, VA

 

13.

14.

in

16,

19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 102 of 134 Pageid#: 120

liner failufS and the: underlying reasons and contributing causes for such failure.
Indentify any documents wherever you referred to attempts to determine the root
cause.

ANSWER:

State whether or not, as a result of the incident in question, there was any corrective
action, recommendations or suggestions with regard to manufacture, sale, and/or
repossession of ceramic liner components. If so, identify and explain.

ANSWER:

If you contend that Ms. Cardoza, or any third party, caused or significantly contributed
to the fracture and failure of the ceramic liner, identify the individual and company
and set forth the complete basis for your contention.
ANSWER:

Prior to receiving notification of representation from undersigned counsel, sent
October 10, 2018 (See Exhibit A), state whether or not your file and investigation of
Ms. Cardoza’s explanted liner component and the incident in question had been
completed and closed. If not, what remained to be done? Explain why there had been
no previous response to the repeated requests made by Mr. Simmons. (See Exhibit A)

ANSWER:

Indentify and describe, with particularity, your quality assurance protocol to assure
compliance with FDA PMA approval. Include, but do not limit your answer to,
process controls on raw materials or other materials received from CeramTec or
others. Include, but do not limit your answer to, protocols with respect to insuring
proper hardness, appropriate elasticity, and minimizing propensity for breakage and
fracture.

ANSWER:

 
Case 4:

Law Orricrs
Youn, Ilasxins, MANN,
Grecory. McGarry

& Wat Pc.
MARTINSVILLE, VA

 

19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 103 of 134 Pageid#: 121

17. In connection with your examination, inspection, and testing of the explanted liner
components, was any failure analysis performed? If so, what was specifically done
and what were the conclusions? For example: (a) Were the components analyzed to
assure its composition and microstructure complied with design specifications? If so,
explain. (b) Were the liner components assessed in any way to assure compliance
with design specifications for strength, toughness, hardness, wear resistance, and
propensity to breakage or fracture? If so, explain. (c) Were the fracture surfaces of the
explanted liner components examined to determine if the material had defects that
could act as stress raisers? If so, explain.

ANSWER:

18.  Indentify and describe, all internal and external audits pertaining to the relevant lots
from which Ms. Cardoza’s prosthesis was produced.
ANSWER:

19.  Indentify and describe, all complaints known to you pertaining to the CERAMAX
Ceramic Total Hip System (containing Biolox Delta) from 2000 to the present.
Include, but do not limit your description to, whether or not the complaints related to
fracture of the ceramic liner.

ANSWER:

20.  Indentify and describe, by date, jurisdiction, court, and attorneys and deposition all
lawsuits against you from the year 2000 to the present pertaining to alleged defects in
the CERAMAX Ceramic Total Hip System (containing Biolox Delta).

ANSWER:

21. If your response to any of the following request for admissions is anything other than

an unqualified admission, state in detail and explain the basis for your response and

identify all witnesses and documentation which justify your refusal to admit.

8

 
Case 4:

Law Orvices
Younc, HASHKINS, MANN,

Grecory, McGarry
& WALL, B.C.

MARTINSVILLE, VA

 

 

19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 104 of 134 Pageid#: 122

ANSWER:” "oe

Requests For Production Of Documents

Produce DePuy’s file pertaining to case COM-27-588, omitting nothing.
RESPONSE:
Produce all documents and correspondence, of every kind and description, pertaining
to the incident in question. Include, but do not limit your answer to, all
correspondence to and from:

a. Other defendants in this lawsuit

b. FDA

c. Internal correspondence

d. Outside consultants
RESPONSE:
Produce all reports, memorandums, results, or analysis pertaining to all testing,
examination, and inspection of Ms. Cardoza’s explanted liner components.
RESPONSE:
Produce all findings and non-compliance reports from internal and external audits
regarding the lots involved in interrogatory 18.
RESPONSE:
Produce your file (personnel file or the like) for Matthew (Matt) Wimbish.
RESPONSE:
Produce all writings, of every kind and description, authored or made by Mr. Wimbish
in connection with the incident in question.

RESPONSE:

 
Case 4:

Law Orrices
Youne, [ASKINS, MANN,
Grecory, McGarry
& WALL PC.
MARTINSVILLE, VA

19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 105 of 134 Pageid#: 123

is Produce all'writings, of every kind and description, sent to Mr. Wimbish by employees
or agents of any of the DePuy or 58) defendants in connection with the incident in
question.

RESPONSE:

8. Produce any notice letters, correspondence, or writings, of every kind and description, to

ania from any of the DePuy/J&J defendants and to and from the CeramTec defendants.
RESPONSE:

2, Produce all micrographs, and imaging, of every kind and description, done in connection
with investigation, examination and testing of the explanted liner components. Include
all indentifying data pertaining to the imaging produced.

RESPONSE:

10. Produce all of your policies, protocols, or procedures pertaining to repossession or
taking possession of explanted prosthesis after revision surgery.
RESPONSE:

11. Produce alt policies, procedures, or protocols concerning compliance with FDA
approved requirements for the products.
REPONSE:

12. Produce a Privilege Log pursuant to Virginia Code § 4:1 (a) (6) @) indentifying any
information, or requested information, in this discovery for which you claim privilege.
RESPONSE:

13, Produce all documentation in support of your conclusion or assertion in Exhibit A (Hahn

letter) that Ms. Cardoza’s implanted hip was not defective in any way.

RESPONSE:

10

 

 
Case 4:

Law Orrices
Youns, Haswins, Many,
Grecory, McGarry
& WALL IC,

MARTINSVILLE, VA

 

14.

15.

16.

18.

19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 106 of 134 Pageid#: 124

Produce aif docunfents and correspondence, of every kind and description, concerning
or pertaining in any a to your attempts to acquire, and acquiring, Ms. Cardoza’s -
medical records.

RESPONSE:

Produce all documents and correspondence, of every kind and description, concerning
or pertaining in any way to your attempts to acquire, and acquiring, Ms. Cardoza’s
explanted head.

RESPONSE:

Produce all documents and correspondence, of every kind and description, concerning
or pertaining in any way to your attempts to acquire, and acquiring, Ms. Cardoza’s
explanted liner components.

RESPONSE:

Produce all documents, related to or in any way concerning the chain of custody of
the explanted liner components.

RESPONSE:

Produce all documents indentified in answers to the preceding interrogatories and/or
consulted, used, and/or relied upon in preparing answers to this discovery.

RESPONSE:

Requests For Admissions
Admit the authenticity and genuineness of correspondence in Exhibit A between
agents for DePuy and agents for Ms. Cardoza.

RESPONSE:

1]

 
Case 4:

Law Orrices
Youn, Haskins, MANN,
Grecory, McGarry

& WALL BC.
MARTINSVILLE, VA

 

2

19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 107 of 134 Pageid#: 125

Admit that; prior to ahd on the date of the incident in question, it was the custom and
practice of DePuy to take SoSession if possible, or at least seek possession, of all
failed implants after revision surgery.

REPSONSE:

Admit that, in the past, in keeping with the aforesaid practice DePuy has compensated
surgeons financially for acquiring the patient’s consent and authorization to release
explanted components to DePuy.

RESPONSE:

Admit that your acquisition, possession of, and testing of the explanted components
was | the ordinary course of business.

REPSONSE:

Admit that your acquisition, possession of, and analysis of Ms. Cardoza’s medical
records was in the ordinary course of business.

REPONSE:

Admit that your creation and maintenance of Complaint File COM-27-588 was in the
ordinary course of business.

RESPONSE:

Admit that, neither DePuy, nor Mr. Wimbish, had Ms. Cardoza’s permission, consent,
or authorization for you to take possession of her explanted component(s).
RESPONSE:

Admit that, when Mr. Wimbish took possession of Ms. Cardoza’s explanted
component(s), he was acting in furtherance of DePuy’s ends, and had no independent

personal motive of his own.

REPSONSE:

12

 
Case 4;19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 108 of 134 Pageid#: 126

Law Orricrs
Youn, Hasxins, MANN,
Grecory. McGarry

& WALL PC.
MARTINSYILLE, VA

 

9.

10.

13.

14.

Admit that: in sonnecuGn with the incident in question, Mr. Wimbish was DePuy’s

agent and acting within the scope of his authority and agency.

REPSONSE: |

Admit that, at all pertinent times, you knew that you did not have Ms, Cardoza’s

authorization, permission, or consent to possess and exercise dominion over her

explanted hip component.

RESPONSE:

Admit that, at all pertinent times, you knew that it was improper and unlawful to

possess and exercise dominion over Ms. Cardoza’s explanted hip without her

authorization, permission, and consent.

RESPONSE:

Admit that, at all pertinent times, you knew that you did not have Ms. Cardoza’s

authorization, permission, or consent to possess and exercise dominion over her

medical records. _

RESPONSE:

Admit that, it is unlikely that Ms. Cardoza’s ceramic hip implant would have

fractured, in separate pieces, in less than three months of implantation, as in this case,

if FDA approved protocols and requirements had been followed.

RESPONSE:

Admit that, at all pertinent times, you knew that it was improper and unlawful to

possess and exercise dominion over Ms. Cardoza’s medical records without her
‘

authorization, permission, and consent.

RESPONSE:

13

 
Case 4;19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 109 of 134 Pageid#: 127

Law Orrices
Youne, E[asxins, Many,
Grecory, McGarry

& WALn pc.
MARTINSVILLE, VA

 

Respectfully submitted,

SUSAN O,. CARDOZA

By: 4 a

Of Counsel

Robert W. Mann, Esquire (VSB #07622)

YOUNG, HASKINS, MANN, GREGORY, MCGARRY & WALL, P.C.
Post Office Box 72

Martinsville, VA 24114-0072

Telephone (276)-638-2367

Facsimile (276)-638-1214

Email: RWMann@comcast.net

CERTIFICATE OF SERVICE
| certify that a true and exact copy of the foregoing Plaintiffs First Set of Interrogatories,
Requests for Production of Documents and Requests for Admissions was sent by first class mail,
postage fully pre-paid, to William A. Hahn, I, Esquire, 11 South Meridian Street, Indianapolis,
IN 46204-3535, attorney for DePuy and J&J defendants; Ashley Calkins, Esquire, P.O. Box
72050, Richmond, Virginia 23255-2050 attomey for Danville Regional Medical Center LLC,
Spectrum Medical Inc., 109 Bridge St., Suite 300, Danville, Virginia, 24541 and CeramTec
GmbH, CeramTec-Platz 1-9, 73207, Plochingen, Germany, on wnis/ AA day of December

2018 to:

Qeit—

Robert W. Mann

14

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 110 of 134 Pageid#: 128

'

EXHIBIT A INDEX

Description Bates#
Preservation Letter to DePuy (04/18/2017) 001
Letter to Mr. Hahn (07/24/2017) 002
Letter to Mr. Hahn (11/06/2017) 003
Letter to Mr. Hahn (02/05/2018) 004
Letter to Mr. Hahn (10/10/2018) 005
Mr. Hahn letter to Mr. Mann (11/14/2018) 006

Email to Mr. Hahn from Mr. Mann (11/19/2018) 007
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 1110f134 Pageid#: 129

LUIS A: ABREU, PLLC

ATTORNEYS AT LAW

 

Luis A. Abreu P.O. Box 1598 (434) 791-4677
labreu@luisabreulaw.com 626 North Ridge Street Fax: (434) 791-4676
Danville, Virginla 24543

Michael! OD, Simmons www.lulsabreulaw.com

msimmons@luisabreulaw.com
April 18, 2017

VIA Certified Mail, Return Receipt Requested, and Electronic Transmission

DePuy S5ynthes Joint Reconstruction
700 Orthopaedic Drive
Warsaw, IN 46582

Preservation of Evidence/ Spoliation Notice

RE: Our Client: Susan Olival Cardoza
Address: 172 Graymont Place
Danville, VA 24541
Date of Birth: 12/19/1953
Social security #: HHS -##~-0687

Dear Sir/Madam:

Please be advised that we represent Susan Cardoza with respect to her
injuries austained from a failed hip replacement performed on December 15,
2016. It is requested that you provide us with a complete copy of your file
regarding services or products rendered to Ma. Cardoza. Please also provide
us with copies of all documentation relating to the hip replacement and parts
used in the hip replacement surgery.

This latter is to also put DePuy Syntbes on notice that it must
preserve all data of any type relating to the Claim. Most importantly, all
of the hip replacement parts removed during the operation must be preserved.
This includes, without limitation, the CERAMAX Ceramic Insert, BIOLOX Delta
Ceramic Femoral Read, and any other part that was replaced on March 10, 2017.
We have attempted to contact your employee, Richard Fox with Quality Control,
whose name wags given te us by the office of the treating physician, Dr. Mark
Cc, Hermann. We were notified by Dr. Hermann’s office that Mr. Fox had the
pieces described above. We were advised that the Case Number ie COM-271-588
and the phone number provided to us for Mr. Fox is 1-866-811-9367. We have
left several messages at that phone number but ‘have not received any response
or call backs, and we are attempting to notify:Mr. Fox and DePuy that any and
all parts of the hip replacement removed from Ms. Cardoza’s hip after the
surgery are to be preserved. Please ensure thia' letter is provided to the
appropriate person in your office who is charged with the custody of the

above items.

Please do not dispose of any of this material, as I expect that it will
be both discoverable and admissible in any litigation that may arise out of
thie claim. Pailure to preserve thie material will result ina request for a
spoliation inetruction at any trial in thie matter.
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 112 of 134 Pageid#: 130

Ce '

LUIS A. ABREU

Page 2
April 18, 2017

If you are no longer in possession of these parts, please identify who
has or took these parts (and their contact information}. Please also share
the circumstances under which the parts were removed during the second

surgery.

Thank you for your asaistance in this matter. If you have any
questions, please do not hesitate to call ua at 434-792-4677 during regular

business bhoura.
very truly yours,
oy <=

Michael D. Simmons

MDS/l1rp
ee: Ma. Susan Olival Cardoza (VIA Electronic Tranemission and U.8. Mail)

Mark C. Hermann, M.D. (VIA U.8. Mail)

OOl
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 113 0f 134 Pageid#: 131

LUIS A. ABREU, PLLC

ATTORNEYS AT ‘LAW

 

Luis A, Abreu , P. O. Box 1598 (434) 791-4677
labreu@lulsabreulaw.com 626 North Ridge Street Fax: (434) 791-4676
Danville, Virginia 24543

Michael 0D, Simmons www, luisabreulaw.com

mslmmons@luisabreulaw.com
July 24, 2017
VIA ELECTRONIC TRANSMISSION AND U.S. MAIL
William A. Hahn, II, Baq.
Barnes & Thornburg LLP
11 South Meridian Street
Indianapolis, IN 46204-3535

RE: Our Client: Susan Olival Cardoza

Dear Mr. Hahn:

As you may recall, our firm contacted you about Ms. Susan
Cardoza’s hip replacement parts that were taken by a DePuy
representative and subsequently shipped to the U.K. We have not heard
from you since May 5, 2017. We are requesting an update on those
parts and any relevant information you may have. It is our belief
that any testing by DePuy should have been completed by this time and
progress in the analysis of the parts should be well under way.

Please update us as soon as possible. We look forward to hearing
from you. If you have any questions, please call us at 434-791-4677.

Very truly yours,

Dh ~—e—n >>

Michael D. Simmons

MDS/1rp

ec: Ms. Susan 0. Cardoza (VIA Electronic Transmission and U.S. Mail)

O02.
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 114 0f 134 Pageid#: 132

LUIS A: ABREU, PLLC

ATTORNEY S AT LAW

 

Luis A. Abreu P.O. Box 1598 (434) 791-4677
labreu@luisabreulaw.com 626 North Ridge Street Fax: (434) 791-4676
Danville, Virginia 24543

Michael D. Simmons www. luisabreulaw.com

mstmmons@lulsabreulaw.com

November 6, 2017
VIA ELECTRONIC TRANSMISSION AND U.S. MAIL

William A. Hahn, II, Esq.
Barnes & Thornburg ULP

11L South Meridian Street
Indianapolis, IN 46204-3535

RE; Our Client: Susan Olival Cardoza
Dear Mr. Hahn:

As you may recall, our fixm represents Ms. Susan Cardoza in
connection with the injuries she sustained when her total hip
replacement surgery in December of 2016 failed. We have not heard
from you since May 5, 2017, regarding the removed parts that were sent
to the United Kingdom for testing, although we have requested an
update on multiple occasions. Please update us as soon as possible,
since we need to move forward. In addition, we are requesting that
the removed parts be made available to us, ora representative on our
behalf, so that we may make an independent evaluation of those parts.
Furthermore, we remind you that all the parts need to be preserved as
evidence.

Please update us as soon as possible. We look forward to hearing
from you. If you have any questions, please call us at 434-791-4677.

Very truly yours,

Michael D. Simmons

MDS/lrp

ec: Me. Susan 0. Cardoza (VIA Electronic Transmission and U.S. Mail)
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 115 o0f 134 Pageid#: 133

LUIS A. ABREU, PLLC

ATTORNEYS AT LAW

 

Luis A, Abreu ‘ P.O, Box 1598 (434) 791-4677
labreu®lulsabreulaw.com 626 North Ridge Street Fax: (434) 791-4676
Danville, Vieginla 24543

Michael D. Simmons www. luisabreulaw.com

msimmons@luisabreulaw.com

Pebruary 5, 2018
VIA ELECTRONIC TRANSHISSION AND U.S. MAIL

william A. Hahn, II, Eaq.
Barnes & Thornburg LLP

11 gouth Meridian Street
Indianapolis, IN 46204-3535

RE: Our Client: Susan Olival Cardoza

Dear Mr. Hahn:

As you may recall, we represent Ma. Susan Cardoza in the injuries
she sustained when her total hip replacement failed. The purpose of
thig letter is te give you the opportunity to share with us the
reason(s) for the failure of the hip replacement parts. Ma. Cardoza’s
medical records do not expound upon the reason(s) for the failure, and
if you are aware of whether it was a manufacturing defect(s), an
incorrect installation, or other error, we hope that you would share
with us your position as to any reasons her first two operations were

not successful.

Finally, we remind you that all the evidence in thia matter must
be preserved.

Very truly yours,
Michael D. Simmons

MDS/1lrp

oc: Ms. Suean Olival Cardoza
(VIA Electronic Transmission and U.S. Mail)

OOK
 

LAW OFFICES
YOUNG, HASKINS, MANN, GREGORY, McGARRY ts WALL
A PROFESSIONAL CORPORATION
JAMES W. HASKINS 400 STARLING AVENUE RR (JIM) YOUNG JR
ROBERT W. MANN’ POST OFFICE BOX 72 {1922-1995}
JOHN. GREGORY Ill MARTINSVILLE, VIRGINIA 24114-0072
JAMES R. McGARRY RWMANN@COMCAST.NET PHONE (276)}638-2567
SCOTTC WALL FAX (276) 658-1214
October 10, 2018

Certified Mail Return Receipt Letter
William A. Hahn II, Esquire

Barnes & Thornburg LLP

1] South Meridian Street
Indianapolis, IN 46204

RE: DePuy case number: COM-271-588

# . Susan Cardoza, DOB: 12/19/1953, SSN. ***-**-0687

Dear Mr. Hahn:

We are associated with Luis A. Abreu and Michael D. Simmons representing Ms. Cardoza. We have been
retained to file suit in this matter. | am enclosing an updated HIPPA authorization and request.

| am also enclosing the initial notice letter and request dated April 18, 2017, along with self-explanatory
correspondence dated July 24, 2017, November 6, 2017, and February 5, 2018. It is my understanding there
has been no response.

It is apparent that DePuy took possession of the failed implant on the date of Ms. Cardoza’s revision
surgery, March 10, 2017. It is our understanding that DePuy subsequently conducted an investigation and
appropriate testing to determine the root cause of failure. We assume that an appropriate Medical Device
Report was filed with the FDA as required by law. In addition to the information previously requested, this

request is for all communications relative to this matter between DePuy and the FDA.

Time is of extreme essence. The applicable statute of limitations requires that appropriate action must be
filed on or before December 15, 2018. Accordingly, please let me hear from you at your very first
convenience.

Very truly yours,
Ne —
RWM/hmb CHE
Enclosures Robert W. Mann
Cc: Michael D. Simmons, Esquire
Luis Abreu, Esquire

i
}

* CERTIFIED SPECIALIST IN CIVIL TRIAL ADVOCACY BY THE NATIONAL BOARD OF TRIAL ADVOCACY
THERE IS NO PROCEDURE IN THE COMMONWEALTH OF VIRGINIA FOR APPROVING CERTIFYING ORGANIZATIONS

1 i,

Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 116 of 134 Pageid#: 134
sin 2280 po03 5272 1078.

 

S

i a Je

jaicornes cee aan s

Case.4, 19- “CV -00003- EKD. Document 1-2
GERTIFIED Te ‘RECEIPT:

id Ye Mail Only; No insiitance’ orl GEL)

 
 
 
   
 

 
 
  
  

‘For delivery intormation visit‘our website at www. FE PPTE ‘

OFFICIAL USE:

 

 

 

 

 

 

 

 

 

Postage | 5 é lo 6,
Corililed Foe 5, 1S ar di

Retum Recelp! Fao " eo Péeumiank
(Endorsement Requirad) 2, OF 47 & Hare ne
Reastrictad'Daltvary Fea’ , "2 f Qe / .
(Endorsement Requirad) ae iN ty “..
Total Postage & Fees $ g ¢ B ies S i

Biss if = —~
SeeMtnrar A WO, €5F-

EN C
BeeH 69 a. tobe ror felon. vvnceeneeneeaseeeee

or PO Box No.”

 

 

aoe eo

faddress\o athe rovers
ee

Sousa

ike oe aimee

 

i va
acer i ae ipackoline alee
Oa ee isa tee

ae is anti tf

 

 

oa 00 poo3
é DOASIRONS

ue
b

a iia Bs
erent SipSNie00 tut! ee:

signature a
ame
pi

2
3

Filed 01/28/19 Page 117 of 134

oy a

He)

- v fees ete
3 SENS aoe ‘ 3
ea a oo iS ,
nature.
Seramn Tighe tGecontimation

ere aes ie
: Hamoestic Ty, pr. "lg
Semel ggh CS] Py 7 s

.

Pageid#: 135
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 118 0f 134 Pageid#: 136

sou &

s »

11S. Meridian Street

BARNES & THORNBURG up Indianapolis, IN 46204-3535

317-236-1313
317-231-7433 (Fax)

www. bilaw.com

William A. Hahn

Partner

(317) 231-7364
wiltiam.hahn@btlaw.com

November 14, 2018

Via United States First Class Mail

Robert W. Mann

Young, Haskins, Mann, Gregory,
McGarry & Wall, PC

400 Starling Ave.

Martinsville, VA 24112

Re: Susan Cardoza — Claim Regarding Pinnacle Acetabular Cup System

Dear Mr. Mann:

Thank you for allowing us the opportunity to review the medical records and explant
relating to your client Susan Cardoza’s claim. The examination of these materials does not
indicate that any DePuy products that were implanted in her hip were defective in any respect.
Accordingly, DePuy respectfully declines your client’s claim.

The records we have received indicate that Ms. Cardoza had a left hip total replacement
in 2013, We have received no records relating to that procedure. On June 1, 2016, Ms. Cardoza
treated with Dr, Mark Hermann with reports of both right knee and right hip pain. Dr. Hermann
diagnosed her with having early osteoarthritis in her right hip. At that time, Dr. Hermann did not
recommend a hip replacement procedure due to the early nature of her osteoarthritis. On
September 19, 2016, Ms. Cardoza had a follow up with Dr. Hermann at which time she was
reporting pain in both her right knee and.right hip. Dr. Hermann scheduled her for a follow up
appointment to discuss timing of a surgical intervention. On November 11, 2016, she again saw
Dr.. Hermann to discuss her total hip replacement surgery. At that time, risks and benefits of the
procedure were discussed with Ms. Cardoza.

Dr. Hermann performed her right total hip replacement surgery on December 15, 2016.
Dr. Hermann elected to utilize a ceramic insert with a ceramic femoral head. We have not
received any product stickers for the products Dr. Hermann elected to implant. We also have not
received any records identifying the femoral stem or acetabular cup that Dr. Hermann implanted.

Ms. Cardoza had a follow up with Dr. Hermann on December 27, 2016, at which time he
noted that she was reporting no difficulties, On March 1, 2017, Ms. Cardoza had another follow
up with Dr. Hermann relating to her right hip arthroplasty. At that time, she reported a
“crunchy” sensation with an audible noise while bending. She reported that it was not painful.
Dr. Hermann examined her and confirmed an audible crunching sound while flexing her hip for

Atlants Chiesge Datlas Delaware Indians LosAngales Michigan Minnsapolis Obio Washington, D.C.
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 119 of 134 Pageid#: 137
ee te 2

Robert W. Mann
November 14, 2018
Page 2

squats. Dr. Hermann determined that he wanted to evaluate her x-rays and recheck her in two
weeks. On March 7, 2017, Dr. Hermann saw her again and determined that Ms. Cardoza had
sustained a fractured ceramic liner.

Dr, Hermann performed a revision procedure on March 10, 2017. Dr. Hermann noted
that the hip fluid he encountered was normal. Dr. Hermann confirmed that the ceramic liner had
fractured. He removed the fractured components and the ceramic head. He elected to implant a
polyethylene liner and a metal femoral head, We do not have product stickers for the
components Dr, Hermann implanted during the revision procedure. Ms. Cardoza saw Dr.
Hermann for a follow up appointment on March 23, 2017, at which time he noted that Ms.
Cardoza was feeling much better.

With regard to Ms. Cardoza’s ceramic insert, DePuy has not identified any anomalies or
materia! defects regarding the insert. Nor were any issues identified with respect to the lot from
which the insert came.

Based on the investigation to date, there is nothing demonstrating that any DePuy
products implanted during Ms. Cardoza’s total hip replacement on her right hip were defective in
any respect. Accordingly, DePuy respectfully declines your client’s request for compensation.
We appreciate your cooperation in allowing us the opportunity to investigate Ms, Cardoza’s
claim, and extend sincere wishes for her good health in the future. Lastly, please let me know
where you would like to have the ceramic insert sent to.

Very truly yours,

Vy a Le

William A. Hahn

WAH :alw

BARNES & THORNBURG LLP
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 120o0f134 Pageid#: 138

wo ®

 

ea ‘ +
Robert W. Mann
From: Robert W. Mann [RWMann@comcast.net]
Sent: Monday, November 19, 2018 3:03 PM
To: ‘william. hahn@btlaw.com'

Subject: Susan Cardoza

Dear Mr. Hahn:

lam receipt of your letter dated November 14, 2018, received in today’s mail November 19", 2018. As we discussed on
October 30, 2018, we requested that the failed ceramic insert be sent to me at 400 Starling Avenue, Martinsville VA
24112. Of course, assuring the chain of custody is your responsibility. As you know from previous correspondence, as
well as our conversation on October 30, time is of the essence as the applicable statute of limitations runs December
14, 2018.

Your November 14". letter opens and closes with the conclusion that the product was not “defective in any respect”.
You provide no explanation or basis for this conclusion. DePuy’s manufacturing representative ,Matthew Wimbish,
without Ms. Cardoza’s permission, took possession of the fractured implant on March 10, 2017, So far as we can
determine, neither the hospital nor the surgeon purported to give any permission to Mr. Wimbish. That said, the
implant belonged to Ms. Cardoza, not the hospital or the surgeon. Under these circumstances, there is at least an
implied promise that, In return for DePuy having had the falled product for a year and eight months, DePuy would
release to Ms. Cardoza the specifics of any testing done which may have led to the conclusion that the product was not
“defective in any respect”. Further, | note that your Medical Device Report to the FOA states that the matter is still
under investigation, and this has not been finally updated.

In addition to relinquishing physical possession of the fractured implant, we again call on DePuy to provide us with a
description of all of the tests done on the failed product; the specific test results; including, but not limited to, raw data.
This is essentially the same request that was made by Ms. Cardoza in DePuy’s initial notice latter dated April 18,2017. |
reiterate, time is of the essence. Please let me have your client's position on this request as soon as possible.

Robert W. Mann

Young, Haskins, Mann, Gregory, McGarry & Wall, PC
400 Starling Ave.

Martinsville, VA 24112

{276) 638-2367 (telephone)

{276) 638-1214 (facsimile)

OO7
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 1210f134 Pageid#: 139

VIRGINIA:

IN THE CIRCUIT COURT FOR THE CITY OF DANVILLE

SERVICES, INC,, et al.

SUSAN O. CARDOZA, )
)
Plaintiff, )
)

Vv. ) Case No. CL 18-850
)
JOHNSON & JOHNSON )
)
)
)

Defendants.
DANVILLE REGIONAL MEDICAL CENTER, LLC’S DEMURRER

COMES NOW Defendant Danville Regional Medical Center, LLC, d/b/a Sovah Health
Danville (“Danville Regional”), by counsel, pursuant to Rule 3:8(a) of the Virginia Rules of
Civil Procedure and Va. Code § 8.01-273, and moves this Court to dismiss this action with
prejudice:

BACKGROUND

This is an action that arises out of the health care provided to Plaintiff Susan O. Cardoza
(“Plaintiff”) at Danville Regional. Plaintiff alleges that she underwent a revision surgery,
following a right hip replacement procedure. (Comp. 44 19, 24). Plaintiff alleges that during the
revision surgery, the surgeon removed the ceramic liner—a component of the hip implant—
which was allegedly shattered and replaced that component with a non-ceramic implant. (Comp.
§ 27). The ceramic liner was allegedly manufactured by Defendant CeramTec and sold to and by
Defendant DePuy Synthes Sales, Inc. (“DePuy”). Defendant Matt Wimbish (“Mr. Wimbish”)
was allegedly a representative for DePuy. (Comp. {if 4, 9, and 29). The Complaint provides:

“At the time of the revision surgery, while the patient was under general anesthesia, the
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 122 of 134 Pageid#: 140

defendant Wimbish took possession of the shattered pieces of the ceramic liner which had been
removed from the patient’s body.” (Comp. { 29).

The Complaint includes two allegations against Danville Regional: “wrongful disclosure
of medical information” and “wrongful conversion.” Both of these claims arise out of Mr.
Wimbush’s alleged actions. (Comp. ff] 84-99). In regards to the wrongful disclosure of medical
information claim, Plaintiff alleges that Danville Regional breached its duty by allegedly
allowing Mr. Wimbush to wrongfully take possession of the explanted component, allegedly
disclosing Plaintiff's medical information. (Comp. 88). Similarly, in regards to the wrongful
conversion, Plaintiff alleges that Danville Regional allowed Mr. Wimbush to take possession of
the alleged failed explanted component and leave the premises, resulting in conversion. (Comp.
4 98).

Plaintiff fails to state a claim upon which relief can be granted. Therefore, Danville
Regional respectfully requests this Court to grant this Demurrer and dismiss with action against
it with prejudice.

ARGUMENT

The Complaint fails to state a claim upon which relief can be granted for several reasons:
(1) Plaintiff failed to state a claim of conversion under Virginia law; (2) Plaintiff failed to state a
claim for wrongful disclosure of medical information; and (3) Plaintiff failed to state an
appropriate claim for damages.

I. Plaintiff failed to state a claim of conversion under Virginia law.

“A person is liable for conversion for the wrongful exercise or assumption of authority

over another’s goods, depriving the owner of their possession, or any act of dominion wrongfully

exerted over property in denial of, or inconsistent with, the owner’s rights.” Simmons v. Miller,

ta
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 123 0f 134 Pageid#: 141

261 Va. 561, 582, 544 S.E.2d 666, 679 (2001). “An action for conversion can be maintained
only by the person having a property interest in and entitled to the immediate possession of the
item alleged to have been wrongfully converted.” Economopoulos v. Kolaitis, 259 Va, 806, 814,
528 S.E.2d 714, 719 (2000). “Therefore, to prove conversion, plaintiff must show, by a
preponderance of the evidence, a right of possession or ownership of the property at the time

of conversion and that defendant converted that property by exercising wrongful dominion and
control over it, depriving plaintiff of possession.” Virginia Podiatry Residency Found. v. Hurst,
61 Va. Cir. 324 (2003).

In the case at bar, the property in question is the ceramic liner that was explanted during
the revision surgery. The Complaint does not allege that Plaintiff was entitled to immediate
possession of the explant at the time of conversion. It simply includes the conclusory allegation
that “[w]hen it was implanted in her body on or about December 15, 2016, the product thereafter
belonged to her” and that the product was “resold” to her when it was implanted on that date.
(Comp. § 3, 30). This does not establish a right of possession or ownership necessary to state a
wrongful conversion claim. Economopoulos v. Kolaitis, 259 Va. 806, 814, 528 S.E.2d 714, 719
(2000). Similarly, Plaintiff does not allege that Danville Regional’s acts amounted to an exertion
of wrongful dominion or control over the explant. Plaintiff underwent the revision surgery at
Danville Regional and Danville Regional did not wrongfully convert the materials or substances
that are routinely removed in the course of this type of operation. Here, Plaintiff was not entitled
to the immediate possession of the explanted hip components and Danville Regional’s handing
of the explant was lawful and appropriate. In fact, Plaintiff does not allege Danville Regional’s
possession of the ceramic head component was conversion, but only that codefendants’

possession of the shattered ceramic liner explant amounted to wrongful conversion.
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 124 of 134 Pageid#: 142

II. Plaintiff fails to state a claim for wrongful disclosure of medical
information against Danville Regional.

Plaintiff alleges that Danville Regional “owed a duty to the Plaintiff not to disclose
information gained from the Plaintiff during the course of treatment without the Plaintiffs
authorization.” (Comp. § 87). Plaintiff contends that Danville Regional breached this duty by
disclosing the Plaintiffs “confidential medical information” to the DePuy defendants by
“allowing the Defendant Wimbish to wrongfully take possession of the explanted component.”
(Comp. 988). These allegations do not state a claim for which relief can be granted.

a. Danville Regional did not wrongfully disclose Plaintiff's medical
information.

The facts alleged by Plaintiff do not amount to wrongful disclosure. A medical device
representative’s presence in an operating room is not wrongful disclosure of medical
information, when the representative is there as technical support for providing that patient care
and treatment. Plaintiff underwent a right hip replacement procedure and revision surgery at
Danville Regional. (Comp. ff 19, 24). 45 CFR 164.506(c)(1) provides that: “A covered
entity may use or disclose protected health information for its own treatment, payment, or health
care operations.” Therefore, Danville Regional is permitted to disclose necessary information to
medical device companies and its representative to provide technical support for the patients’
procedures and to comply with the obligations of the Food and Drug Administration, among
other reasons.

b. Danville Regional is not liable for the alleged actions of Mr. Wimbush.

Mr, Wimbush is allegedly a representative of DePuys and is not and never has been an
employee, agent, or servant of Danville Regional. (Comp. {9 4, 9, and 29). An employer is

liable for entployee’s tortious acts under theory of respondeat superior only if acts were within
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 125 of 134 Pageid#: 143

scope of employment. Roughton Pontiac Corp. v. Alston, 236 Va. 152, 155, 372 S.E.2d 147, 149
(1988) (emphasis added). Here, Plaintiff does not allege that Mr. Wimbush is/was an employee
of Danville Regional. Thus, Danville Regional is not liable for Mr. Wimbush’s alleged tortious
acts,

Moreover, the Complaint does not allege any specific actions by employees of Danville
Regional, Notably, Plaintiff does not allege that the ceramic head component—which she
alleges is in Danville Regional’s possession—was wrongly converted. (Comp. { 36). Her
conversion claim is limited to the alleged shattered ceramic liner explant. Plaintiff alleges that
the disclosure of information and/or misappropriation of the explanted components is/was a
result of Mr. Wimbish’s alleged actions. (Comp. Jf 88-89, 92, 98). Therefore, Plaintiff failed to
state a claim for which relief can be granted against Danville Regional.

If these allegations stated viable claims against Danville Regional, then it would create an
impossible environment for providing health care, where hospital systems would be unfairly
responsible for any individual who provides services at its facilities regardless of whether any
agent-agency relationship exists—and would prevent individuals from having the necessary
information to provide the care and support required to sustain a hospital system.

Ul. Plaintiff failed to state an appropriate claim for damages.

Plaintiff alleges that the direct and proximate result of the alleged wrongful disclosure of
medical information and conversion, she has allegedly “suffered injuries and damages in this
Complaint.” (Comp. {9 90, 99). The only allegations against Danville Regional concern Mr.
Wimbush’s alleged actions during the revision surgery. Thus, Plaintiff's alleged injury and
damages associated with the initial hip replacement procedure are not and cannot be directed at

Danville Regional.
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 126 of 134 Pageid#: 144

Plaintiff is claiming damages for “mental anguish and distress.” (Comp. 102). But
“where conduct is merely negligent, not willful, wanton, or vindictive, and physical impact is
lacking, there can be no recovery for emotional disturbance alone.” Hughes v. Moore, 214 Va.
27, 34, 197 S.E.2d 214, 219 (1973); see also Sawyer v. C.L. Pincus, Jr. & Co., 83 Va. Cir, 251
(2011) (finding that plaintiff failed to state a claim for emotional distress for defendants’ alleged
negligent taking of their property, stating “‘mental anguish and emotional trauma,’ pled alone,
are insufficient”). Therefore, Plaintiff did not adequately state an emotional distress claim
against Danville Regional.

Plaintiff also failed to plead adequate damages for conversion. “The measure
of damages for conversion, when the conversion is complete, is the fair market value of the
goods converted at the time and place of the conversion.” DPR Inc. of Virginia v. Dinsmore, 82
Va. Cir. 451 (2011). However, Plaintiff now possesses the only property that she alleges was
wrongly converted. (Comp. { 41). As such, “[t]he measure of damages for trespass to chattels is
the “actual damages suffered by reason of loss of [the chattels’] use.” DPR Ince. of Virginia v.
Dinsmore, 82 Va. Cir. 451 (2011). Moreover, the “burden of proving with reasonable certainty
the amount of damages and the cause from which they resulted; speculation and conjecture
cannot form the basis of the recovery.” Condo. Servs., Inc. v. First Owners’ Ass'n of Forty Six
Hundred Condo., Inc., 281 Va. 561, 577, 709 S.E.2d 163, 173 (2011) (quoting Carr v. Citizens
Bank & Trust Co., 228 Va. 644, 652, 325 S.E.2d 86, 90 (1985)). Here, any value lost while the
ceramic liner explant was not is Plaintiff's possession is merely speculative. Plaintiff failed to

plead any appropriate basis of recovery from Danville Regional.
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 127 of 134 Pageid#: 145

CONCLUSION
WHEREFORE, Defendant Danville Regional Medical Center, LLC respectfully requests
that this Court grant this Demurrer and enter final judgment in its favor, to dismiss this action
against them from the Court’s docket, to award them their costs and attorneys’ fees associated
with the defense of this action, and for such other and further relief as the needs of this case may

require and which this Court deems appropriate.

DANVILLE REGIONAL MEDICAL
CENTER, LLC

7 _
By A AL fo

John T. Jessee, Esq. (VSB No. 18745)
Sarah C. Jessee, Esq. (VSB #92315)
LeClairRyan, PLLC

1800 Wells Fargo, Drawer 1200
Roanoke, Virginia 24006

(540) 510-3000 telephone

(540) 510-3050 facsimile
john.jessee@leclairryan.com
sarah.jessee@leclairryan.com

Counsel for Danville Regional Medical Center
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 128 0f 134 Pageid#: 146

CERTIFICATE
I hereby certify that this 28th Day of January, 2019 a true copy of the foregoing pleading

was e-mailed and mailed to the following:

Robert W. Mann, Esq. (VSB #07622)

YOUNG, HASKINS, MANN, GREGORY, MCGARRY & WALL, P.C.
Post Office Box 72

Martinsville, VA 24114-0072

RWMann@comceast.net

Counsel for Plaintiff

William F. “Bill” Devine, Esq.
WILLIAMS MULLEN

Dominion Tower

999 Waterside Drive, Suite 1700
Norfolk, VA 23510-3303
bdevine@williamsmullen.com

Counsel for Medical Device Business Services, Inc.,
Johnson & Johnson Services, Inc.,
and DePuy Synthes Sales, Inc.

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 129 of 134 Pageid#: 147

VIRGINIA:

IN THE CIRCUIT COURT FOR THE CITY OF DANVILLE

SERVICES, INC,, ef al.

SUSAN O. CARDOZA, )
)
Plaintiff, )
)

v. ) Case No, CL 18-850
)
JOHNSON & JOHNSON )
)
)
)

Defendants.

DEFENDANT DANVILLE REGIONAL MEDICAL CENTER, LLC’S
MOTION CRAVING OYER

COMES NOW Defendant Danville Regional Medical Center, LLC, d/b/a Sovah Health
Danville (“Danville Regional”), by counsel, without waiving or limiting their separately filed
Demurrer, request that this Court enter an Order taking oyer of the documents relied on in
Plaintiff's Complaint and to permit Danville Regional to file additional responsive pleadings
before the Court rules on the demurrer. In support thereof, Danville Regional states as follows:

1. This case arises out a total hip replacement surgery that the Plaintiff underwent at
Danville Regional. Following that procedure, the ceramic liner component of the hip implant
allegedly shattered, resulting in a revision surgery.

a Defendant Matt Wimbish, an alleged'representative for Defendant DePuy Synthes
Sales, Inc., allegedly took possession of the shattered ceramic liner component (the “product”)
against Plaintiff's wishes during the revision surgery and later provided it to DePuy.

gh In the Complaint, Plaintiff alleges that the product was
“resold” to her and that it “belonged” to her when it was originally implanted during the total hip

replacement, but the documents on which she relies to support these allegations were not

produced.
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 130 of 134 Pageid#: 148

4, Danville Regional filed a Demurrer on the bases that Plaintiff failed to state a
claim of wrongful conversion or wrongful disclosure of medical information against Danville
Regional and failure to state an appropriate claim for damages.

De When ruling on demurrers, the courts consider the facts contained in the pleadings
and all reasonable inferences that can be drawn therefrom. Courts also take into account facts
contained in or represented by documents brought into a case pursuant to motions craving oyer.
Documents produced pursuant to motions craving oyer are incorporated into the pleadings and
may be used to amplify the facts alleged in a complaint. Hale v. Town of Warrenton, 798 S.E.2d
595, 596 (Va. 2017).

6, A “motion craving oyer requests the court force a party to file an operative
document mentioned in the pleadings, but not attached.” Penney v. Brock, 84 Va. Cir. 459, *1
(Accomack County 2012). “A Defendant may crave oyer of all documents that are necessary to
form a basis of Plaintiffs claim, as all essential parts of a pleading are necessary to form an
intelligent construction of the pleadings.” /d, See also Ragone v. Waldvogel, Poe, & Cronk Real
Estate Group, Inc., 54 Va. Cir. 581, 582 (Roanoke 2001).

7, Furthermore, a court may ignore the allegations in the complaint when
contradicted by the terms of authentic, unambiguous documents that are properly a part of the
pleadings through a motion craving oyer. EMAC, LLC v. County of Hanover, 291 Va. 13, 21,
781 S.E.2d 181, 185 (2016).

8. Paragraphs 3 and 30 of the Complaint reference a resale of the product,
concluding that Plaintiff owned the product. Plaintiff relies on this conclusion for her wrongful

conversion claim and wrongful disclosure of medical information claim against Danville
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 131o0f134 Pageid#: 149

Regional. The lack of Danville Regional’s authority to possess the product is the basis for the
claims alleged against Danville Regional in the Complaint.

9, It is necessary before an adequate defense can be made by Danville Regional that
the documents referencing who or what entity has the right to use and/or retain the components
that were explanted during Plaintiff's revision surgery, which create Plaintiff’s legal conclusions
to bring the present action, be produced, that oyer be taken of these documents, and that these
documents be made per se a matter of record as if copied at large in the Complaint. See D.R.
Hall Constr. V. Spotsylvania County Bd. of Supervisors, 40 Va. Cir. 260, 267 (Spotsylvania
County 1996).

10. Danville Regional craves oyer of those documents referencing who or what entity
has the right to use and/or retain the components that were explanted during Plaintiff's revision
surgery and to include its facts in the initial pleadings over which Danville Regional demurs and
from which Danville Regional seeks leave to file additional demurrers or supplement existing
demurrers.

11. The documents for which Danville Regional craves oyer includes any and all
informed consents signed by Plaintiff which state that Danville Regional is authorized to dispose,
use, retain, or donate, at its discretion, any tissues, materials and substances that would normally
be removed in the course of the operation that Plaintiff underwent. Specifically, Danville
Regional craves oyer over the “Consent to Operation, Treatment Or Other Procedure,” which is
attached as Exhibit 1.

12. Danville Regional is entitled to have the court consider on demurrer the

documents upon which plaintiff relies in her Complaint to state a claim against Danville

Regional.
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 132 of 134 Pageid#: 150

WHEREFORE, Defendant Danville Regional Medical Center, LLC, for the reasons to be
presented in oral argument before the Court, respectfully request that the Court enter an Order
granting their Motion Craving Oyer and taking oyer of the documents relied upon in the
Complaint for attachment thereto and grant Defendants leave to supplement its responsive

pleadings.

DANVILLE REGIONAL MEDICAL
CENTER, LLC

» (2LE Eps

John T. Jessee, Esq. (VSB No. 18745)
Sarah C. Jessee, Esq. (VSB No. 92315)
LeClairRyan, PLLC

1800 Wells Fargo, Drawer 1200
Roanoke, Virginia 24006

(540) 510-3000 telephone

(540) 510-3050 facsimile
john.jessee@leclairryan.com

sarah jessee@leclairryan.com

Counsel for Danville Regional Medical Center
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 133 0f 134 Pageid#: 151

CERTIFICATE
I hereby certify that this 28th Day of January, 2019 a true copy of the foregoing pleading

was e-mailed and mailed to the following:

Robert W. Mann, Esq. (VSB #07622)

YOUNG, HASKINS, MANN, GREGORY, MCGARRY & WALL, P.C.
Post Office Box 72

Martinsville, VA 24114-0072

RWMann@comcast.net

Counsel for Plaintiff

William F. “Bill” Devine, Esq.
WILLIAMS MULLEN

Dominion Tower

999 Waterside Drive, Suite 1700
Norfolk, VA 23510-3303

bdevine@williamsmullen.com

Counsel for Medical Device Business Services, Inc.,
Johnson & Johnson Services, Inc.,
and DePuy Synthes Sales, Inc.

 
Case 4:19-cv-00003-EKD Document 1-2 Filed 01/28/19 Page 134 0f 134 Pageid#: 152

Crom-Specirum Modical Ormapedcs 22347812620 oOd/a7/2z2017 14°01 @#i1is P QO2/007

Consent to Operation, Treatment Or Other Procedure

| hereby authorize Dr MARK C HERMANN to perform upon Susan Cardoza (patient)
the following operation, treatment, or other procedure’ Right Hip: Revision total hip arthroplasty both components

Procedure Site (check one OR for multipla procedure, indicate sites above): }

[x] Right Side [ ] Bilateral {_Jten Side []tevei (tor spina)

My physician has explained the neture, advisability and purpose of the operation, treatment or other procedure, together with i

the banefits hoped to result; the rieke and the possibility of complications; and altemalives to the operation, treatment or other

procedure, if any, and (he risks of such attematives. | understand the explanations that have been given me and | understand that

no quarantes is offered as {0 the results of the operation, treatment or other procedures. The patient has been counseled on the

risks and benefits of the proposed procedure. Risks include but are not limited to: bleeding, mfection, vessel or landanligament

damage, hardware fallura, nonunion , mal-unton, pain, loss of motion, thrombosis, pulmonary ambolism. ‘

Risks/Benefits: The patient has been counseled on tha risks and benefits of the proposed procedure. Risks include bul are pot :

limited to: bleeding, infection, vessel or lendoniigament damage, hardware fallure, nonunion, malunign, pain, loss of range

of mation, thrombosis, pulmonary embolism. __ _

* | understand thet come Important surgical tasks may be performed by other dociors, assistani surgeons, providers or residents
under the supervision of my doctor, These lasks are expected lo be. ;

 

 

performed by MARK C HERMANN
| understand that dunng the course of the operation, treatment or other procedure unforeseen conditions may be faund that

make an extension of the original operation, treatment or olher procedure advisable. | authorize and consent to such extension
or other operation, traalment or other procedure as is advisable in the professional judgement of my physician or physicians
1 authorize and consent to the disposal, use, retention or donation by the hospital, at Its discretion, of all tissues, materials and
substances tha! would normally be removed In the course of the operation, treatment or other procedure

* Blood Transfusions: | understand that | may need a transfusion of blood or blaod products during this operation, treatment or

other procedure My physician has described the risks, benefits and altematives of thie therapy.
Ido [__]!40 NOT authorize and consent to the transfusion of such blood products.

(Af give my permission for observers to be present during my surgery or procedure for purposes of thelr medical tralning or for

technical support.
[Ff consent to the taking and reproduction of any photographs or video during this procedure for madical purposes.

tion may ba managed by my physician performing the procedure. Risks and altematives have been explained to me and!
consent to receive sedelion as daamed eppropnate by my physician,
| hereby certify that | fully understand the above Congent for Surgery and/or Special Procedures | understand that I should not sign
this form i all itams have not been explained or answered to my satisfaction. | have been advised thal If! desire further of more
detalled explanation conceming my diagnosis, recommended and altemative procedures, or possible risks and consequences, it
will be given to me by my physician, However, | am satisfied with the explanation given to me.

Ma Como pas 37 10 13ST

 

 

  
  

       

 

 

 

 

 

Signdlure of Physiclan Performing Procadure Date Time
Signature of Second Physician (when necessary) Date Time
’ a “a
‘ i “id. {2 a. 37 7-77 2355.
Signature of Patlant or Legatiy/Authorized Representative Date Time
Relationship of Representative Date Time
Signature of Witness __ Date Time
o wudcgsit Patient Information/Label
cade , PatientName Susan Cardoza
Sane ee DOB 12/19/1853

SPECO2

DEFENDANT'S
' EXHIBIT

 
